Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 1 of 141 PageID #: 1831



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   ------------------------------------------------------X
                                                         :
   In Re The Hain Celestial Group Inc.                   : Case No. 16-cv-04581 (ADS) (SIL)
                                                         :
   Securities Litigation                                 : JURY TRIAL DEMANDED
                                                         :


   ------------------------------------------------------X


           SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                FOR VIOLATIONS OF FEDERAL SECURITIES LAWS
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 2 of 141 PageID #: 1832



                                                  TABLE OF CONTENTS


  I.     NATURE OF THE ACTION ............................................................................................. 1

  II.    JURISDICTION AND VENUE ....................................................................................... 10

  III.   PARTIES .......................................................................................................................... 11

         A.         Lead Plaintiffs ....................................................................................................... 11

         B.         Defendants ............................................................................................................ 11

  IV.    CONFIDENTIAL WITNESSES ...................................................................................... 14

  V.     CONTROL PERSON ALLEGATIONS........................................................................... 16

  VI.    SUBSTANTIVE ALLEGATIONS .................................................................................. 17

         A.         Overview of Hain’s Business and Growth through Acquisitions ......................... 17

         B.         Hain Suffers as the Natural Food Market Tightens .............................................. 19

         C.         Defendants Resort to Unsustainable and Undisclosed Sales Tactics
                    to Mask Declining Sales and Make It Appear to Investors as if
                    Hain Were Able to Meet Market Expectations Through Organic
                    Means .................................................................................................................... 20

                    1.         Defendants Fail To Disclose Hain’s Reliance on
                               Unsustainable Sales Practices To Generate Sales and Meet
                               Expectations .............................................................................................. 20

                    2.         Hain Engages in a Fraudulent Scheme to Mislead Investors.................... 23

                    3.         Hain’s December 2018 Settlement With The SEC Confirms
                               Its Reliance on Unsustainable Sales Practices and Details
                               Defendants’ Scheme ................................................................................. 24

                    4.         Confidential Witnesses Detail Hain’s Reliance on
                               Unsustainable Business Practices to Generate Sales ................................ 26

                    5.         Confidential Witnesses Detail Hain’s Accounting
                               Manipulations ........................................................................................... 30

                    6.         Confidential Witnesses Describe the Involvement of Hain’s
                               Executives and Senior Management in the Fraud..................................... 32




                                                                     -i-
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 3 of 141 PageID #: 1833



               7.       Hain’s Lack of Internal Controls Allowed Information at
                        Hain to be Kept Within Senior Management’s Inner Circle
                        and Outsiders Were Terminated ............................................................... 35

         D.    Hain’s Top Distributors Refuse to Take So Much Excess Inventory
               at the End of Fiscal 2016 and Hain Is Forced to Disclose, and then
               Investigate, the Extent of its Myriad Concessions and the Revenue
               Recognition Impact of Those Concessions ........................................................... 40

         E.    Hain Reveals the Widespread Nature of the Fraud ............................................... 44

         F.    Post-Class Period Developments .......................................................................... 45

               1.       Hain Delays Filing While Making Further Executive
                        Changes ..................................................................................................... 45

               2.       June 22, 2017: Hain Announces Financial Results for
                        Fiscal Year 2016 and the First Three Quarters of Fiscal
                        2017 and Restates Results for Fiscal Years 2014 and 2015
                        and the First Three Quarters of Fiscal 2016.............................................. 46

               3.       Hain Reaches Settlement With SEC Regarding Its Internal
                        Controls Failures ....................................................................................... 51

  VII.   DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
         STATEMENTS AND OMISSIONS IN HAIN’S FINANCIAL RESULTS.................... 53

         A.    First Quarter Fiscal Year 2014 Results – November 2013 ................................... 53

               1.       Form 8-K for the First Quarter Fiscal Year 2014 ..................................... 53

               2.       First Quarter Fiscal Year 2014 Financial Results on Form
                        10-Q .......................................................................................................... 55

         B.    Second Quarter Fiscal Year 2014 Results – February 2014 ................................. 55

               1.       Form 8-K for the Second Quarter Fiscal Year 2014 ................................. 55

               2.       Second Quarter Fiscal Year 2014 Financial Results on
                        Form 10-Q ................................................................................................. 56

         C.    Third Quarter Fiscal Year 2014 Results – May 2014 ........................................... 57

               1.       Form 8-K for the Third Quarter Fiscal Year 2014 .................................... 57

               2.       Third Quarter Fiscal Year 2014 Financial Results on Form
                        10-Q .......................................................................................................... 58

         D.    Fourth Quarter and Full Fiscal Year 2014 Results – August 2014 ....................... 58


                                                            - ii -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 4 of 141 PageID #: 1834



              1.      Form 8-K for the Fourth Quarter and Full Fiscal Year 2014 .................... 58

              2.      Fourth Quarter and Full Fiscal Year 2014 Financial Results
                      on Form 10-Q ............................................................................................ 60

        E.    First Quarter Fiscal Year 2015 Results – November 2014 ................................... 60

              1.      Form 8-K for the First Quarter Fiscal Year 2015 ..................................... 61

              2.      First Quarter Fiscal Year 2015 Financial Results on Form
                      10-Q .......................................................................................................... 61

        F.    Second Quarter Fiscal Year 2015 Results – February 2015 ................................. 62

              1.      Form 8-K for the Second Quarter Fiscal Year 2015 ................................. 62

              2.      Second Quarter Fiscal Year 2015 Financial Results on
                      Form 10-Q ................................................................................................. 63

        G.    Third Quarter Fiscal Year 2015 Results – May 2015 ........................................... 63

              1.      Form 8-K for the Third Quarter Fiscal Year 2015 .................................... 63

              2.      Third Quarter Fiscal Year 2015 Financial Results on Form
                      10-Q .......................................................................................................... 64

        H.    Fourth Quarter and Full Fiscal Year 2015 Results – August 2015 ....................... 64

              1.      Form 8-K for the Fourth Quarter and Full Fiscal Year 2015 .................... 65

              2.      Fourth Quarter and Full Fiscal Year 2015 Financial Results
                      on Form 10-K ............................................................................................ 66

        I.    First Quarter Fiscal Year 2016 Results – November 2015 ................................... 66

              1.      Form 8-K for the First Quarter Fiscal Year 2016 ..................................... 67

              2.      First Quarter Fiscal Year 2016 Financial Results on Form
                      10-Q .......................................................................................................... 67

        J.    Second Quarter Fiscal Year 2016 Results – February 2016 ................................. 68

              1.      Form 8-K for the Second Quarter Fiscal Year 2016 ................................. 68

              2.      Second Quarter Fiscal Year 2016 Financial Results on
                      Form 10-Q ................................................................................................. 69

        K.    Third Quarter Fiscal Year 2016 Results – May 2016 ........................................... 69



                                                         - iii -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 5 of 141 PageID #: 1835



                   1.       Form 8-K for the Third Quarter Fiscal Year 2016 .................................... 69

                   2.       Third Quarter Fiscal Year 2016 Financial Results on Form
                            10-Q .......................................................................................................... 71

  VIII.   ADDITIONAL MATERIALLY FALSE AND MISLEADING
          STATEMENTS AND OMISSIONS ................................................................................ 73

          A.       Analyst Conferences and Earnings Conference Calls .......................................... 73

                   1.       2014 ICR Conference – January 14, 2014 ................................................ 73

                   2.       Earnings Conference Call for Second Quarter Fiscal Year
                            2014 – February 4, 2014 ........................................................................... 73

                   3.       Earnings Conference Call for Third Quarter Fiscal Year
                            2014 – May 8, 2014 ................................................................................. 75

                   4.       Earnings Conference Call for Fourth Quarter and Full
                            Fiscal Year 2014 – August 20, 2014 ......................................................... 76

                   5.       Earnings Conference Call for First Quarter Fiscal Year
                            2015 – November 6, 2014 ......................................................................... 77

                   6.       Earnings Conference Call for Second Quarter Fiscal Year
                            2015 – February 4, 2015 ........................................................................... 78

                   7.       Earnings Conference Call for Third Quarter Fiscal Year
                            2015 – May 6, 2015 .................................................................................. 79

                   8.       Earnings Conference Call for Fourth Quarter and Full Year
                            Fiscal 2015 – August 18, 2015 ................................................................. 80

                   9.       Earnings Conference Call for First Quarter Fiscal Year
                            2016 – November 5, 2015 ......................................................................... 81

                   10.      2016 ICR Conference – January 12, 2016 ................................................ 81

                   11.      Simon Responds to Resignation of Hain’s Chief
                            Accounting Officer – January 22, 2016 .................................................... 82

                   12.      Earnings Conference Call for Second Quarter Fiscal Year
                            2016 – February 1, 2016 ........................................................................... 83

                   13.      Consumer Analyst Group of New York Conference –
                            February 17, 2016 ..................................................................................... 84

                   14.      Earnings Conference Call for Third Quarter Fiscal Year
                            2016 – May 4, 2016 .................................................................................. 84


                                                               - iv -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 6 of 141 PageID #: 1836



        B.       Materially False and Misleading Statement Repeated Throughout
                 the Class Period..................................................................................................... 85

                 1.         Hain’s Critical Accounting Policies.......................................................... 86

                 2.         Hain’s Revenue Recognition Practices ..................................................... 87

                 3.         Hain’s Sales and Promotion Incentives .................................................... 88

                 4.         Hain’s Trade Promotions .......................................................................... 88

                 5.         Sarbanes-Oxley Certifications .................................................................. 89

                 6.         Statements Regarding Internal Controls ................................................... 92

  IX.   THE TRUTH EMERGES ................................................................................................. 96

        A.       Hain’s January 21, 2016 Announcement – First Partial Disclosure ..................... 96

        B.       Hain’s August 15, 2016 Announcement – Second Partial
                 Disclosure ............................................................................................................. 96

        C.       Hain’s November 16, 2016 Audit Committee Review
                 Announcement ...................................................................................................... 99

        D.       The Truth is Further Revealed on February 10, 2017 – Final
                 Corrective Disclosure.......................................................................................... 100

  X.    DEFENDANTS’ VIOLATIONS GAAP ........................................................................ 100

  XI.   ADDITIONAL EVIDENCE OF SCIENTER ................................................................ 103

        A.       The Senior Management Terminations Contribute to a Strong
                 Inference of Scienter ........................................................................................... 103

        B.       Hain’s Core U.S. Segment Was Extremely Important to the
                 Company’s Success ............................................................................................ 105

        C.       Suspicious Stock Sales by Carroll and Simon During the Class
                 Period .................................................................................................................. 106

        D.       Hain’s Significant Remedial Measures Contribute to a Strong
                 Inference of Scienter ........................................................................................... 108

        E.       Simon and Carroll’s Enormous Bonuses Contribute to a Strong
                 Inference of Scienter ........................................................................................... 110

        F.       Hain’s Acquisitions Using Artificially Inflated Stock Contribute to
                 a Strong Inference of Scienter............................................................................. 111


                                                                -v-
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 7 of 141 PageID #: 1837



            G.        The Magnitude of the End Of Quarter Sales Detailed in the SEC
                      Order Contribute to a Strong Inference of Scienter ............................................ 112

  XII.      CLASS ACTION ALLEGATIONS ............................................................................... 113

  XIII.     LOSS CAUSATION/ECONOMIC LOSS ..................................................................... 115

            A.        January 21, 2016 – First Partial Disclosure ........................................................ 117

            B.        August 15, 2016 – Second Partial Disclosure ..................................................... 117

            C.        February 10, 2017 – Final Corrective Disclosure ............................................... 119

  XIV. PRESUMPTION OF RELIANCE .................................................................................. 120

  XV.       INAPPLICABILITY OF STATUTORY SAFE HARBOR ........................................... 122

  XVI. CLAIMS FOR RELIEF .................................................................................................. 122

            COUNT I For Violations of Section 10(b) of the Exchange Act and Rule
            10b-5(b) Promulgated Thereunder Against All Defendants ........................................... 122

            COUNT II For Violations of Section 10(b) of the Exchange Act and Rule
            10b-5(a) and (c) Promulgated Thereunder Against All Defendants ............................... 125

            COUNT III For Violations of Section 20(a) of the Exchange Act Against
            Defendants Simon, Carroll, Smith, and Conte................................................................ 127

  PRAYER FOR RELIEF ............................................................................................................. 128

  JURY TRIAL DEMAND APPLICABLE TO ALL CLAIMS ................................................... 129




                                                                - vi -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 8 of 141 PageID #: 1838



         Lead Plaintiffs Rosewood Funeral Home (“Rosewood”) and Salamon Gimpel (“Gimpel”)

  (together, “Lead Plaintiffs”), by their undersigned attorneys, hereby bring this Second Amended

  Consolidated Class Action Complaint (“Complaint”) against Hain Celestial Group, Inc. (“Hain”

  or the “Company”), Irwin D. Simon (“Simon”), Pasquale Conte (“Conte”), John Carroll

  (“Carroll”), and Stephen J. Smith (“Smith”) (together, “Defendants”). Defendants Simon, Conte,

  Smith, and Carroll are collectively referred to as the “Individual Defendants.” The allegations

  herein are based on Lead Plaintiffs’ personal knowledge and on information and belief as to all

  other matters, such information and belief having been informed by the investigation conducted

  by and under the supervision of Lead Counsel, which includes a review of: U.S. Securities and

  Exchange Commission (“SEC”) filings by Hain; securities analysts’ reports and advisories about

  the Company; press releases and other public statements issued by the Company; media reports

  about the Company; consultations with an accounting expert; and interviews of former

  employees of Hain and other persons with knowledge of the matters alleged herein. Lead

  Counsel’s investigation into the matters alleged herein is ongoing and many relevant facts are

  known only to, or are exclusively within the custody or control of, the Defendants. Lead

  Plaintiffs believe that substantial additional evidentiary support will exist for the allegations set

  forth herein after a reasonable opportunity for discovery. On behalf of themselves and the class

  they seek to represent, Lead Plaintiffs allege as follows:

  I.     NATURE OF THE ACTION

         1.      This is a federal securities class action brought pursuant to Sections 10(b) and

  20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5

  promulgated thereunder (17 C.F.R. § 240.10b-5) on behalf of all persons and entities that

  purchased or otherwise acquired the publicly traded common stock of Hain, and call and put




                                                    -1-
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 9 of 141 PageID #: 1839



  options on such publicly traded common stock, (collectively, “Hain Securities”), during the

  period from November 5, 2013 through February 10, 2017, inclusive (the “Class Period”).

         2.      Hain is a leading marketer, manufacturer, and seller of organic and natural food

  and personal care products. Hain’s customer base consists principally of specialty and natural

  food distributors, supermarkets, natural food stores, retailers and convenience stores. During the

  Class Period, approximately 30% of Hain’s net sales for its U.S. Business Segment were derived

  from two distributors: (1) United Natural Foods, Inc. (“UNFI”), accounting for approximately

  $325-350 million in annual net sales for fiscal years 2014-2016 (over 20% of Hain’s net sales for

  its U.S. Business Segment), and (2) Walmart Stores, Inc., accounting for over $115 million in net

  sales annually (approximately 8% of Hain’s net sales for its U.S. Business Segment).

         3.      In an effort to conceal that demand for Hain’s products had been steadily

  deteriorating, starting in November 2013, Defendants engaged in a fraudulent scheme designed

  to load Hain’s customers and distributors with excess product at the end of fiscal quarters. That

  scheme included offering customers and distributors generous “sales concessions” including

  substantial discounts, rights of return, and rights of reimbursement for perishable product that

  spoiled before being sold, in exchange for those customers agreeing to warehouse large amounts

  of Hain’s products.

         4.      These purported “sales concessions” were unsustainable for Hain’s business

  because they stole sales from future quarters and relied on distributors’ continued willingness to

  accept increasingly more product than they needed and could sell in any given quarter.

  Moreover, in order to get customers to continue to take product long after their inventories were

  overstocked, Defendants had to offer increasingly larger concessions. Yet, even with multi-

  million dollar concessions offered to Hain’s top two distributors at the end of fiscal 2016, those




                                                 -2-
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 10 of 141 PageID #: 1840



   distributors informed Hain they needed to curtail their Hain purchases. Further, these sales

   concessions had accounting implications for the Company given the rights of return, extended

   payment obligations, and inadequate documentation supporting the off-invoice concessions.

          5.      Most importantly, Defendants failed to truthfully advise investors of this scheme

   so that investors could analyze the sustainability of the Company’s business. Defendants’

   undisclosed end-of-the-quarter sales pull-ins artificially inflated Hain’s financial results during

   fiscal years 2014, 2015, and 2016, disguising the serious decline in demand for Hain’s products

   until the fourth fiscal quarter of 2016 (ended June 30, 2016), when Hain’s largest distributors

   became unwilling to accept such high levels of excess inventory as end-user demand moderated

   for Hain’s products. (Hain operates with its fiscal year ending on June 30.)

          6.      Throughout the Class Period, Defendants falsely assured investors that Hain’s

   sales were the result of organic factors, such as “strong demand,” rather than revealing that the

   Company had been relying on sales gimmickry to meet Hain’s financial projections and Wall

   Street estimates for the Company’s earnings. Defendants’ false statements and omissions

   materially misled investors about the true nature of Hain’s sales revenue, the Company’s ability

   to meet its projections and analysts’ expectations through organic business activity, and demand

   for Hain’s products which was known or recklessly disregarded by Defendants at the time the

   statements and omissions were made. Defendants’ failure to disclose Hain’s reliance on these

   sales practices and their contribution to the Company’s reported financial results and future

   prospects was a material omission making Defendants’ statements during the Class Period about

   these metrics and the Company’s future prospects materially false and misleading.

          7.      Defendants also improperly recognized revenue in violation of Generally

   Accepted Accounting Principles (“GAAP”), in connection with these practices, which in turn




                                                   -3-
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 11 of 141 PageID #: 1841



   artificially inflated Hain’s publicly reported financial results for fiscal years 2014, 2015, and

   2016. Indeed, Hain’s restated numbers show that, but for these practices, Hain would have

   missed consensus Wall Street estimates by huge margins for six straight quarters. Had

   Hain had six-straight fiscal quarters below consensus estimates, it certainly would have been

   material to investors at the time those results were reported. Instead, investors were led to

   mistakenly believe that Hain was able to naturally and organically generate sufficient revenue to

   meet analysts’ expectations. As a result, investors were unable to analyze the true risk to the

   Company’s future prospects.

          8.      The scheme detailed herein was orchestrated by and directly involved executives

   at the highest levels of the Company, including CEO Simon, former CFO Smith, former CFO

   Conte, former CEO of Hain North America Carroll, and COO James Meiers. During the Class

   Period, these executives repeatedly touted the sales and income growth of the Company while

   knowing – or having unfettered access to the truth but recklessly disregarding – that product

   inventory was parked with distributors who had agreed to warehouse that inventory only with the

   added incentives detailed herein, just so that the Company could falsely tout its ability to

   organically grow its business. First-hand accounts from seven former Hain employees working

   for different Hain product brands confirm that senior management at Hain instructed certain

   employees to offer increasingly creative end-of-quarter sales incentives to facilitate meeting

   Wall Street’s consensus estimates and the Company’s own guidance.

          9.      Eventually, distributors reached their inventory capacity and would no longer

   serve as Hain’s inventory warehouse—i.e., Hain could no longer persuade customers with off-

   invoice concessions to accept more inventory than necessary despite the ever-increasing value of

   the sales incentives offered. On August 15, 2016, after the market closed, Hain announced that it




                                                   -4-
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 12 of 141 PageID #: 1842



   was unable to timely report its financial results for the fourth quarter and full Fiscal Year 2016

   due to its investigation of sales concessions granted to certain U.S. distributors. The Company’s

   press release stated: “The Company is currently evaluating whether revenue associated with

   those concessions was accounted for in the correct period and is also currently evaluating its

   internal control over financial reporting.” The Company also announced that it did not expect to

   achieve its previously announced guidance for Fiscal Year 2016 (ended June 30, 2016). This

   disclosure, however, was materially misleading in that Defendants failed to disclose the extent of

   the Company’s sales concessions known then to the Individual Defendants, the effect of the sales

   concessions on the Company’s previously reported financial results, and Hain’s lack of internal

   controls, including the lack of documentation supporting the sales concessions and off-invoice

   transactions. This shocking news caused Hain’s share price to fall precipitously on August

   16, 2016, from $53.40 per share to $39.35 per share, a 26.3% drop and a loss in market

   capitalization of $1.6 billion. Analysts at J.P. Morgan questioned the Company’s “vague”

   disclosure, asking “what the revenue recognition issue actually entails” and “what happens if []

   Hain’s evaluation of its financial reporting controls turns up additional problems.”

          10.     On February 10, 2017, the last day of the Class Period, Hain revealed that the

   Company’s “previously-issued financial information” could no longer be relied upon because of

   “potential errors.” In addition, the Company disclosed that the “SEC has issued a formal order

   of investigation and, pursuant to such order, the SEC issued a subpoena to the Company seeking

   relevant documents.” In response to this news, on February 13, 2017 (the next trading day),

   the price of Hain stock declined more than 8%, to close at $35.10 per share on unusually

   heavy trading volume.




                                                   -5-
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 13 of 141 PageID #: 1843



          11.     On June 22, 2017, after failing to file any financial reports for almost a year,

   Hain finally issued revised financial statements for Fiscal Years 2014, 2015, and 2016, as well as

   issuing its Quarterly Reports on Form 10-Q for the first three quarters of Fiscal Year 2017.

   According to the Company, the restatement was required because Hain: (i) improperly

   recognized revenue related to the timing of trade and promotional accruals, (ii) prematurely

   recognized revenue on certain sales; and (iii) improperly classified promotion expenses. The

   Company also announced that James M. Langrock was replacing Pat Conte as CFO effective

   immediately. Without the aid of its undisclosed, unsustainable pull-in sales practices and

   improper revenue recognition, Hain’s business plummeted. For the first nine months of Fiscal

   Year 2017, Hain reported a 14% year-over-year decrease in U.S. net sales, a 51.1% year-over-

   year decrease in net income, and a 51.1% year-over-year decrease in earnings per share. During

   the Company’s earning conference call on June 22, 2017, Hain acknowledged that net sales for

   the first three quarters of its fiscal year 2017 were negatively impacted by $55 million due to “an

   inventory realignment at certain customers and a SKU rationalization” – i.e. Hain’s customers

   were refusing to accept as much additional inventory on a quarterly basis despite the increasingly

   generous end-of-quarter sales concessions. The CEO of Hain North America described the sales

   hit from the inventory realignment and SKU rationalization as “obviously a significant hit for us

   to take.” (During the earnings call, “SKU rationalization” was described generally as a focus on

   Hain’s top performing 500 SKUs. (6/22/17 Earnings Call Trans. at 23).). Knowing that it could

   not continue its reliance on unsustainable sales tactics to generate revenue, Hain was forced to

   release a dismal forecast for its fiscal fourth quarter and Fiscal Year 2017 - well short of

   consensus estimates.




                                                   -6-
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 14 of 141 PageID #: 1844



          12.     On June 22, 2017, Hain also disclosed in its Annual Report for Fiscal Year 2016

   (ended June 30, 2016), that it had material weaknesses in its internal controls over financial

   reporting, identifying the following deficiencies:

                  Ineffective Control Environment - The Company’s control
                  environment did not sufficiently promote effective internal control
                  over financial reporting, which contributed to the other material
                  weakness described below. Principle contributing factors included:
                  (i) an insufficient number of personnel appropriately qualified to
                  perform control design, execution and monitoring activities; (ii) an
                  insufficient number of personnel with an appropriate level of U.S.
                  GAAP knowledge and experience and ongoing training in the
                  application of U.S. GAAP commensurate with our financial
                  reporting requirements; and (iii) in certain instances, insufficient
                  documentation or basis to support accounting estimates.

                  Revenue Recognition - The Company’s internal controls to
                  identify, accumulate and assess the accounting impact of certain
                  concessions or side agreements on whether the Company’s revenue
                  recognition criteria had been met were not adequately designed or
                  operating effectively. The Company’s controls were not effective
                  to ensure (i) consistent standards in the level of documentation of
                  agreements required to support accurate recording of revenue
                  transactions, and (ii) that such documentation is retained,
                  complete, and independently reviewed to ensure certain terms
                  impacting revenue recognition were accurately reflected in the
                  Company’s books and records. In addition, the Company did not
                  design and maintain effective controls over the timing and
                  classification of trade promotion spending.

          13.     Almost 18 months later, on December 11, 2018, the SEC announced that it had

   reached a settlement with Hain concluding the SEC’s investigation of the Company. In the

   “Order Instituting Cease-And-Desist Proceedings Pursuant to Section 21C of the Securities

   Exchange Act of 1934, Making Findings, and Imposing a Cease-And-Desist Order” (the “SEC

   Order”), Hain admitted to relying on sales concessions from at least 2014 until May 2016 which,

   while perhaps not illegal if properly accounted for and properly disclosed to investors, were

   unsustainable and definitely not publicly disclosed. These undisclosed sales practices were

   designed to load Hain’s customers/distributors with more product than they could possibly sell-


                                                  -7-
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 15 of 141 PageID #: 1845



   through in any given quarter by offering huge incentives. See In the Matter of The Hain

   Celestial Group, Inc., Exchange Act Release No. 84781 (Dec. 11, 2018). These incentives

   included:

                  (1) cash incentives which distributors demanded increase quarter
                  over quarter in order to continue to take Hain product overstock.
                  The cash incentives reached up to $500,000 per distributor per
                  quarter;

                  (2) extended payment terms (up to 90 days);

                  (3) substantial discounts off list price or invoice price (up to 20%
                  off, with one of Hain’s distributors receiving a $1.5 million
                  discount in a single fiscal quarter in 2016 right before Defendants’
                  scheme was exposed); and

                  (4) “spoils coverage,” whereby Hain agreed to reimburse the
                  distributors for excess product that spoiled or expired before the
                  distributor could sell through to retailers (i.e., spoils
                  reimbursement for one of Hain’s distributors reached $1.6 million
                  in a single quarter in fiscal 2016, also right before Defendants’
                  scheme was exposed. (SEC Order at 3).

   Hain engaged in these undisclosed sales practices in order to make it appear to investors that it

   was able to meet expectations through normal organic sales growth.

          14.     According to SEC Order, “[t]hese incentives had potential accounting

   implications,” but were often inadequately documented, or not documented at all. (SEC Order at

   2). Indeed, it took the Company approximately 10 months to conclude its internal investigation,

   in part, because of “Hain’s inadequate documentation of the incentives and lack of sufficient

   internal accounting controls to provide reasonable assurances that the incentives were accounted

   for correctly.” (SEC Order, at 2).

          15.     The SEC Order also confirms the “beginning of the end” of Defendants’ scheme

   as the end of fiscal 2016 when certain distributors told Hain they would no longer accept so

   much excess inventory: “[N]ear the end of Hain’s fiscal year 2016, Distributors 1 and 2



                                                  -8-
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 16 of 141 PageID #: 1846



   independently communicated to Hain that going forward, they planned to reduce their inventory

   levels. Over fiscal year 2017, Distributor 1 went from holding approximately $74 million in Hain

   inventory (June 2016), to $47 million (June 2017). Similarly, Distributor 2 went from holding

   approximately $24 million in Hain inventory (June 2016), to $14 million (June 2017).” SEC

   Order at 6. Based on disclosures in Hain’s Class Period SEC filings about its top customers,

   Plaintiffs believe that reference in the SEC Order to “Distributor 1” is UNFI and “Distributor 2”

   is Walmart.

          16.     Hain conceded that it had violated: (i) Section 13(b)(2)(A) of the Exchange Act

   which requires Hain to make and keep records which accurately and fairly reflect Hain’s

   transactions; and (ii) Section 13(b)(2)(B) of the Exchange Act which requires Hain to devise and

   maintain a system of internal accounting controls sufficient to provide reasonable assurance that

   transactions are executed in accordance with management’s authorization and in conformity with

   GAAP. (SEC Order at 8). In connection with the Settlement with the SEC, Hain was forced to

   establish an internal audit function, implement changes to its revenue recognition practices, and

   develop a revenue recognition and contract review training program. (SEC Order at 7).

          17.     Moreover, unbeknownst to investors, during the Class Period, Defendants Simon

   and Carroll engaged in a highly suspicious pattern of insider trading for proceeds of

   approximately $104.3 million. Specifically, Carroll sold 308,916 shares of Hain stock during the

   Class Period for proceeds of more than $24.3 million. Including shares withheld by Hain in

   connection with option exercises or personal taxes, Carroll disposed of approximately 74% of

   the total shares, including shares converted from options, he had available for sale during the

   Class Period. Underscoring the suspicious nature of his trading, Carroll’s Class Period sales of

   Hain stock represented a dramatic increase over the amount of Hain stock he sold during an




                                                  -9-
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 17 of 141 PageID #: 1847



   equal period of time prior to the Class Period, amounting to a more than 600% increase in

   proceeds over the prior time period. Simon sold 983,798 shares of Hain stock during the Class

   Period for proceeds of $80 million. Including shares withheld by Hain in connection with option

   exercises or personal taxes, and shares gifted, Simon disposed of more than 66% of the total

   shares, including options, he had available for sale during the Class Period.

          18.     As a direct and proximate result of Defendants’ scheme to defraud and unlawful

   course of conduct, Defendants’ misstatements and omissions, and the precipitous decline in the

   market price of the Company’s common stock, Lead Plaintiffs and the Class have suffered

   significant losses and damages.

   II.    JURISDICTION AND VENUE

          19.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

   Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17

   C.F.R. § 240.10b-5.

          20.     This Court has jurisdiction over the subject matter of this action pursuant to

   28 U.S.C. § 1331 and Section 27 of the Exchange Act, 15 U.S.C. § 78aa(a).

          21.     Venue is proper in this District pursuant to Section 27 of the Exchange Act and

   28 U.S.C. § 1391(b). Hain is headquartered in this District and many of the violations of law

   complained of herein, including the dissemination of materially false and misleading

   information, occurred in substantial part in this District.

          22.     In connection with the acts alleged in this complaint, Defendants, directly or

   indirectly, used the means and instrumentalities of interstate commerce, including, but not

   limited to, the mails, interstate telephone communications, and the facilities of the national

   securities markets.




                                                   - 10 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 18 of 141 PageID #: 1848



   III.   PARTIES

          A.     Lead Plaintiffs

          23.    Co-Lead Plaintiff Rosewood is a funeral home serving families in the Houston,

   Texas area since the 1800s. Rosewood purchased Hain call options transactions during the Class

   Period and suffered a loss of approximately $1,548,333 from its purchases of Hain call options

   during the Class Period.

          24.    Co-Lead Plaintiff Gimpel purchased Hain common stock during the Class Period.

   Gimpel suffered a loss of approximately $822,519 from his purchases of Hain common stock

   during the Class Period.

          B.     Defendants

          25.    Hain is incorporated in Delaware with its principal executive offices located at

   1111 Marcus Avenue, Lake Success, NY 11042. Hain manufactures, markets, distributes, and

   sells organic and natural products in the United States, the United Kingdom, Canada, and Europe

   under brand names which are sold as “better-for-you” products. Hain’s product brands include

   Almond Dream, Arrowhead Mills, Bearitos, BluePrint, Celestial Seasonings, Coconut Dream,

   Cully & Sully, Danival, DeBoles, Earth’s Best, Ella’s Kitchen, Empire, Europe’s Best,

   Farmhouse Fare, Frank Cooper’s, FreeBird, Gale’s, Garden of Eatin’, GG UniqueFiber, Hain

   Pure Foods, Hartley’s, Health Valley, Imagine, Johnson’s Juice Co., Joya, Kosher Valley, Lima,

   Linda McCartney’s (under license), MaraNatha, Natumi, New Covent Garden Soup Co.,

   Plainville Farms, Rice Dream, Robertson’s, Rudi’s Gluten-Free Bakery, Rudi’s Organic Bakery,

   Sensible Portions, Spectrum Organics, Soy Dream, Sun-Pat, SunSpire, Terra, The Greek Gods,

   Tilda, WestSoy, and Yves Veggie Cuisine. The Company’s personal care products are marketed

   under the Alba Botanica, Avalon Organics, Earth’s Best, JASON, Live Clean and Queen Helene

   brands. Hain’s Securities are traded on the NASDAQ Global Select Market (the “NASDAQ”)


                                                - 11 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 19 of 141 PageID #: 1849



   under the ticker symbol “HAIN.” The Company’s operations are managed in five operating

   segments that are integrated under one management team and employ uniform marketing, sales,

   and distribution programs. During the Class Period, between 56-60% of Hain’s consolidated net

   sales were generated within the U.S. Hain’s largest customer was UNFI, a distributor that

   accounted for more than 20% of Hain’s net sales for its U.S. business segment.

            26.   Simon is the founder of Hain and was the Company’s President, CEO and

   Chairman of the Board until his departure in June 2018. During the Class Period, Simon signed

   Hain’s annual reports and quarterly and annual certifications pursuant to the Sarbanes-Oxley Act

   of 2002 (“SOX”) stating that the financial information contained in the Company’s financial

   reports was accurate and disclosed any material changes to Hain’s internal controls over

   financial reporting. During the Class Period, Simon participated in the Company’s quarterly

   earnings conference calls described herein. Simon was a direct and substantial participant in the

   fraud.

            27.   Conte was Hain’s CFO and Executive Vice President, Finance, from September 8,

   2015 until he resigned on June 22, 2017. Conte previously served as Hain’s Senior Vice

   President, Finance, from October 2014 to September 2015, and Treasurer and Vice President

   from July 2009 to October 2014. Prior to joining Hain, Conte worked at Motorola, Inc.

   (formerly Symbol Technologies, Inc.) in a series of financial roles of increasing responsibility.

   From November 2015 until the end of the Class Period, Conte signed Hain’s annual reports and

   quarterly and annual certifications pursuant to SOX, stating that the financial information

   contained in the Company’s financial reports was accurate, and disclosed any material changes

   to Hain’s internal controls over financial reporting. During the Class Period, Conte reported




                                                 - 12 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 20 of 141 PageID #: 1850



   directly to Simon and was listed as either an executive officer or senior management in Hain’s

   annual reports. Conte was a direct and substantial participant in the fraud.

          28.     Smith was Hain’s CFO and Executive Vice President from September 3, 2013

   until his “resignation” on September 30, 2015. From the beginning of the Class Period until his

   “resignation,” Smith signed Hain’s annual reports and quarterly and annual certifications

   pursuant to SOX stating that the financial information contained in the Company’s financial

   reports was accurate and disclosed any material changes to Hain’s internal controls over

   financial reporting. During that same time frame, Smith participated in the Company’s quarterly

   earnings conference calls described herein. During the Class Period, Smith reported directly to

   Simon and was listed as an executive officer in Hain’s annual reports. Smith was a direct and

   substantial participant in the fraud.

          29.     Carroll has been Hain’s Executive Vice President, Global Brands, Categories and

   New Business Ventures since March 6, 2017. Carroll previously served as Hain’s Executive

   Vice President and CEO for Hain Celestial North America from February 2015 to March 6,

   2017. Before that, Carroll served as CEO of Hain Celestial United States, President of Grocery

   and Snacks Division and President of Personal Care since May 2008, since September 12, 2005,

   and since August 22, 2006, respectively. Carroll served as Hain’s Executive Vice President of

   Melville Businesses since February 10, 2004 and also served as Hain’s President of Grocery and

   Frozen since July 1, 2004. During the Class Period, Carroll participated in the Company’s

   quarterly earnings conference calls described herein. During the Class Period, Carroll reported

   directly to Simon and was listed as an executive officer in Hain’s annual reports. Carroll was a

   direct and substantial participant in the fraud.




                                                      - 13 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 21 of 141 PageID #: 1851



          30.      Defendants Simon, Conte, Smith, and Carroll are collectively referred to as the

   “Individual Defendants.” Hain and the Individual Defendants are collectively referred to as

   “Defendants.”

   IV.    CONFIDENTIAL WITNESSES

          31.      As part of its investigation into the facts underlying this action, counsel for Lead

   Plaintiffs interviewed former employees of Hain and other persons with knowledge of the

   matters alleged herein. Confidential witnesses (“CWs”) will be identified herein by number (CW

   1, CW 2, etc.). All CWs will be described in the masculine to protect their identities.

          32.      Confidential Witness (“CW”) 1 is a former Hain employee who worked for the

   Company from September 2012 through June 2016 as a Senior Finance Manager. CW 1 was

   responsible for finances related to Hain’s manufacturing costs associated with creating products

   in the United States (excluding operations in India and the United Kingdom), including posting

   accruals quarterly to Hain’s accounting department so Hain’s Senior Vice President and

   Controller, Marla Hyndman, could justify the quarterly numbers to Hain’s auditor, EY (formerly

   known as Ernst & Young). See ¶303 (describing Company’s treatment of accruals). CW 1

   reported to Hain’s Senior Director of Supply Chain Finance who reported to James Meiers,

   Hain’s former COO.

          33.      CW 2 is a former Hain employee who worked for the Company from January

   2016 through February 2017 as a Senior Sales Analyst. CW 2 was responsible for forecasting,

   trade planning and profit and loss analysis at the BluePrint brand business at Hain. BluePrint

   products consist of raw, organic cold-pressed fruit and vegetable juice beverages, including a

   raw juice cleanse program designed to detoxify the body. BluePrint’s products are delivered

   nationwide. CW 2 reported directly to the General Manager for BluePrint, who reported directly

   to Simon.


                                                   - 14 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 22 of 141 PageID #: 1852



          34.     CW 3 is a former Hain employee who worked for the Company from June 2014

   to July 2016 as an Executive Assistant to Meiers. In addition to general administrative duties for

   Meiers, CW 3’s responsibilities included reviewing and formatting Hain’s financial results each

   quarter prior to public release.

          35.     CW 4 is a former Hain employee who worked for the Company from January

   2012 through June 2014 as a Brand Manager and from June 2014 to June 2017 as a Senior Brand

   Manager. CW 4 reported to Hain’s former Director of Marketing, who reported to Hain’s Vice

   President of Marketing. CW 4’s responsibilities included product development and strategy,

   profit and loss analysis, and budgeting for non-dairy products such as Spectrum. Spectrum

   products consist of a premium line of culinary oils and vinegars in addition to Omega 3

   supplements.

          36.     CW 5 is a former employee of NFI Industries, a company that provided

   warehousing services for Hain, from August 2011 to 2013 as a Senior General Manager in a

   warehouse in Ontario, CA that was leased by Hain.

          37.     CW 6 is a former Hain employee who worked for the Company from 2000 until

   October 2016. During the Class Period, CW 6 served as the Senior Manager of Customer

   Support at Hain and reported directly to Hain’s Director of Customer Satisfaction, who reported

   directly to Meiers. CW 6’s responsibilities included all customer service tasks including

   processing the Company’s quarterly numbers and product returns with its financial operations

   and accounting departments.

          38.     CW 7 is a former Hain employee who worked for the Company from January

   2005 until August 1, 2017, most recently as the Senior Director of Supply Chain Finance. CW 7,




                                                 - 15 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 23 of 141 PageID #: 1853



   who reported directly to Meiers was responsible for managing the supply chain financials, such

   as profit and loss analysis, cost accounting, and sales reporting.

           39.     CW 8 was the former Manager of Sales Planning for Hain during the entirety of

   the Class Period. CW 8 was responsible for supporting Hain’s Field Sales Team and driving

   retail sales.

   V.      CONTROL PERSON ALLEGATIONS

           40.     Each of the Individual Defendants, by virtue of their high-level positions with the

   Company, directly participated in the management of the Company, were directly involved in the

   day-to-day operations of the Company at the highest levels, and had access to the adverse

   undisclosed information about the Company’s business, operations, financial statements and

   present and future business prospects via access to internal corporate documents. The Individual

   Defendants participated in drafting, preparing, and/or approving the public statements and

   communications complained of herein and were aware of, or recklessly disregarded, the material

   misstatements contained therein and omissions therefrom, and were aware of their materially

   false and misleading nature. Hain’s net sales within the U.S. comprised the majority of Hain’s

   total sales during the Class Period and sales through distributors were fundamental aspects of

   Hain’s business that the Individual Defendants followed, tracked, and were aware of, or should

   have followed, tracked, and been aware of, at all times.

           41.     The Individual Defendants, as senior executive officers of the Company, were

   able to and did control the content of the various SEC filings, press releases, and other public

   statements pertaining to the Company during the Class Period. The Individual Defendants had

   access to and were provided with copies of the documents and statements alleged herein to be

   materially false and misleading prior to or shortly after their issuance and/or had the ability and

   opportunity to prevent their issuance or cause them to be corrected. Accordingly, the Individual


                                                  - 16 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 24 of 141 PageID #: 1854



   Defendants are responsible for the accuracy of the public reports, releases, and other statements

   detailed herein and are primarily liable for the misrepresentations and omissions contained

   therein.

          42.     As senior officers and controlling persons of a publicly-held company whose

   common stock was, during the relevant time, registered with the SEC pursuant to the Exchange

   Act and traded on the NASDAQ, the Individual Defendants each had a duty to promptly

   disseminate accurate and truthful information with respect to the Company’s operations and

   business, and to correct any previously issued statements that were or had become materially

   misleading or untrue, so that the market price of the Company’s common stock would be based

   upon truthful and accurate information. The Individual Defendants’ wrongdoing during the

   Class Period violated these specific requirements and obligations.

          43.     In making the statements complained of herein, the Individual Defendants, who

   were senior officers and controlling persons of Hain, were acting on behalf of the Company in

   the regular course of business. Therefore, each of the statements made by the Individual

   Defendants is attributable to the Company.

   VI.    SUBSTANTIVE ALLEGATIONS

          A.      Overview of Hain’s Business and Growth through Acquisitions

          44.     Hain manufactures, markets, distributes, and sells organic and natural products

   under brand names which are sold as “better-for-you” products. Hain’s products are sold

   throughout the United States with a customer base consisting principally of specialty and natural

   food distributors, supermarkets, natural food stores, and e-commerce retailers. A significant

   portion of Hain’s products are sold through independent food distributors. According to CW 1,

   Hain relied on only two or three distributors.




                                                    - 17 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 25 of 141 PageID #: 1855



          45.     Hain consists of a collection of what were once small, successful, independent

   natural and organic brands. Since Hain became a publicly traded company in 1993, it has rapidly

   acquired small natural food companies, making its biggest purchase in 2000 with Celestial

   Seasonings.

          46.     These acquisitions fueled Hain’s business growth for a long time. Hain was one

   of the first companies to embrace the natural and organic movement. Simon’s goal was to spend

   a minimum of $100 million every year acquiring natural and organic food companies. By

   aggressively acquiring the best-selling small, independent organic food companies and

   integrating them under Hain’s umbrella, the Company was able to consistently generate double-

   digit growth in sales.

          47.     Hain’s growth translated into higher share prices as its stock price responded in

   kind to this momentum, increasing over 800% between 2010 and Hain’s last annual report filed

   prior to the public disclosure of the fraud.




          48.     Hain’s acquisition strategy involved integrating the Company’s brands under one

   management team and employing uniform marketing, sales, and distribution programs. Meiers




                                                  - 18 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 26 of 141 PageID #: 1856



   described this process for the BluePrint brand at the Bank of America Merrill Lynch Conference

   on March 12, 2014: “as we acquire these businesses, it’s about getting the efficiencies aligned,

   taking costs out of the business and then we will optimize the manufacturing.” In reality,

   Meiers’ use of the word “efficiencies” referred to how Hain achieved economies of scale by

   cutting the acquired brand’s operations down to the bare bones, to eke out greater profitability.

   This practice immediately had a positive impact on revenue, but Hain’s strategy of

   underinvesting in its brands was doomed over the long run.

          49.     Hain’s failure to invest in the branding of its acquired companies made it

   vulnerable to private label competitors moving into the organic market under the brands of

   Kroger, Walmart, Target, and Costco. Outside the power of the label itself, there was little

   competitive advantage to Hain’s acquired companies. What consumers really cared about was

   that a product was labeled “organic.” After that, customers purchased the cheapest option

   available – which often meant private label brands.

          B.      Hain Suffers as the Natural Food Market Tightens

          50.     By the beginning of the Class Period, Hain began to suffer as the largest domestic

   organic grocery, Whole Foods Market, struggled. After years of profiting from its role as the

   dominant and virtually exclusive provider in the organic foods market, Whole Foods’ growth

   wilted under pressure from both smaller players such as Sprouts and established players such as

   Costco that began offering the same fare at competitive prices. With more chains moving to sell

   natural and organic foods, it became harder for Hain to command a price premium.

          51.     The challenges in the organic and natural food market also had a direct impact on

   UNFI – one of the largest distributors of organic foods and Hain’s largest customer.

          52.     During the Class Period, better prices and increased competition allowed Costco,

   Walmart, and Target, key retailers for organic products, to cut back on the number of Hain items


                                                 - 19 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 27 of 141 PageID #: 1857



   they stocked and to reduce the prices on the Hain items they did stock. According to an analysis

   by Piper Jaffray, the average number of Hain products on the shelves of these stores dropped

   11% from 202 products in the fourth quarter of fiscal year 2014 to 180 products in fourth quarter

   of 2015. See Piper Jaffray, Hain Celestial Group, Inc. (HAIN), Negative Pre-Announcement Not

   a Huge Surprise, Multiple Expansion Delayed, Jan. 12, 2016. According to the analysis, the

   remaining Hain products on the shelves were subject to clearance pricing with a 5.1% discount

   on prices of like items. Piper Jaffray, Hain Celestial Group, Inc. (HAIN), Items Increase

   Sequentially at Mass Merchants, But Pricing Pressure Remains, Apr. 12, 2016.

          C.      Defendants Resort to Unsustainable and Undisclosed Sales Tactics to Mask
                  Declining Sales and Make It Appear to Investors as if Hain Were Able to
                  Meet Market Expectations Through Organic Means

                  1.       Defendants Fail To Disclose Hain’s Reliance on Unsustainable Sales
                           Practices To Generate Sales and Meet Expectations

          53.     As corroborated by several of the CWs, Defendants resorted to undisclosed,

   unsustainable pull-in sales practices in order to mask declining sales and diminishing growth

   prospects. Defendants’ failure to disclose this to investors—and to instead attribute Hain’s sales

   to organic factors—constituted the making of false and misleading statements and/or material

   omissions within the scope of Rule 10b-5(b).

          54.     Each quarter, Hain reported on its performance and provided guidance to Wall

   Street analysts and investors with respect to its projected net sales and earnings per share for the

   year. Wall Street, in turn, provided its own analysis establishing consensus quarterly estimates –

   figures that analysts believed the Company should be able to achieve in view of the information

   provided by the Company. Not surprisingly, these figures predicted continued growth consistent

   with Hain’s guidance.




                                                  - 20 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 28 of 141 PageID #: 1858



          55.     As a result, Defendants needed to find a way to increase sales and earnings or else

   be forced to disclose the declining prospects for Hain. To do so, Hain resorted to inherently

   unsustainable sales practices aimed at persuading its customers to accept more inventory than

   those customers actually needed—a practice known as “pulling in” sales and referred to

   internally at Hain as “loading.”

          56.     Hain admitted in its settlement with the SEC that it relied on these short-term

   pull-in sales practices including offering customers: (1) cash incentives up to $500,000 per

   quarter per distributor; (2) extended payment terms (up to 90 days); (3) substantial discounts off

   list price or off-invoice price (up to 20% off, with one of Hain’s distributors receiving a $1.5

   million discount in a single quarter during fiscal year 2016); and (4) “spoils coverage,” whereby

   Hain agreed to reimburse the distributors for excess product that spoiled or expired before the

   distributor could sell through to retailers (i.e., spoils reimbursement for just one of Hain’s

   distributors amount to $1.6 million in fiscal 2016) (SEC Order at 4). The purposes of these sales

   concessions was to encourage customers to purchase more product than they actually needed so

   that Hain could meet its quarterly numbers.

          57.     Relying on these off-contract incentives could not be maintained long-term

   because it requires pulling forward sales from future quarters into current ones and depends on

   customers’ continued willingness to accept more product than necessary—which cannot be

   guaranteed. While it might work to shore up sales for a short period of time, reliance on pull-in

   sales practices eventually stops working once customers become unwilling to purchase beyond

   their needs.

          58.      Rather than inform investors that the Company’s sales figures depended on these

   short-term unsustainable business practices, Hain continued to represent that the Company was




                                                   - 21 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 29 of 141 PageID #: 1859



   achieving its sales as a result of sustainable organic factors, such as strong demand. Hain’s

   failure to disclose reliance on its unsustainable sales tactics therefore misleadingly created the

   impression that Hain was able to meet its projections and analysts’ expectations based on organic

   factors, when, in reality, Hain only achieved its reported sales figures because it relied on sales

   practices that inherently did not reflect normal and maintainable demand.

          59.     Moreover, as corroborated by former employees, Hain granted its distributors an

   unconditional right to return the goods if the distributors could not sell the products and the

   distributors were not obligated to pay for the goods until and unless they sold them. Despite the

   distributors having no payment obligation unless the product was sold and having the absolute

   right to return the product, Hain nevertheless claimed that it “sold” the products. Hain also

   engaged in accounting manipulations that included shipping millions of dollars in products to

   distributors with the absolute right to return the product the following fiscal quarter with no

   obligation to pay for those returns. Hain then provided the distributors with free “credits” to

   track the amount of inventory being shipped. Hain booked these “credits” in its internal

   accounting system and later altered the accounting numbers to make them appear legitimate.

          60.     These facts made Defendants’ statements about “sales” and “distribution” false

   because this practice misleadingly created the impression of a strong and ongoing natural

   demand for Hain’s products that did not exist. Because Hain failed to disclose that it offered its

   customers an absolute right of return—and instead falsely assured investors that sales were

   generated as a result of organic factors—investors were materially mislead about the true nature

   of Hain’s sales revenue, the Company’s ability to meet its projections and analysts’ expectations

   through natural business activity, and demand for its products. In other words, investors were




                                                  - 22 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 30 of 141 PageID #: 1860



   unable to assess the risks that Hain’s future cash flows would be negatively affected by the

   Company’s undisclosed, short-term unsustainable business practices.

                   2.      Hain Engages in a Fraudulent Scheme to Mislead Investors

          61.      Because Defendants assured investors that Hain generated its sales figures as a

   result of organic factors—and concealed that Hain was instead relying on “pull in” sales

   practices—Defendants’ conduct constituted a scheme to defraud investors within the scope of

   Rules 10b-5(a) and (c). Indeed, Defendants knowingly disseminated false information to

   investors when Hain publicly attributed its sales figures to sustainable, organic factors and

   concealed the concessions it had to grant in order to generate those sales. Because Defendants

   participated in the dissemination of this false information (regardless of which individual “made”

   the false statements to investors), Defendants engaged in inherently deceptive conduct (i.e., a

   fraudulent “scheme”).

          62.      Defendants’ scheme involved three different segments of Hain’s finance team:

   (1) financial planning and analysis led by Carroll; (2) supply chain/operations finance led by

   Meiers (who reported to Carroll); and (3) revenue recognition and SEC filings led by Smith and,

   later, Conte.

          63.      The scheme began with Carroll obtaining the Hain mid-quarter financial sales so

   he would know the sales shortfall before negotiating with distributors to take more inventory.

   After Carroll negotiated the credits and “off-invoice” concessions in exchange for distributors

   taking the amount of inventory necessary for Hain to meet its quarterly sales numbers, Carroll

   and Simon communicated to the managers of Hain’s brands the amount to be loaded onto the

   distributors’ trucks. At the end of each quarter, Hain sent inventory to the distributors –

   primarily UNFI – with the understanding that the distributor was free to return the products the

   following fiscal quarter.


                                                  - 23 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 31 of 141 PageID #: 1861



          64.     Next, Meiers’ group accounted for the credits and off-invoice concessions as

   revenue as soon as the shipments left the warehouse. This involved posting millions of dollars in

   credits and off-invoice concessions onto Hain’s internal system for financial reporting that was

   linked to an enterprise-wide JD Edwards reporting system. Meiers and his inner circle then

   smoothed out the sales and revenue numbers to avoid discovery of the fraud. Meiers then sent

   the modified sales and revenue numbers to Hain’s CFO for inclusion in the Company’s SEC

   filings where Smith and, later, Conte prepared Hain’s financial reports for the public.

          65.     Finally, in the following fiscal quarter, the distributors returned the excess

   inventory that was shipped in the prior quarter and the process would begin again, although with

   an increasingly larger deficit due to the prior quarter’s credits and off-invoice concessions.

                  3.      Hain’s December 2018 Settlement With The SEC Confirms Hain’s
                          Reliance on Unsustainable Sales Practices and Details Defendants’
                          Scheme

          66.     Hain’s December 2018 settlement with the SEC provides additional details about

   Hain’s reliance on unsustainable and undisclosed sales practices to generate end-of-quarter sales

   and the nature of the scheme.

          67.     According to the SEC Order, between at least 2014 and May 2016, Hain executed

   annual sales contracts with its largest distributor—UNFI—stipulating to quarterly inventory sales

   growth targets. UNFI earned financial incentives based on meeting those growth targets. In

   practice, this meant that Hain and UNFI agreed, on a quarterly basis, to inventory purchasing

   targets, which ranged up to $90 million per quarter. (SEC Order at 3).

          68.      During many quarters, UNFI communicated to Hain’s sales personnel that it

   might not purchase sufficient inventory to meet its quarterly target, informing Hain that UNFI

   would miss the target by as little as $10 million and as much as $30 million. (SEC Order at 3).

   As a way to incentivize UNFI to purchase more inventory to meet its targets, Hain and UNFI


                                                  - 24 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 32 of 141 PageID #: 1862



   would renegotiate their quarterly terms so that UNFI would obtain extra-contractual incentives,

   such as (1) cash financial incentives (ranging from $75,000 to $500,000 per quarter), (2) spoils

   coverage, and/or (3) occasionally extending payment terms up to 60 days—in exchange for

   meeting a renegotiated inventory purchasing target. (SEC Order at 4). Reliance on these sales

   practices meant that Hain was “pulling in” sales from future quarters to meet its quarterly

   projections by incentivizing its distributors to purchase more inventory that necessary. The

   settlement indicates that Hain relied on similar tactics with Walmart, its second largest

   distributor, except that, according to the SEC Order, Walmart’s payment terms were extended up

   to 90 days. None of these sales practices were disclosed by Defendants to investors at the time.

          69.     The magnitude of sales that Hain achieved at the end of each quarter in reliance

   on these unsustainable pull-in sales business practices was significant. Indeed, UNFI purchased

   52-64% of its inventory in the last month of the quarter on the basis of these off-contract

   incentives, which (considering that its inventory purchasing targets were $90 million) amounted

   to approximately $46.8-$57.6 million of inventory. (SEC Order at 4). Because Hain’s overall net

   sales for its U.S. Business Segment was approximately $300 million per quarter, these

   undisclosed sales practices enabled Hain to achieve more than 15% of its total quarterly sales in

   the final month of the quarter to just one distributor. (SEC Order at 3).

          70.     In addition, Hain failed to appropriately document its off-contract agreements

   with distributors and lacked sufficient polices and procedure to provide reasonable assurances

   that end-of-quarter sales were accounted for properly. (SEC Order at 4). Moreover, Hain’s sales

   personnel were not appropriately trained or knowledgeable about the accounting implications of

   their sales practices, and there were insufficient policies and procedures to monitor incentives




                                                  - 25 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 33 of 141 PageID #: 1863



   made in sales transactions, which had potential revenue recognition implications. (SEC Order at

   4).

                  4.      Confidential Witnesses Detail Hain’s Reliance on Unsustainable
                          Business Practices to Generate Sales

          71.     Former employees further confirm the practices detailed above and in Hain’s

   settlement with the SEC. According to CW 6, who worked in both Hain’s sales and operations

   teams during his tenure, both before and throughout the Class Period, Hain coordinated with

   UNFI and other distributors to make up for earnings shortfalls by giving distributors “off-

   invoice” concessions. CW 6 recalled how Defendants would realize about halfway into a quarter

   that the Company would not meet its expectations and would negotiate concessions with

   distributors based on the mid-quarter sales numbers. CW 6 explained that these off-invoice

   concessions ranged from 10-25% discount on total sales for the quarter and the distributor was

   “free to return” any of that inventory after the quarter ended. After the concessions were

   negotiated, Hain would load the distributors’ trucks for delivery.

          72.     CW 6 processed returns at Hain and recalled that generally 6-8 weeks after the

   quarter ended, Hain would start to receive the products that were loaded the previous quarter.

   CW 6 detailed how product returns normally were heavily scrutinized, but no one asked any

   questions about UNFI’s product returns. According to CW 6, $500,000 returns were on the

   “low-end” of the quarterly returns he processed, and he recalled a $700,000 product return in

   2015. CW 6 remembered the employees in Hain’s office would joke about they would love to be

   UNFI because you can return whatever you want. CW 6 recalled frequently spending entire days

   processing returns of inventory that was sold to distributors the previous quarter.

          73.     CW 4 referred to Hain’s undisclosed, unsustainable pull-in sales practices as

   “loading” and “de-loading” that took place throughout CW 4’s five-year tenure at Hain and



                                                  - 26 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 34 of 141 PageID #: 1864



   involved Hain offering concessions to the distributor, saying “here’s a discount to load.”

   According to CW 4, at the end of each quarter, Hain would ship inventory to distributors –

   primarily UNFI and KeHE Distributors LLC – to increase reported revenue and then “de-load”

   (i.e., return the product) in the following quarter.

           74.     CW 7 also detailed Hain’s “loading” practices—i.e., pushing out inventory at the

   end of the quarter. CW 7 explained that Hain was consistently forced to offer material

   concessions or make other deals with customers in order to achieve Hain’s quarterly revenue

   projections. Indeed, CW 7 explained that when Hain began to feel “pressure” in sales, it resorted

   to pushing out inventory, referred to as “customer loading,” as well as using credits/accruals to

   offset Hain’s sales deficits on its balance sheet. Accruals are credit (offsets) to sales.

           75.     CW 7 also confirmed the right of return offered to customers. According to CW 7,

   Hain had an agreement with its customers that if the customers could not sell the excess

   inventory, they could return the unsold inventory. CW 7 explained further that Hain’s customers

   did not want to get stuck with the inventory, so they would not take on the excess inventory

   without a right of return. CW 3 prepared budget materials for Meiers and constantly saw

   products being returned and credits being issued, especially with UNFI. CW 3 recalled a

   significant increase in returns and credits at the end of 2015 and early 2016 when Hain began to

   lay-off employees.

           76.     According to CW 7, the problem with loading inventory at the end of quarters

   was that it would produce a “drop off” in sales for the first month of the subsequent quarter—a

   practice CW 7 explained was “like a Ponzi [scheme],” CW 7 explained that Hain was able to

   sustain these practices for some time because it was consistently acquiring companies to make up

   for the shortfall. What started to happen in 2015, CW 7 explained, was that consumer spending




                                                   - 27 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 35 of 141 PageID #: 1865



   started to drop, so Hain had to “become more creative” with the way it made its numbers because

   Hain did not change its forecasts. This started to become apparent to CW 7 by the end of the

   calendar year 2015. Indeed, CW 7 explained that the constant push to make numbers forced Hain

   to take unconventional measures, and that it resembled a Ponzi scheme because when you are

   always borrowing from the future quarters you eventually run out of money.

          77.     According to CW 2, who worked in Hain’s BluePrint brand, Hain’s “core

   business practice” during the Class Period was to load distributors with inventory at the end of

   the quarter to increase “financial reporting.” CW 2 understood that Hain would send “actual

   inventory” to distributors so the Company could recognize the inventory as additional sales

   revenue for that quarter.

          78.     CW 2 recalled that all of Hain’s brands were struggling the end of Q4 Fiscal

   2016, and the Company was struggling to meet its Wall Street consensus estimates and the

   Company’s guidance numbers. CW 2 reported that the BluePrint brand decided to miss its

   numbers for the quarter because of a concern that if BluePrint ran too many promotions to get

   inventory out the door, it would negatively impact subsequent quarters. According to CW 2, the

   following day, BluePrint’s General Manager received a call from Simon with a directive that

   BluePrint “needs to make this quarter”—referring to Hain’s forecasted sales for BluePrint.

   Based on Simon’s directive, CW 2 “pushed inventory” to BluePrint’s distributor, DSD

   Distributors, so Hain could recognize the revenue for that quarter. CW 2 added that every brand

   at Hain was doing this (not just BluePrint) to recognize additional revenue before the end of the

   quarter and fiscal year.

          79.     CW 4 performed profit and loss analysis and budgeting for Hain’s Spectrum

   brand (oils and vinegars) and observed that the majority of loading was done with brand products




                                                 - 28 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 36 of 141 PageID #: 1866



   that had a longer shelf life such as Spectrum, Westbrae (beans), and MaraNatha (nut butters)

   products. Both CW 6 and CW 1 also confirmed that Spectrum and MaraNatha were among the

   most frequent brands where accruals were being posted. Other Hain brands carrying goods with

   longer perishable lives such as JASON (natural cosmetics), ALBA (beauty products) and Earth’s

   Best (baby food) were also used for loading. CW 6 added that Hain also chose to load using

   these brands because they were more expensive so Hain could make larger sales using “less

   inventory.”

          80.     Hain’s reliance on undisclosed, unsustainable pull-in sales practices was not

   limited only to longer lasting perishable goods. CW 2 stated that while most of the products

   involved in the loading practices were longer lasting non-perishable goods such as snacks, teas,

   and beauty products, Hain was forced to use all of its brands to load to the distributors as part of

   the scheme. Indeed, CW 2, who worked at the BluePrint brand selling raw perishable juices,

   observed the use of pull-in sales practices with BluePrint’s products.

          81.     According to CW 4, the practice became more apparent internally in 2015 as Hain

   faced increased competition and lower sales – thus, making the reliance on undisclosed,

   unsustainable pull-in sales practices even more egregious. CW 4 recounted how at the end of

   each quarter during his tenure, he would see $5-6 million in transactions for the last week of the

   quarter. CW 4 would see these transactions, knowing they could not be real, on Spectrum’s

   shipment reports. CW 4 explained that because his brand (Spectrum) was the “heaviest loaded

   brand” he knew the numbers could not be real. CW 4 added that UNFI and other distributors

   would historically stock on average seven to nine weeks of Spectrum inventory but leading up to

   Hain’s August 15, 2016 announcement, CW 4 saw on UNFI’s weekly inventory reports




                                                  - 29 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 37 of 141 PageID #: 1867



   circulated within Hain that UNFI was stocking eighteen (18) to nineteen (19) weeks of Spectrum

   inventory.

                  5.      Confidential Witnesses Detail Hain’s Accounting Manipulations

          82.     Despite granting distributors an absolute right to return the loaded inventory, Hain

   would book the revenue from the sales of its products at the same time the products were shipped

   to the distributors. CW 6, who was responsible for Hain’s end of quarter numbers and

   processing Hain’s sales, explained that Hain recognized revenue as soon as the pushed inventory

   was “off the dock.” CW 4 corroborated that Hain recognized revenue as soon as the shipments

   left the warehouse, as he saw the recognized revenue on Spectrum’s shipment reports generated

   by an internal system called Business Objects.

          83.     CW 1 was responsible for reporting Hain’s financial results (led by Meiers), and

   explained that he was instructed to post the distributor credits onto Hain’s internal financial

   overview for unofficial reporting. CW 1 explained that the credits were booked into Hain’s

   financial system as money that distributors owed Hain and the credits directly affected Hain’s

   overall gross profit. CW 1 also observed that the credits were spread out and broken down by

   brand. CW 3 separately corroborated that CW 1 was responsible for handling the paperwork

   related to the returns and credits during the Class Period.

          84.     CW 1 posted and tracked the credits for the operations team using Hain’s

   Hyperion software system which would feed into the Company’s enterprise-wide JD Edwards

   system. According to CW 6, the sales team used internal software called Prism to track

   concessions and returns that was also linked to the JD Edwards system.

          85.      CW 7 also detailed Hain’s use of credits and accruals. CW 7 became weary of

   the legitimacy of the accruals as the accruals began to increase in size relative to the Company’s

   historic levels. According to CW 7, Stephen Powhida was responsible for everything related to


                                                  - 30 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 38 of 141 PageID #: 1868



   Hain’s accruals. CW 7 explained that the accruals started at around $200,000. Although

   $200,000 seemed reasonable, when the accruals started to multiply and became $1-2 million,

   CW 7 questioned how it was possible. Initially, CW 7 thought that the accruals were coming

   from supplier rebates, but he began to think otherwise as they grew in dollar amount. CW 7

   added that there was a “correlation” between how Hain was doing in a particular quarter and the

   size of the accruals.

          86.     CW 7 described the accruals as Powhida’s “creativity” and explained that

   Powhida was being directed by Meiers. CW 7 explained that Meiers relied on Powhida to create

   those accruals, but Meiers would protest if they got too big. According to CW 7, reliance on

   accruals meant that Hain was “borrowing from [the] future” to make its numbers. Indeed, CW 7

   explained that when Hain’s projections showed shortfalls due to the impact of the accruals,

   Powhida was expected to come up with a number and that number always magically made it so

   Hain was no longer short.

          87.     CW 7 described how the accruals were communicated internally at Hain.

   According to CW 7, an email would be sent to Marla Hyndman’s group (Hain’s Controller) with

   an attachment, usually an Excel spreadsheet prepared by Powhida. The accruals would have an

   explanation related to Hain’s suppliers or contract manufacturers. CW 7 explained that Powhida

   would be the last person to give CW 7 the numbers each month, and CW 7 would then post the

   accruals. CW 7 explained that Powhida would “make the numbers just right” before the soft

   close of the quarter.

          88.     CW 5, a former employee at a warehouse leased by Hain, described how Hain

   used an enterprise resource planning system to ensure that the Company “would always have




                                                - 31 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 39 of 141 PageID #: 1869



   visibility” into its inventory at the warehouse. These systems synced on a monthly basis

   according to CW 5.

          89.     CW 1, who was responsible for booking the credits, corroborated that by June

   2015, the credit numbers became suspicious, as sales were declining but the credits continued to

   grow. CW 1 personally observed that the credits were going up every quarter and eventually the

   credits reached millions of dollars each quarter. CW 1 began to believe that “someone’s trying to

   fill in [the] gap” in the hope that sales would increase the following quarter to offset returns.

   CW 1 explained that the credits were a running concern at Hain. Indeed, CW 1 left Hain in June

   2016 because he believed “something screwy” was going on with Hain’s financial numbers.

          90.     CW 6 also stated that in the years leading up to the revelation of the fraud, Hain

   was using concessions more aggressively as Hain’s sales continued to decline.

                  6.      Confidential Witnesses Describe the Involvement of Hain’s Executives
                          and Senior Management in the Fraud

          91.     Hain’s executives and senior management knew about and directly participated in

   Hain’s efforts to “load” product on customers at the end of a quarter, in reliance on undisclosed,

   unsustainable pull-in sales practices to generate revenue. CW 4 stated that employees and

   executives at Hain referred to this practice as “loading.” CW 7 also confirmed that the term

   “loading” was used freely among senior executives, including by Carroll and Meiers.

          92.     As CW 4 was responsible for profit and loss analysis and budgeting he presented

   state of the business, forecasts, revenue, and shipment information directly to Carroll regarding

   problems with the “loading” practice. CW 4 recalled numerous brand strategy meetings where

   loading was openly discussed with Carroll, such as shipments being down a certain amount

   because Hain had loaded inventory to distributors at the end of the previous quarter. As an

   example, CW 4 explained that her presentation to Carroll included that Spectrum was down in



                                                   - 32 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 40 of 141 PageID #: 1870



   Q1 because Spectrum had “loaded” in Q4. Indeed, after the Company’s August 15, 2016

   announcement, CW 4 recalled that Hain’s management met with Carroll and that Carroll

   demanded that employees refrain from using the term “loading” and rephrase it as “inventory

   reduction.”

           93.    CW 6 recalled that Carroll would request CW 6 to provide certain numbers,

   usually by mid-quarter, so Carroll would know of the sales shortfall before negotiating the

   concessions with UNFI. According to CW 6, Carroll then provided an incentive for UNFI to

   take the amount of Hain’s inventory necessary for Hain to meet its quarterly sales revenue

   numbers. CW 6 attended internal Hain sales calls where Carroll would inform the other

   attendees that he had negotiated the concessions with UNFI that would make up the sales deficit

   for that quarter, which was referred to as “OIs” or “off-invoice.”

           94.    According to CW 7, UNFI’s owner (as it is a privately held company) dealt

   directly with Defendant Simon when it came to anything related to revenue. CW 7 explained that

   Defendant Simon could “always make them [UNFI] buy more if needed.” CW 7 explained that

   Simon would approach Hain’s customers and encourage them to buy more product at the end of

   the quarter by offering material concessions. CW 7 recalled that in one instance the material

   concessions offered to customers in exchange for buying more product amounted to millions of

   dollars. CW 7 also explained that the concessions Simon negotiated with UNFI included a right

   of return.

           95.    CW 7 explained that he would hear Defendants Carroll and Simon discuss Hain’s

   financial arrangements with UNFI, and that when they realized that CW 7 heard these

   conversations, they would say that they were “not supposed” to be discussing those arrangements

   in front of others. CW 7 recalled that Carroll and Simon tried to be secretive about the loading




                                                 - 33 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 41 of 141 PageID #: 1871



   practices and attempted to keep it to themselves, but that CW 7 nevertheless heard that they were

   discussing it. According to CW 7, Simon had “special powers” when it came to interfacing with

   Hain’s customers and that only the higher-ups had the power to make “special deals” with

   distributors.

           96.     CW 2 similarly believed that the directives to rely on these undisclosed,

   unsustainable pull-in sales practices came from Hain’s upper management based on discussions

   with Hain’s General Manager for the BluePrint brand who reported directly to Simon.

           97.     Hain’s executives and senior management also knew about and directly

   participated in Hain’s fraudulent accounting practices to make the fabricated sales appear

   legitimate. CW 4 explained how Hain tracked sales, inventory, and Company guidance targets

   using weekly business reviews and executive transaction reports sent by email to Hain’s upper

   management, including Simon and Carroll.

           98.     CW 1, who worked under Meiers, described how Meiers directly participated in

   the fraud by telling Hain’s Senior Vice President of Manufacturing, Steve Powhida, to book the

   credits with accounting. CW 1 recalled Powhida describing a $3 million credit that Powhida

   submitted to accounting and CW 1 observed the $3 million credit in Hain’s financial reports.

           99.     CW 6, who worked in Hain’s financial operations with Meiers, added that Meiers

   was definitely aware of the loading because he was responsible for all of Hain’s warehousing,

   transportation, and carriers. CW 6 explained that anything that was sent from Hain or returned

   was done under Meiers’ supervision.

           100.    As Meiers’ executive assistant, CW 3 had first-hand knowledge of Meiers’

   actions. CW 3 confirmed that Powhida, who previously worked at Heinz with Meiers, was

   Meiers’ right hand man and that Meiers was “well known for changing numbers left and right.”




                                                  - 34 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 42 of 141 PageID #: 1872



   CW 3 added that Meiers worked long days during the last two weeks of the quarter as the

   financial numbers were constantly changing.

                  7.     Hain’s Lack of Internal Controls Allowed Information at Hain to be
                         Kept Within Senior Management’s Inner Circle and Outsiders Were
                         Terminated

           101.   As Carroll stated at a Bank of America Merrill Lynch Conference on March 12,

   2014, he “run[s] the US, along with Jim Meiers.” CW 1 confirmed this, stating that Hain’s

   finance team was run by Meiers’ operations group and Carroll’s financial planning and analysis

   group which worked together.

           102.   CW 1 described Hain’s internal controls as “not good.” CW 1 explained that if

   Meiers did not like the financial numbers, Meiers would go to accounting and say “this number

   has to change” and it would change. CW 1 recalled that Hain’s then-current Senior Vice

   President and Controller, Marla Hyndman, and Hain’s Senior Vice President of

   Finance/Business Planning, Rose Ng, would tell Meiers to provide justification for the sales

   numbers based on discussions with auditors, but ultimately Meiers could get what he wanted

   done.

           103.   Moreover, CW 1, who worked under Meiers, stated that Meiers “openly

   controlled” the credits with limited involvement from others. CW 1’s direct supervisor, Hain’s

   Senior Director of Supply Chain Finance who reported to James Meiers, Hain’s former COO.

   informed CW 1 that Meiers controlled the credits. When CW 1 asked Powhida or Meiers about

   the credits, they would respond “don’t worry about it.”

           104.   CW 3 was responsible for preparing materials for quarterly budget meetings led

   by Meiers and similarly recounted that Meiers would attend “closed door” quarterly meetings

   with three other accounting employees “changing numbers” for the sales results for the quarter.

   CW 3 stated Meiers was always changing the numbers but he found it hard to believe because


                                                 - 35 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 43 of 141 PageID #: 1873



   they were sales results for the quarter, not forecasts. According to CW 3, Meier would sit in a

   room for a week to make the numbers “look pretty.” CW 3 was responsible for printing reports

   for the budget meetings, and in some instances, he was asked to print the same report multiple

   times. When asked to print the same report, CW 3 questioned why and was told by one of

   Meiers’ direct reports, “just don’t ask…we’ve made some changes.” CW 3 would also print

   those same reports for John Carroll’s assistant Mary Hicks. According to CW 3, he noticed on

   more than one occasion that there were changes in the numbers on the reports that she was asked

   to print multiple times for the same meeting. He reiterated that he “knew the numbers were

   changing” because he saw the changes in the same document that he was responsible for

   circulating.

          105.    In addition, the Individual Defendants were hands on and obsessively controlling.

   CW 1 recalled that Simon “wanted to know everything that was happening” at Hain and that

   Simon “treated [Hain] as if it was still privately held by him.” CW 1 added that Simon was

   “very much in control” of everything at Hain. Likewise, CW 7 explained that Simon treated each

   Hain brand is if it were one of his children and did not like oversight. For example, CW 6

   recalled that Simon knew specifics regarding the concessions negotiated with the distributors,

   adding that Simon “is in everything” that happens at Hain.

          106.    CW 3 recalled that Simon, Meiers, and Carroll would drink together frequently on

   Fridays in Simon’s office. CW 1 added that Simon and Carroll were “very friendly” with one

   another. CW 2 described Meiers as Simon’s “right-hand man.” CW 7, who reported directly to

   Meiers and said that Meiers was known to be “powerful” and had a tight-knit relationship with

   Simon. CW 7 also referred to Meiers and Carroll as a “boy’s club.”




                                                 - 36 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 44 of 141 PageID #: 1874



          107.    Simon also had unfettered power at the Company. Simon served as Chairman of

   the Board, President, and CEO, allowing him to control both the Board and Company

   management as well as statements made to investors. Indeed, according to Hain’s proxy

   statement filed with the SEC on October 9, 2015, Simon’s employment agreement assured that

   he would always serve as Chairman of the Board as long as he was with the Company. Simon’s

   employment agreement also specified that “[i]f [Simon] is not re-appointed as Chairman of the

   Board, he will be entitled to terminate his employment with the rights and entitlements available

   to him under his employment agreement as if his employment was terminated by him for good

   reason as defined therein.” The October 9, 2015 proxy statement further detailed that if Simon

   unilaterally decided he had been terminated for good reason, he “would be entitled to receive

   approximately $89,259,325.”

          108.    Employees that questioned the loading practices were fired. On September 8,

   2015, after only two years as Hain’s CFO, the Company announced that Smith was departing the

   Company and would be replaced by Conte.

          109.    CW 1 believed that Smith lasted only two years at Hain because he was not

   willing to be one of Simon’s puppets unlike Smith’s successor, Conte, who CW 1 described as

   one of Simon’s guys.

          110.    CW 1 explained that throughout his tenure at Hain, he witnessed various people

   that “did not agree” with Simon and they did not last long at Hain and eventually Simon would

   replace them with one of his people. As another example, CW 1 added that Simon replaced

   Hain’s Head of Human Resources for not agreeing with Simon.




                                                 - 37 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 45 of 141 PageID #: 1875



          111.    Indeed, while Simon explained that Smith departed Hain to “pursue other

   opportunities,” as of December 2016, Smith’s LinkedIn page shows that Smith was still “seeking

   new opportunities.”

          112.    CW 3 recalled that Meiers did not like to have anyone looking over his shoulder,

   that everyone was afraid of Meiers, and “if you fight back [with Meiers] . . . goodbye.”

   According to CW 1, Rose Ng attempted to operate as a check and balance within Hain’s finance

   team but Ms. Ng was fired the same month as Smith for being a “bottleneck” to Meiers. CW 3

   confirmed that Ms. Ng was always chasing Meiers and told CW 3 that Meiers “owes [Ms. Ng]

   numbers” and that Hain fired Ms. Ng after she was constantly butting heads with Meiers because

   she was unwilling to manipulate the Company’s financial numbers.

          113.    According to CW 7, who worked at Hain from January 2005 through August 1,

   2017, Hain never had an internal audit department or compliance department during his tenure.

   CW 7 confirmed that Ms. Ng was considered internally to be the “police” and that she would ask

   a lot of questions about the Company’s supply chain organization. CW 7 explained that Ms. Ng

   “wanted to dig into” Meiers’s numbers, which made Meiers uncomfortable. CW 7 added that

   Meiers was very secretive with his numbers because providing numbers prematurely elicited

   questions that he did not want asked of him at the time. CW 7 explained that Ms. Ng was kept

   away from the details related to loading to distributors at the end of the quarter, and that when

   she asked any questions, she was told by the executives to stop asking. According to CW 7, once

   Ms. Ng she was let go in September 2015 there was no one at Hain performing that function,

   given that Hyndman would go along with whatever Meiers wanted.

          114.    The same month that Smith departed Hain, the Company fired Powhida because,

   CW 1 believed, Meiers wanted Powhida to take the hit for the credits scheme. CW 7 also




                                                  - 38 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 46 of 141 PageID #: 1876



   confirmed that Powhida was used as a “scapegoat,” because Meiers relied on and pushed

   Powhida to make the numbers and it was “getting out of control.”

          115.    According to CW 7, no time or effort was put into implementing the proper

   internal controls, including Hain’s failure to properly documents sales contracts. CW 7 added

   that Hain lacked a revenue recognition policy and a proper internal audit function. CW 7

   explained that the hiring of James Langrock and Michael McGuiness, in late 2015 and early

   2016, respectively, led to Hain being unable to file its financials on time and the identification of

   the need for the restatement. According to CW 7, when they arrived, they were surprised to find

   what was going on at Hain.

          116.    CW 8 confirmed that Hain did not properly account for customer bill-backs and

   contract-related issues during his tenure. CW 8 stated that the accounting problems were

   compounded by the fact that the people at Hain “doing the books” did not understand the

   customer contracts. CW 8 recounted how he was working with Hain’s production team and

   learned about contract-related deals that he was not previously aware of because the accounting

   department had not informed him about the deals.

          117.    According to CW 8, the accounting problems were uncovered when James

   Langrock joined Hain and started looking at Hain’s books. CW 8 stated that it became clear to

   Langrock that at the end of quarters, Hain was making big deals with customers like UNFI and

   KeHE. CW 8 heard that Langrock questioned “if we are doing that, how are we accounting for

   that?” According to CW 8, Langrock continued to dig and ultimately brought in outside auditors.

   In connection with the Company’s filing of corrected financials, CW 8 learned that some of

   Hain’s customers had no contracts, some customers had “vague” contracts, and certain customers




                                                  - 39 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 47 of 141 PageID #: 1877



   had off-invoice deals and issues with “bill backs.” CW 8 added that there were so many

   variations of contracts that the problem for Hain was that the documentation was “lacking.”

          D.      Hain’s Top Distributors Refuse to Take So Much Excess Inventory at the
                  End of Fiscal 2016 and Hain Is Forced to Disclose, and then Investigate, the
                  Extent of its Myriad Concessions and the Revenue Recognition Impact of
                  Those Concessions

          118.    Eventually, distributors reached their inventory capacity and would no longer

   serve as Hain’s inventory warehouse—i.e., Hain could no longer persuade customers with off-

   invoice concessions to accept more inventory than necessary despite the ever-increasing

   incentives offered. Moreover, faced with the mounting pressure of increasingly larger credits to

   distributors, Hain’s credit scheme became “too big to hide” and the Company could not “cover”

   its numbers anymore, according to CW 1.

          119.    CW 3 described how in December 2015, Hain was being audited. CW 4 heard

   that Hain’s external auditor, EY, identified the accounting issue and Hain’s “whole right wing”

   of its corporate headquarters was filled with auditors. CW 6 corroborated that around December

   2015, Hain was caught by its auditors and that during that audit “UNFI kept popping up.” CW 2

   also recalled the auditors remaining at Hain for a long time.

          120.    CW 3 also recalled that D&B Consultants (“D&B”) conducted an internal audit at

   Hain in early 2016. CW 3 recalled that D&B asked Meiers directly for all of their information

   and inferred that Meiers was concerned with what the internal audit would uncover. CW 3 also

   sensed distrust at the Company during this time and knew that Hain would need to restate their

   numbers.

          121.    On January 11, 2016, after EY began to question Hain’s accounting and only

   months after Smith’s resignation, Hain cut its quarterly and annual guidance, stating that it

   anticipated full-year sales of $2.9-$3.04 billion and earnings per share in the range of $1.95-



                                                  - 40 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 48 of 141 PageID #: 1878



   $2.10, below its previous issued guidance of $2.97 billion to $3.11 billion in sales revenue and

   earnings per share of $2.11-$2.26.

          122.    On January 21, 2016, after the market closed, Hain revealed in a Report on Form

   8-K that Ross Weiner resigned from his position of Vice President – Finance, Chief Accounting

   Officer. CW 6 recalled that Weiner – like Smith before him – left Hain because he did not like

   what he was seeing regarding the off-invoice concessions offered to distributors.

          123.    Analysts at J.P. Morgan noted that Weiner’s resignation was “weighing on the

   shares” as concerns regarding the Company’s accounting grew. Analysts at Wells Fargo stated

   that “the news adds to the broader adjustments around the Hain story.” Meanwhile, Simon

   continued to mislead investors by telling the J.P. Morgan analysts on January 22, 2016 that there

   is “nothing wrong with Hain’s accounting at all.”

          124.    Following this news, the price of Hain shares declined $2.64 per share, or over

   7%, from a close of $36.10 per share on January 21, 2016 to close at $33.46 per share on January

   25, 2016. However, Simon’s January 22, 2016 misstatement artificially propped up Hain’s stock

   price and kept it from falling even further.

          125.    On August 15, 2016, after the market closed, Hain disclosed a delay in the release

   of the Company’s 2016 financial results. However, Defendants continued to downplay any

   issues with Hain’s accounting:

                  [Hain] announced today that it will delay the release of its fourth
                  quarter and fiscal year 2016 financial results. During the fourth
                  quarter, the Company identified concessions that were granted to
                  certain distributors in the United States. The Company is currently
                  evaluating whether revenue associated with those concessions was
                  accounted for in the correct period and is also currently evaluating
                  its internal control over financial reporting.

                  Previously, the Company has recognized revenue pertaining to the
                  sale of its products to certain distributors at the time the products
                  are shipped to such distributors. The Company is evaluating


                                                  - 41 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 49 of 141 PageID #: 1879



                  whether the revenue associated with the concessions granted to
                  certain distributors should instead have been recognized at the time
                  the products sell through its distributors to the end customers. . . .
                  There can be no assurance that the Company will complete the
                  preparation and filing of the Form 10-K within the extension
                  period. . . . Separately, the Company does not expect to achieve its
                  previously announced guidance for fiscal year 2016.

          126.    Although Defendants represented that any potential errors would not “impact the

   total amount of revenue ultimately recognized by the Company,” the public reacted quickly,

   causing the price of Hain’s shares to fall by $14.05 per share, or over 26%, from a close of

   $53.40 per share on August 15, 2016, to a close of $39.35 per share on August 16, 2016, a loss of

   $1.6 billion in market capitalization.

          127.    Upon this news, analysts at Atlantic Securities, Bank of America Merrill Lynch,

   UBS, Oppenheimer, Barclays, BMO Capital Markets, Piper Jaffray, Jefferies, Maxim Group,

   Wedbush, and J.P. Morgan all lowered their price targets for Hain stock. The analysts at Piper

   Jaffray acknowledged the “internal financial control risk makes the stock difficult to own” while

   noting “the departure of the CFO and resignation of the chief accounting officer in a short period

   of time left us concerned on the state of the finance management.” J.P. Morgan analysts further

   questioned the Company’s “vague” disclosure asking “what the revenue recognition issue

   actually entails” and “what happens if [] Hain’s evaluation of its financial reporting controls

   turns up additional problems.”

          128.    According to CW 2, Hain made the August 15, 2016 announcement because of

   the loading activity and that there was “a lot of bad stuff going on” that the Company was now

   trying to “clean up.”

          129.    On August 30, 2016, Hain filed a Notification of Late Filing on Form 12b-25

   informing the SEC that the Company would not be able to file its annual report on Form 10-K

   for Fiscal Year 2016 by the filing deadline. Hain repeated its claim that the filing was late


                                                  - 42 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 50 of 141 PageID #: 1880



   because “[t]he Company is currently evaluating whether the revenue associated with those

   concessions was accounted for in the correct period and is also currently evaluating its internal

   control over financial reporting.”

              130.   Due to Hain’s inability to file its annual report, the Company received a letter

   from NASDAQ dated August 31, 2016, stating that the Company was non-compliant with

   NASDAQ rules. The Company revealed on November 3, 2016 that it submitted its plan to

   regain compliance with NASDAQ on October 31, 2016, and on November 2, 2016, NASDAQ

   granted the Company an extension, through February 27, 2017, to file its reports with the SEC.

              131.   On September 26, 2016, Hain announced that it obtained a limited waiver from its

   credit facility lenders covering an extension of certain financial reporting obligations until

   December 27, 2016.

              132.   On November 16, 2016, Hain issued a press release entitled “Hain Celestial

   Announces Completion of Independent Audit Committee Review.” This press release contained

   the purported results of Hain’s internal Audit Committee’s investigation into the Company’s

   financial statements and claimed that the Audit Committee found no evidence of “intentional”

   wrongdoing in connection with the Company’s financial statements. The Audit Committee came

   to this conclusion while at the same time disclosing, “Hain Celestial has begun to implement a

   remediation plan to strengthen its internal controls and organization.”

              133.   Commenting on the results of the Audit Committee investigation, Simon admitted

   the Company’s need to remediate its financial reports and to strengthen Hain’s internal controls,

   stating:

                     Hain Celestial is committed to transparency of our financial
                     reporting, and we are taking concrete measures to remediate as
                     well as strengthen our internal controls. We are extremely pleased




                                                    - 43 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 51 of 141 PageID #: 1881



                  that the Company can now move forward with its reporting process
                  as we put these challenges behind us.

          134.    The results of the Audit Committee investigation were a farce. Despite the Audit

   Committee somehow completing its investigation, the Company announced it “will not be in a

   position to release financial results until the completion of the Company’s internal accounting

   review and the audit process.” The internal accounting review and audit process would continue

   for another seven months.

          135.    On December 7, 2016, Hain began to clean house by moving Meiers to a new

   position as Chief Executive Officer for Hain Pure Protein Corp. and appointed a new Chief

   Operations Officer, Gary W. Tickle. Hain also appointed a new Chief Supply Chain Officer, a

   new Chief Customer Officer, and a new Vice President of Marketing.

          136.    On December 20, 2016, Hain announced that it obtained a second limited waiver

   from its credit facility lenders covering an extension of certain financial reporting obligations

   until February 27, 2017.

          E.      Hain Reveals the Widespread Nature of the Fraud

          137.    On February 10, 2017, after the market closed, Hain filed a Notification of Late

   Filing on Form 12b-25 that revealed the wide-ranging scope of the Company’s wrongdoing.

   While the Company had initially focused on the recognition of revenue associated with

   concessions granted to certain distributors during the fourth quarter of Fiscal Year 2016, Hain

   now revealed in a regulatory filing that the Company had expanded the scope of its internal

   accounting review “to perform an analysis of previously-issued financial information in order to

   identify and assess any potential errors.” Further, Hain announced that the SEC had launched a

   formal investigation into the Company: “The SEC has issued a formal order of investigation and,

   pursuant to such order, the SEC issued a subpoena to the Company seeking relevant documents.”



                                                  - 44 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 52 of 141 PageID #: 1882



          138.     In reaction to this news, the price of Hain’s stock fell $3.43 per share, or more

   than 8%, from a close of $38.53 per share on February 10, 2017, to close at $35.10 per share on

   February 13, 2017, the next trading day, on unusually heavy trading volume.

          139.     On this news, analysts at The Buckingham Research Group lowered their price

   target for Hain stock, stating, “we are lowering our estimates to reflect our ‘best guess’ that

   HAIN is likely to undergo an earnings revision or meaningful earnings rebase as a result of this

   process.”

          F.       Post-Class Period Developments

                   1.     Hain Delays Filing While Making Further Executive Changes

          140.     The Company did not file its corrected financial results by February 27, 2017, as

   required by the SEC. Instead, Hain announced that it had obtained a third limited waiver from

   its credit facility lenders covering an extension of certain financial reporting obligations until

   May 30, 2017.

          141.     On February 28, 2017, NASDAQ informed Hain that it was not in compliance

   with listing requirements and therefore its stock was subject to delisting unless the Company

   timely requested a hearing before a NASDAQ Hearings Panel.

          142.     On March 6, 2017, Hain announced that the Company was removing Carroll from

   his role with U.S. sales and that he would no longer serve as the CEO for Hain North America.

   Hain appointed Gary W. Tickle to take over Carroll’s position.

          143.     On May 11, 2017, Hain filed a Notification of Late Filing on Form 12b-25,

   informing the SEC that the Company would be unable to file its third quarter report on Form 10-

   Q for the quarter ended March 31, 2017, by the filing deadline. Hain also revealed that it

   anticipated that it would be in a position to file its financial results by the end of May 2017.




                                                   - 45 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 53 of 141 PageID #: 1883



          144.      On May 30, 2017, Hain announced that it had obtained a fourth limited waiver

   from its credit facility lenders covering an extension of certain financial reporting obligations

   until June 15, 2017.

          145.      On June 15, 2017, Hain announced that it had obtained a fifth limited waiver from

   its credit facility lenders covering an extension of certain financial reporting obligations until

   June 22, 2017.

                    2.     June 22, 2017: Hain Announces Financial Results for Fiscal Year 2016
                           and the First Three Quarters of Fiscal 2017 and Restates Results for
                           Fiscal Years 2014 and 2015 and the First Three Quarters of Fiscal
                           2016

          146.      On June 22, 2017, after obtaining two extensions from NASDAQ and five

   waivers from its credit facility lenders, Hain finally filed its Report on Form 10-K for Fiscal

   Year 2016, as well as the Company’s Reports on Form 10-Q for the first, second, and third

   quarters of Fiscal Year 2017. Hain admitted in the Fiscal Year 2016 Form 10-K that “both fiscal

   2016 and fiscal 2015 net sales benefited from certain concessions provided to our largest

   distributors, including payment terms beyond the customer’s standard terms, rights of return of

   product and post-sale concessions, most of which were associated with sales that occurred at the

   end of each respective quarter.” In addition to the restated financial statements, the Company

   announced that CFO Pat Conte was being replaced by James Langrock, effective immediately.

          147.      In each of the revised filings, the Company also admitted that it suffered

   from material weaknesses in financial reporting. For example, Hain’s Form 10-K for Fiscal

   Year 2016 reported:

                    Under the supervision and with the participation of our
                    management, including the CEO and CFO, we conducted an
                    evaluation of the effectiveness of our internal control over
                    financial reporting as of June 30, 2016. In making this assessment,
                    management used the criteria established in Internal Control-
                    Integrated Framework (2013) issued by the Committee of


                                                   - 46 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 54 of 141 PageID #: 1884



               Sponsoring Organizations of the Treadway Commission
               (“COSO”). Based on this assessment, management, including our
               CEO and CFO, has concluded that our internal control over
               financial reporting was not effective as of June 30, 2016 due to
               material weaknesses in our internal control over financial
               reporting, which are disclosed below.

               A material weakness is a deficiency, or a combination of
               deficiencies, in internal control over financial reporting, such that
               there is a reasonable possibility that a material misstatement of the
               Company’s annual or interim financial statements will not be
               prevented or detected on a timely basis. In connection with the
               assessment of our internal control over financial reporting
               described above, management identified the following
               deficiencies that constituted individually, or in the aggregate,
               material weaknesses in our internal control over financial
               reporting as of June 30, 2016:

                     Ineffective Control Environment - The Company’s control
                      environment did not sufficiently promote effective internal
                      control over financial reporting, which contributed to the
                      other material weakness described below. Principle
                      contributing factors included: (i) an insufficient number of
                      personnel appropriately qualified to perform control design,
                      execution and monitoring activities; (ii) an insufficient
                      number of personnel with an appropriate level of U.S.
                      GAAP knowledge and experience and ongoing training in
                      the application of U.S. GAAP commensurate with our
                      financial reporting requirements; and (iii) in certain
                      instances, insufficient documentation or basis to support
                      accounting estimates.

                     Revenue Recognition - The Company’s internal controls to
                      identify, accumulate and assess the accounting impact of
                      certain concessions or side agreements on whether the
                      Company’s revenue recognition criteria had been met were
                      not adequately designed or operating effectively. The
                      Company’s controls were not effective to ensure (i)
                      consistent standards in the level of documentation of
                      agreements required to support accurate recording of
                      revenue transactions, and (ii) that such documentation is
                      retained, complete, and independently reviewed to ensure
                      certain terms impacting revenue recognition were
                      accurately reflected in the Company’s books and records.
                      In addition, the Company did not design and maintain
                      effective controls over the timing and classification of trade
                      promotion spending.


                                              - 47 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 55 of 141 PageID #: 1885



          148.    Hain also corrected certain errors in its prior financial statements for fiscal years

   2014, 2015, and the first nine months of fiscal year 2016. As set forth in the Company’s June

   22, 2017 investor presentation and restated financials, Hain overstated its net sales by $167

   million and its GAAP earnings per share by $0.13 for Fiscal Years 2014, 2015 and the first three

   quarters of Fiscal 2016:




          149.    According to the above chart, net sales were overstated by 2.1%, 2.9% and 1.9%

   in fiscal 2014, fiscal 2015 and for the 9 months ended March 31, 2016, respectively. GAAP

   earnings per share was overstated by 7% and 1.2% in fiscal 2014 and fiscal 2015.

          150.    However, Hain’s adjusted financials did not tell the full story. A closer analysis

   corroborates what the CWs reported that: (i) Hain relied on undisclosed, unsustainable pull-in

   sales practices to meet Wall Street’s consensus quarterly sales expectations during the Class

   Period; and (ii) Defendants improperly recognized revenue related to the timing of trade and

   promotional accrual, prematurely recognized revenue on certain sales, and improperly classified

   promotion expenses.



                                                  - 48 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 56 of 141 PageID #: 1886



          151.    As the chart below shows, as the demand for Hain’s products fell and Hain’s sales

   fell below Wall Street’s consensus estimates, Hain increasingly relied on these undisclosed,

   unsustainable pull-in sales practices to “beat” or minimize the miss of those estimates all the

   while telling the market that Hain’s sales were all organic and natural.

                                NET SALES (GAAP) ($ millions)
                      Q1 FY 15 Q2 FY 15 Q3 FY 15 Q4 FY 15                     Q1 FY 16    Q2 FY 16
                      9/30/2014 12/31/2014 3/31/2015 6/30/2015                9/30/2015   12/31/2015
    Consensus
    Estimate*            639 E         717 E         659 E         695 E        703 E         750 E

    As Reported           631          696           663           698          687           753
    As Restated           597          680           652           681          668           743

    As Reported      Miss        Miss                Beat         Beat          Miss          Beat
    As Restated      Miss        Miss                Miss         Miss          Miss          Miss
         *Source: S&P Capital IQ

          152.    After narrowing the sales misses for the first and second quarters in Fiscal Year

   2015, Hain’s revised numbers show that the Company relied on undisclosed, unsustainable pull-

   in sales practices to beat consensus estimates for the third and fourth quarter of Fiscal Year 2015

   and the second quarter of Fiscal Year 2016. Indeed, Hain’s restated numbers show that, but for

   these practices, Hain would have missed consensus Wall Street estimates by huge margins for

   six straight quarters. While the Company classified its revisions as “immaterial errors,” the

   fact that Hain had six-straight fiscal quarters below consensus estimates would certainly

   have been material to investors at the time those results were reported. Instead, investors

   were led to mistakenly believe that Hain was able to naturally and organically generate sufficient

   revenue to meet analysts’ expectations. As a result, investors were unable to analyze the true

   risk to the Company’s future prospects.

          153.    Without the aid of its undisclosed, unsustainable pull-in sales practices and

   improper revenue recognition, Hain’s business plummeted. For the first nine months of Fiscal


                                                  - 49 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 57 of 141 PageID #: 1887



   Year 2017, Hain reported a 14% year-over-year decrease in U.S. net sales, a 51.1% year-over-

   year decrease in net income, and a 51.1% year-over-year decrease in earnings per share:

             Metric (in thousands            Fiscal 2016,           Fiscal 2017,    Change (YoY)
           except per share amount)        First 9 Months*         First 9 Months

          U.S. net sales                       1,025,398              882,273         (14.0%)

          Net income (loss)                    $137,234               $67,117         (51.1%)

          Earnings (loss) per share              $1.33                 $0.65          (51.1%)

          *As reported in Hain’s Form 10-Q filed May 10, 2016

          154.    During the earnings call on June 22, 2017, Hain acknowledged that the U.S. sales

   decline was due, in part, to distributors taking less inventory than in prior years. The Company’s

   new CFO revealed that net sales for the first three quarters of fiscal year 2017 were negatively

   impacted by $55 million due to “an inventory realignment at certain customers and a SKU

   rationalization” –i.e., Hain’s customers were refusing to accept as much additional inventory on

   a quarterly basis despite the increasingly generous end-of-quarter sales concessions. The CEO of

   Hain North America described the sales hit from the inventory realignment and SKU

   rationalization as “obviously a significant hit for us to take.” Knowing that it could not continue

   its reliance on unsustainable sales tactics to generate revenue, Hain also was forced to release a

   dismal forecast for its fiscal fourth quarter and Fiscal Year 2017. Based on the forecast, Hain

   expected to earn between $1.19 to $1.22 a share, on an adjusted basis, for the fiscal year. This

   was well short of consensus estimate of $1.94 a share. Hain’s revenue was projected at $2.84

   billion to $2.86 billion, shy of the $2.906 billion expected.

          155.    New CFO, James Langrock, recognizing the utter lack of internal controls at place

   at Hain, discussed the massive remediation efforts that were necessary to fix the internal control

   problems at Hain:



                                                  - 50 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 58 of 141 PageID #: 1888



                  We have made tremendous improvements in our financial controls,
                  improving processes and upgrading and adding key personnel. We
                  have expanded our team with new hires including a new controller
                  for the U.S. segment, a global revenue controller ahead of internal
                  audit, and a Chief Compliance Officer. We have also improved our
                  financial controls globally through enhanced standardized contract
                  accounting policies; expanded review processes and monitoring
                  controls over contracts with customers, customer payments in
                  incentives, and the implementation of an extensive revenue
                  recognition and contract review training program as well as new
                  policies and procedures around revenue recognition and other
                  significant accounting matters.

          156.    CW 3 reported that other senior members of Hain’s financial team including

   Marla Hyndman, Hain’s Controller during the Class Period, were terminated in the wake of the

   disclosure of the fraud.

                  3.      Hain Reaches Settlement With SEC Regarding Its Internal Controls
                          Failures

          157.    On December 11, 2018, Hain settled charges with the SEC for violations of: (i)

   Section 13(b)(2)(A) of the Exchange Act which requires Hain to make and keep records which

   accurately and fairly reflect Hain’s transactions; and (ii) Section 13(b)(2)(B) of the Exchange

   Act which requires Hain to devise and maintain a system of internal accounting controls

   sufficient to provide reasonable assurance that transactions are executed in accordance with

   management’s authorization and in conformity with GAAP. (SEC Order at 7) .

          158.    In admitting to violations of Section 13(b)(2)(B) for its internal controls failures,

   Hain accepted the SEC’s findings that “[f]rom at least 2014 until May 2016, Hain U.S. sales

   personnel gave sales incentives to certain distributors to promote sales at the end of quarters.”

   (SEC Order at 2). Specifically, Hain engaged in improper end of quarter undisclosed,

   unsustainable pull-in sales practices with its top two distributors, who together accounted for

   approximately 30% of Hain’s net sales during fiscal years 2014 through 2016, offering these




                                                  - 51 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 59 of 141 PageID #: 1889



   distributors off-invoice concessions as a way to incentivize them to purchase sufficient inventory

   to meet Hain’s sales growth targets. (SEC Order at 3).

            159.   The sales incentives Hain admitted to in the SEC Order further confirm the facts

   alleged herein, including the statements of former employees. For example, CW 6 and CW 4 also

   explain that Hain offered distributors off-invoice concessions, including discounts, in order to

   incentivize them to accept more product than needed. Hain admitted to this practice in the SEC

   Order:

                   “As a way to incentivize Distributor 1 [UNFI] to purchase
                   sufficient inventory to meet or exceed its agreed-upon sales growth
                   targets, a practice developed whereby Distributor 1 and Hain
                   would renegotiate their quarterly terms. These renegotiations
                   varied by quarter, but Distributor 1 would obtain extra-
                   contractual incentives—such as (1) cash financial incentives
                   (ranging from $75,000 to $500,000 per quarter, in those quarters in
                   which cash incentives were provided) . . . .

                                             *      *       *

                   In addition to a volume target, Hain’s [end of quarter] sales with
                   Distributor 2 consisted of incentives including: (1) a discount off
                   invoice; (2) extended payment terms (typically 90 days); and (3)
                   spoils coverage. Regarding the discounts off invoice, the dollar
                   value of these quarterly discounts increased upward over the
                   Relevant Time Period [fiscal year 2014-2016], from around
                   $200,000 to nearly $1.5 million in the final quarter of fiscal year
                   2016.

            160.   The increase over the course of the Class Period in the amount of “discounts off

   invoice” further demonstrates the inherently unsustainable nature of Defendants’ scheme.

   Eventually, the size of the discount would become too large to continue.

            161.   The nature of the internal control failures reflect that Hain’s senior management,

   including the Defendants, failed to set an adequate “tone at the top” to establish an effective

   control environment. As detailed in the SEC Order, Hain’s end-of-quarter sales (and related

   incentives) to its largest distributors were not appropriately documented. Contracts with


                                                  - 52 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 60 of 141 PageID #: 1890



   distributors were not formally amended, certain agreements were memorialized only in email

   correspondences, and incentives offered to encourage end-of-quarter sales were often agreed to

   orally. This ineffective control environment enabled Defendants’ scheme and ensured that end-

   of-quarter sales were not properly documented or accounted for.

          162.    Indeed, “Hain lacked sufficient policies and procedures to provide reasonable

   assurances that [end-of-quarter] sales were accounted for properly. Hain’s sales personnel were

   not appropriately trained or knowledgeable about the accounting implications of their pull-in

   sales practices. Further, there were insufficient policies and procedures to monitor incentives

   made in sales transactions, which could have potential revenue recognition implications.” (SEC

   Order at 4).

   VII.   DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
          AND OMISSIONS IN HAIN’S FINANCIAL RESULTS

          A.      First Quarter Fiscal Year 2014 Results – November 2013

          163.    The Class Period begins on November 5, 2013. On that date, Hain filed with the

   SEC a Report on Form 8-K signed by Smith providing financial results for the first fiscal quarter

   ended September 30, 2013 (the “Q1 FY 2014 8-K”). Additionally, on November 12, 2013, Hain

   filed with the SEC a Report on Form 10-Q, signed and certified as accurate by Simon and Smith,

   containing Hain’s financial results for the first quarter ended September 30, 2013 (the “Q1 FY

   2014 10-Q”).

                  1.      Form 8-K for the First Quarter Fiscal Year 2014

          164.    The Q1 FY 2014 8-K touted “net sales of $477.5 million, a 33% increase,

   compared to net sales of $359.8 million in the first quarter of fiscal year 2013.” Additionally,

   “Hain Celestial US reported record first quarter sales of $312.0 million, a 23% increase,




                                                 - 53 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 61 of 141 PageID #: 1891



   including strong sales from Ella’s Kitchen® and BluePrint® brands acquired after the first

   quarter of fiscal year 2013.”

          165.    The Company attributed the growth in net sales to “strong brand contribution”

   with “double-digit growth” by, amongst other brands, Spectrum.

          166.    The Q1 FY 2014 8-K also boasted “earned income from continuing operations of

   $27.7 million compared to $19.8 million in the prior year first quarter, a 40% increase, and

   reported earnings per diluted share from continuing operations of $0.57 compared to $0.42 in the

   prior year first quarter.” “Adjusted net income was $25.3 million compared to $19.2 million in

   the prior year first quarter, a 32% increase and adjusted earnings per diluted share was $0.52

   compared to $0.41, a 27% increase.”

          167.    The Q1 FY 2014 8-K also reconfirmed the Company’s annual guidance for Fiscal

   Year 2014 and updated its first half of Fiscal Year 2014 earnings guidance:

                     Total net sales range of $2.025 billion to $2.050 billion for
                      fiscal year 2014; an increase of approximately 17% as
                      compared to fiscal year 2013.

                     Earnings range of $2.95 to $3.05 per diluted share for fiscal
                      year 2014; an increase of 16% to 20% as compared to fiscal
                      year 2013.

                     Earnings range of $1.37 to $1.42 per diluted share for the first
                      half of fiscal year 2014.

          168.    Analysts were quick to praise the Company’s results. For example, on the same

   day Hain filed the Q1 FY 2014 8-K, analysts at Jeffries noted in a report that Hain’s earnings per

   share for the quarter was 1 cent ahead of the Company’s guidance and increased their price target

   for Hain. The analysts were well aware that the natural and organic food market was “suffering

   from overcapacity and poor demand,” but unaware that Hain had been relying on undisclosed,




                                                  - 54 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 62 of 141 PageID #: 1892



   unsustainable pull-in sales practices, the analysts referred to Hain as “one of the few bright

   spots” in the natural and organic food market.

          169.    Also on November 5, 2013, analysts at BMO Capital Markets reported on Hain’s

   “strong growth” in MaraNatha and Spectrum brands while stating that Hain’s EPS growth

   guidance “appears to be conservative.”

                  2.      First Quarter Fiscal Year 2014 Financial Results on Form 10-Q

          170.    The Q1 FY 2014 10-Q contained information concerning the Company’s current

   financial condition for the first quarter ended September 30, 2013, including the figures provided

   above in the Q1 FY 2014 8-K.

          B.      Second Quarter Fiscal Year 2014 Results – February 2014

          171.    On February 4, 2014, Hain filed with the SEC a Report on Form 8-K signed by

   Smith providing financial results for the second fiscal quarter ended December 31, 2013 (the

   “Q2 FY 2014 8-K”). Additionally, on February 10, 2014, Hain filed with the SEC a Report on

   Form 10-Q, signed and certified as accurate by Simon and Smith, containing Hain’s financial

   results for the second quarter ended December 31, 2013 (the “Q2 FY 2014 10-Q”).

                  1.      Form 8-K for the Second Quarter Fiscal Year 2014

          172.    The Q2 FY 2014 8-K touted “record net sales of $535 million in the second

   quarter, an 18% increase, compared to net sales of $455 million in the second quarter of fiscal

   year 2013.” Additionally, “Hain Celestial US reported record second quarter net sales of $328

   million, a 17% increase.”

          173.    The Q2 FY 2014 8-K also touted “earned net income of $41 million compared to

   $32 million in the prior year second quarter, a 30% increase, and reported earnings per diluted

   share of $0.84, which includes $0.03 earnings per diluted share from discontinued operations,

   compared to $0.67, a 25% increase compared to last year.” “Adjusted net income was $43


                                                  - 55 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 63 of 141 PageID #: 1893



   million compared to $35 million in the prior year second quarter, a 23% increase, and adjusted

   earnings per diluted share was $0.87 compared to $0.74, an 18% increase compared to last year.”

           174.   Simon attributed the Company’s “record second quarter results, the highest in

   the Company’s history and our twelfth consecutive quarter of year-over-year double digit

   sales” to “strong sales driven by expanded distribution and brand contribution as well as

   robust operating margin expansion as we leveraged our selling, general and administrative

   expenses with a higher sales base.”

           175.   The Q2 FY 2014 8-K also raised the Company’s annual guidance for Fiscal Year

   2014:

                      Total net sales range of $2.115 billion to $2.145 billion for
                       fiscal year 2014; an increase of approximately 22% to 24% as
                       compared to fiscal year 2013.

                      Earnings range of $3.07 to $3.15 per diluted share for fiscal
                       year 2014; an increase of 21% to 25% as compared to fiscal
                       year 2013.”

           176.   Defendants’ reliance on undisclosed, unsustainable pull-in sales practices had its

   desired effect. In response to the Q2 FY 2014 8-K, Piper Jaffray issued an analyst report titled

   “Distribution Gains Remain Compelling; Reiterate Overweight” noting that “HAIN reported

   FQ2 adjusted EPS of $0.87 which came in line with our estimate and consensus” and stating the

   “U.S. business remains strong.”

                  2.      Second Quarter Fiscal Year 2014 Financial Results on Form 10-Q

           177.   The Q2 FY 2014 10-Q contained information concerning the Company’s current

   financial condition for the three and six months ended December 31, 2013, including the figures

   provided above in the Q2 FY 2014 8-K.




                                                  - 56 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 64 of 141 PageID #: 1894



           C.      Third Quarter Fiscal Year 2014 Results – May 2014

           178.    On May 8, 2014, Hain filed with the SEC a Report on Form 8-K signed by Smith

   providing financial results for the third fiscal quarter ended March 31, 2014 (the “Q3 FY 2014 8-

   K”). Additionally, on May 12, 2014, Hain filed with the SEC a Report on Form 10-Q, signed and

   certified as accurate by Simon and Smith, containing Hain’s financial results for the third quarter

   ended March 31, 2014 (the “Q3 FY 2014 10-Q”).

                   1.      Form 8-K for the Third Quarter Fiscal Year 2014

           179.    The Q3 FY 2014 8-K boasted record “net sales of $557.4 million, a 22% increase,

   compared to net sales of $456.1 million in the third quarter of fiscal year 2013. Hain Celestial

   US reported record third quarter net sales of $319.5 million, a 15% increase.”

           180.    The Q3 FY 2014 8-K also published “earned adjusted net income from continuing

   operations of $44.5 million compared to $34.4 million in the prior year third quarter, a 29%

   increase and reported adjusted earnings per diluted share from continuing operations of $0.88

   compared to $0.72, a 22% increase.” “Net income was $35.2 million compared to $40.7 million

   in the prior year third quarter.”

           181.    Simon attributed the “record third quarter results, the highest net sales in the

   Company’s history and our 13th consecutive quarter of year-over-year double digit net sales

   and adjusted earnings growth” to “strong demand for our organic and natural brands as

   demonstrated by the increasing consumption of our products.”

           182.    The Q3 FY 2014 8-K also raised the Company’s guidance for Fiscal Year 2014:

                       Total net sales range of $2.145 billion to $2.150 billion for
                        fiscal year 2014; an increase of approximately 24% as
                        compared to fiscal year 2013.

                       Earnings range of $3.14 to $3.17 per diluted share for fiscal
                        year 2014; an increase of 24% to 25% as compared to fiscal
                        year 2013.”


                                                    - 57 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 65 of 141 PageID #: 1895



          183.    Analysts at Piper Jaffray in a May 8, 2014 report referred to the results reported in

   the Q3 FY 2014 8-K as “Impressive” and noted that Hain again beat Wall Street expectations:

   “HAIN’s FQ3 adjusted EPS of $0.88 came in above our estimate and consensus while net sales

   of $557M was in-line with consensus expectations but beat our model.”

          184.    In a May 8, 2014 report, analysts at SunTrust Robinson Humphrey reiterated their

   buy recommendation because of Hain’s “solid 3Q14 results” with revenue of $557M and EPS of

   $0.88 just ahead of consensus estimates of $556M and $0.86. The analysts remarked that the

   U.S. business was “hitting on all cylinders.”

                  2.      Third Quarter Fiscal Year 2014 Financial Results on Form 10-Q

          185.    The Q3 FY 2014 10-Q contained information concerning the Company’s current

   financial condition for the three and nine months ended March 31, 2014, including the figures

   provided above in the Q3 FY 2014 8-K.

          D.      Fourth Quarter and Full Fiscal Year 2014 Results – August 2014

          186.    On August 20, 2014, Hain filed with the SEC a Report on Form 8-K signed by

   Smith providing financial results for the fourth fiscal quarter and fiscal year ending June 30,

   2014 (the “FY 2014 8-K”). Additionally, on August 27, 2014, Hain filed with the SEC a Report

   on Form 10-K, signed and certified as accurate by Simon and Smith, containing Hain’s financial

   results for the Fiscal Year ending June 30, 2014 and the interim quarters (the “FY 2014 10-K”).

                  1.      Form 8-K for the Fourth Quarter and Full Fiscal Year 2014

          187.    The FY 2014 8-K contained information concerning the Company’s fourth

   quarter and full fiscal year 2014 financial condition boasting record sales. Indicated as

   performance highlights were “net sales for the fourth quarter of fiscal year 2014 were a record

   $583.8 million, an increase of 26.0% compared to net sales of $463.5 million in the prior year




                                                   - 58 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 66 of 141 PageID #: 1896



   fourth quarter.” Additionally, “Hain Celestial US reported record net sales of $323.0 million, a

   13.2% increase.”

          188.    The FY 2014 8-K included the following financial results for the fourth quarter of

   fiscal year 2014:

                  The Company earned income from continuing operations of $35.7
                  million compared to $25.9 million in the prior year fourth quarter
                  and reported earnings per diluted share from continuing operations
                  of $0.70 compared to $0.53 in the prior year fourth quarter, a
                  32.1% increase. Adjusted income from continuing operations was
                  $46.0 million compared to $31.7 million, a 45.3% increase, and
                  adjusted earnings per diluted share from continuing operations was
                  $0.90 compared to $0.65, a 38.5% increase, from the prior year
                  fourth quarter. Adjusted EBITDA reached a record $79.4 million
                  during the fourth quarter.

          189.    The FY 2014 8-K also included the following financial results for the full fiscal

   year 2014:

                  Worldwide net sales for fiscal year 2014 were a record $2.154
                  billion, an increase of 24.2% compared to net sales of $1.735
                  billion in the prior year. Hain Celestial US reported record net
                  sales of $1.282 billion, a 17.0% increase.

                                                  ***

                  The Company earned income from continuing operations of
                  $141.5 million compared to $119.8 million in the prior year and
                  reported earnings per diluted share from continuing operations of
                  $2.83 compared to $2.52 in the prior year, a 12.3% increase.
                  Adjusted income from continuing operations was $158.6 million
                  compared to $120.2 million, a 32.0% increase, and adjusted
                  earnings per diluted share from continuing operations was $3.17
                  compared to $2.53 in the prior year, a 25.3% increase. Adjusted
                  EBITDA reached a new high of $300.0 million for the fiscal year
                  ended June 30, 2014.

          190.    Simon attributed the record net sales for the fiscal year to the “US business

   continu[ing] to generate strong results as momentum for organic and natural products builds

   across various channels of distribution.”



                                                 - 59 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 67 of 141 PageID #: 1897



          191.    The FY 2014 8-K provided annual guidance for fiscal year 2015 including “[t]otal

   net sales range of $2.725 billion to $2.80 billion; an increase of approximately 27% to 30% as

   compared to fiscal year 2014” and “[e]arnings range of $3.72 to $3.90 per diluted share; an

   increase of 17% to 23% as compared to fiscal year 2014.”

          192.    After Hain filed the FY 2014 8-K, analysts became increasingly bullish on Hain

   stock. For example, analysts at Piper Jaffray issued a report on August 20, 2014 increasing its

   price target stating “Hain Celestial reported better than expected top and bottom line results

   reflecting solid productivity gains, high single digit organic growth, and guidance better than we

   expected.” BB&T Capital Markets issued a report the same day noting that “the beat was driven

   by strong sales which grew 26% to $583.8M, above our 24.9% forecast and consensus at

   24.6%.”

          193.    Analysts at SunTrust Robinson Humphrey were “most impressed with” the “8.5%

   organic growth in the US” considering the “lingering concern from investors of how choppy

   trends in the natural/organic channel would impact HAIN’s results.”

                  2.      Fourth Quarter and Full Fiscal Year 2014 Financial Results on Form
                          10-Q

          194.    The FY 2014 10-K contained information concerning the Company’s current

   financial condition for the fourth quarter and full fiscal year ended June 30, 2014, including the

   figures provided above in the FY 2014 8-K.

          E.      First Quarter Fiscal Year 2015 Results – November 2014

          195.    On November 6, 2014, Hain filed with the SEC a Report on Form 8-K signed by

   Smith providing financial results for the first fiscal quarter ended September 30, 2014 (the “Q1

   FY 2015 8-K”). Additionally, on November 7, 2014, Hain filed with the SEC a Report on Form




                                                  - 60 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 68 of 141 PageID #: 1898



   10-Q, signed and certified as accurate by Simon and Smith, containing Hain’s financial results

   for the first quarter ended September 30, 2014 (the “Q1 FY 2015 10-Q”).

                  1.      Form 8-K for the First Quarter Fiscal Year 2015

          196.    The Q1 FY 2015 8-K boasted record “net sales of $631.3 million; adjusted net

   sales of $642.6 million, a 35% increase over the prior year period net sales.” Additionally, “Hain

   Celestial US reported record first quarter net sales of $336.9 million.”

          197.    The Q1 FY 2015 8-K also publicized “earned net income of $18.9 million and

   adjusted net income of $34.7 million for the first quarter.” “Earnings per diluted share was $0.37

   and on an adjusted basis was $0.68, a 31% increase from the prior year first quarter.”

          198.    Simon attributed “the highest quarterly net sales in the Company’s history” to

   Hain’s “diverse portfolio of brands and products across multiple categories and our customer

   base across various channels of distribution.”

          199.    The Q1 FY 2015 8-K also reiterated the Company’s annual guidance for Fiscal

   Year 2015:

                      Total net sales range of $2.725 billion to $2.80 billion; an
                       increase of approximately 27% to 30% as compared to fiscal
                       year 2014.

                      Earnings range of $3.72 to $3.90 per diluted share; an increase
                       of 17% to 23% as compared to fiscal year 2014.

                  2.      First Quarter Fiscal Year 2015 Financial Results on Form 10-Q

          200.    The Q1 FY 2015 10-Q contained information concerning the Company’s current

   financial condition for the first quarter ended September 30, 2014, including the figures provided

   above in the Q1 FY 2015 8-K.




                                                  - 61 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 69 of 141 PageID #: 1899



          F.      Second Quarter Fiscal Year 2015 Results – February 2015

          201.    On February 4, 2015, Hain filed with the SEC a Report on Form 8-K signed by

   Smith providing financial results for the second fiscal quarter ended December 31, 2014 (the

   “Q2 FY 2015 8-K”). Additionally, on February 9, 2015, Hain filed with the SEC a Report on

   Form 10-Q, signed and certified as accurate by Simon and Smith, containing Hain’s financial

   results for the second quarter ended December 31, 2014 (the “Q2 FY 2015 10-Q”).

                  1.      Form 8-K for the Second Quarter Fiscal Year 2015

          202.    The Q2 FY 2015 8-K touted “net sales of $696.4 million; record adjusted net

   sales of $701.7 million, a 31% increase over the prior year period adjusted net sales.”

   Additionally, “Hain Celestial US reported record second quarter net sales of $354.0 million and

   record second quarter adjusted net sales of $359.3 million, an increase of 10% over the prior year

   second quarter.”

          203.    The Q2 FY 2015 8-K also disclosed “earned net income of $44.6 million and

   adjusted net income of $55.5 million for the second quarter” and “[e]arnings per diluted share

   was $0.43 and on an adjusted basis was $0.54, a 26% increase from the prior year second

   quarter.”

          204.    Simon attributed the “record results” to Hain’s “diverse portfolio of worldwide

   brands, overcoming foreign currency impacts to deliver our 17th consecutive quarter of year-

   over-year double digit sales and adjusted earnings growth.”

          205.    The Q2 FY 2015 8-K also updated the Company’s annual guidance for Fiscal

   Year 2015:

                      Total net sales range of $2.650 billion to $2.675 billion; an
                       increase of approximately 23% to 24% as compared to fiscal
                       year 2014.




                                                  - 62 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 70 of 141 PageID #: 1900



                      Earnings range of $1.85 to $1.89 per diluted share; an increase
                       of 17% to 19% as compared to fiscal year 2014.

                  2.      Second Quarter Fiscal Year 2015 Financial Results on Form 10-Q

          206.    The Q2 FY 2015 10-Q contained information concerning the Company’s current

   financial condition for the three and six months ended December 31, 2014, including the figures

   provided above in the Q2 FY 2015 8-K.

          G.      Third Quarter Fiscal Year 2015 Results – May 2015

          207.    On May 6, 2015, Hain filed with the SEC a Report on Form 8-K signed by Smith

   providing financial results for the third fiscal quarter ended March 31, 2015 (the “Q3 FY 2015 8-

   K”). Additionally, on May 11, 2015, Hain filed with the SEC a Report on Form 10-Q, signed and

   certified as accurate by Simon and Smith, containing Hain’s financial results for the third quarter

   ended March 31, 2015 (the “Q3 FY 2015 10-Q”).

                  1.      Form 8-K for the Third Quarter Fiscal Year 2015

          208.    The Q3 FY 2015 8-K touted record “net sales of $662.7 million, a 19% increase

   over the prior year period.” Additionally, “Hain Celestial US reported record third quarter net

   sales of $343.7 million, an increase of 8%, over the prior year third quarter.”

          209.    The Q3 FY 2015 8-K also disclosed “earned net income of $33.4 million and

   adjusted net income of $46.5 million for the third quarter” and “[e]arnings per diluted share of

   $0.32; adjusted earnings per diluted share of $0.45.”

          210.    Simon attributed the Company’s “18th consecutive year-over-year double digit

   net sales growth” to “the strength of our core brands and contributions from acquisitions.”

          211.    The Q3 FY 2015 8-K also updated the Company’s annual guidance for Fiscal

   Year 2015:




                                                  - 63 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 71 of 141 PageID #: 1901



                      Total net sales range of $2.692 billion to $2.700 billion; an
                       increase of approximately 25% as compared to fiscal year
                       2014.

                      Earnings range of $1.86 to $1.90 per diluted share; an increase
                       of 17% to 20% as compared to fiscal year 2014.

          212.    Defendants’ statements gave assurances to analysts. Analysts at Imperial Capital

   stated in a report the same day as the Q3 FY 2015 8-K titled “Growth Rates Appear Stable” and

   “Consistent with Consensus.” J.P. Morgan analysts remained “Overweight” on the stock, stating

   in a report the following day, May 7, 2015, that “[w]e are constructive on the HAIN story, which

   we think has legs over the long term. We expect continued high organic sales growth.” Wells

   Fargo Securities noted in a May 7, 2015 analyst report that “Hain’s U.S. distribution story

   continues to show solid momentum.”

          213.    As the Company later reported in its annual report for Fiscal Year 2016 filed on

   June 22, 2017, Hain’s original statements regarding sales and overall health and trajectory were

   false. In fact, the revised statements for the third quarter of Fiscal Year 2015 reveal that, but for

   Hain’s reliance on undisclosed, unsustainable pull-in sales practices, the Company would have

   missed Wall Street consensus net sales estimates for the quarter.

                  2.      Third Quarter Fiscal Year 2015 Financial Results on Form 10-Q

          214.    The Q3 FY 2015 10-Q contained information concerning the Company’s current

   financial condition for the three and nine months ended March 31, 2015, including the figures

   provided above in the Q3 FY 2015 8-K.

          H.      Fourth Quarter and Full Fiscal Year 2015 Results – August 2015

          215.    On August 18, 2015, Hain filed with the SEC a Report on Form 8-K signed by

   Smith providing financial results for the fourth fiscal quarter and fiscal year ended June 30, 2015

   (the “FY 2015 8-K”). Additionally, on August 21, 2015, Hain filed with the SEC a Report on



                                                   - 64 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 72 of 141 PageID #: 1902



   Form 10-K, signed and certified as accurate by Simon and Smith, containing Hain’s financial

   results for the Fiscal Year ended June 30, 2015 and the interim quarters (the “FY 2015 10-K”).

                  1.      Form 8-K for the Fourth Quarter and Full Fiscal Year 2015

           216.   The FY 2015 8-K contained information concerning the Company’s fourth

   quarter of fiscal year 2015 financial condition boasting “[r]ecord fourth quarter net sales of

   $698.1 million, a 20% increase over the prior year period” and full year “[r]ecord net sales of

   $2.69 billion, a 25% increase; adjusted net sales of $2.71 billion.” Additionally, “Hain Celestial

   US reported record fourth quarter net sales of $332.8 million” and for the full fiscal year, “record

   net sales of $1.367 billion.”

           217.   The FY 2015 8-K included the following financial results for the fourth quarter of

   fiscal year 2015:

                  The Company earned net income from continuing operations of
                  $71.1 million, a 99% increase, and adjusted net income of $57.2
                  million, a 24% increase, compared to the prior year fourth quarter.
                  Earnings per diluted share for the fourth quarter were $0.68, a 94%
                  increase versus the prior year period, which includes a $20.7
                  million tax benefit resulting from an election made during the
                  quarter to change the tax status of one of the Company’s
                  international subsidiaries. On an adjusted basis earnings per diluted
                  share for the fourth quarter were $0.55, a 22% increase.

           218.   The FY 2015 8-K included the following financial results for the full fiscal year

   2015:

                  The Company earned net income from continuing operations of
                  $167.9 million, a 19% increase, and adjusted net income of $193.9
                  million, a 22% increase, for the fiscal year. Earnings per diluted
                  share for the fiscal year were $1.62, a 16% increase, and on an
                  adjusted basis were $1.88, an 18% increase.

           219.   Simon attributed the “record net sales and earnings growth” to “strong

   worldwide demand for our diverse portfolio of leading organic and natural brands across

   many product categories, sales channels and geographies.”


                                                  - 65 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 73 of 141 PageID #: 1903



          220.    The FY 2015 8-K also provided annual guidance for fiscal year 2016:

                      Total net sales range of $2.97 billion to $3.11 billion, an
                       increase of approximately 10% to 15% as compared to fiscal
                       year 2015;

                      Earnings range of $2.11 to $2.26 per diluted share, an increase
                       of 12% to 20% as compared to fiscal year 2015.

          221.    Analysts and investors responded positively to Hain’s sales numbers meeting

   Wall Street’s expectations. Analysts at Maxim Group stated in a report published the same day

   as the FY 2015 8-K that Hain’s sales were “in line with our estimate and $6M above the

   consensus” adding that “[c]oncerns over a slowdown in the natural channel are overblown.”

          222.    Similarly, analysts at BMO Capital Markets stated in a report the following day

   that “investor concerns of a sales growth slowdown are misplaced; HAIN’s U.S. organic sales

   growth is poised to accelerate in F2016.”

          223.    As the Company later reported in its annual report for Fiscal Year 2016 filed on

   June 22, 2017, Hain’s original statements regarding sales and overall health and trajectory were

   false. In fact, the revised statements for the fourth quarter of Fiscal Year 2015 reveal that, but

   for Hain’s undisclosed, unsustainable pull-in sales practices, the Company would have missed

   Wall Street consensus net sales estimates for the quarter.

                  2.      Fourth Quarter and Full Fiscal Year 2015 Financial Results on
                          Form 10-K

          224.    The FY 2015 10-K contained information concerning the Company’s current

   financial condition for the fourth quarter and full year ended June 30, 2015, including the figures

   provided above in the FY 2015 8-K.

          I.      First Quarter Fiscal Year 2016 Results – November 2015

          225.    On November 5, 2015, Hain filed with the SEC a Report on Form 8-K signed by

   Conte, providing financial results for the first fiscal quarter ended September 30, 2015 (the “Q1


                                                  - 66 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 74 of 141 PageID #: 1904



   FY 2016 8-K”). Additionally, on November 9, 2015, Hain filed with the SEC a Report on Form

   10-Q, signed and certified as accurate by Simon and Conte, containing Hain’s financial results

   for the first quarter ended September 30, 2015 (the “Q1 FY 2016 10-Q”).

                  1.        Form 8-K for the First Quarter Fiscal Year 2016

          226.    The Q1 FY 2016 8-K disclosed “[r]ecord first quarter net sales of $687.2 million,

   a 9% increase over the prior year period or, on a constant currency basis, an 11% increase over

   prior year adjusted net sales of $642.6 million.” Additionally, “[t]he United States segment

   reported first quarter net sales of $331 million.”

          227.    Simon attributed this success to “the diversification of our business across our

   branded organic and natural product categories, sales channels and geographies, which

   fueled solid worldwide results in our typically lowest sales and profitability quarter.”

          228.    The Q1 FY 2016 8-K announced “earned net income of $31.3 million, a 67%

   increase, and adjusted net income of $38.2 million, a 10% increase, compared to the prior year

   first quarter. Earnings per diluted share for the first quarter were $0.30, a 67% increase versus

   the prior year period. On an adjusted basis earnings per diluted share for the first quarter were

   $0.37, a 9% increase.”

          229.    The Q1 FY 2016 8-K also announced the Company’s annual guidance for fiscal

   year 2016, which proposed an increase of 10% to 15% in total net sales from fiscal year 2015 at

   a predicted range of $2.97 billion to $3.11 billion. The report indicated an earnings range of

   $2.11 to $2.26 per diluted share which is an increase of 12% to 20% over fiscal year 2015.

                  2.        First Quarter Fiscal Year 2016 Financial Results on Form 10-Q

          230.    The Q1 FY 2016 10-Q contained information concerning the Company’s current

   financial condition for the three months ended September 30, 2015, including the figures

   provided above in the Q1 FY 2016 8-K.


                                                  - 67 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 75 of 141 PageID #: 1905



          J.      Second Quarter Fiscal Year 2016 Results – February 2016

          231.    On February 1, 2016, Hain filed with the SEC a Report on Form 8-K signed by

   Conte providing financial results for the second fiscal quarter ended December 31, 2015 (the

   “Q2 FY 2016 8-K”). Additionally, on February 9, 2016, Hain filed with the SEC a Report on

   Form 10-Q, signed and certified as accurate by Simon and Conte, containing Hain’s financial

   results for the second quarter ended December 31, 2015 (the “Q2 FY 2016 10-Q”).

                  1.      Form 8-K for the Second Quarter Fiscal Year 2016

          232.    The Q2 FY 2016 8-K contained information concerning the Company’s financial

   condition again announcing record results. The Q2 FY 2016 8-K touted “Record net sales of

   $752.6 million, an 8% increase, or 11% on a constant currency basis, over prior year net sales of

   $696.4 million” and called for a 28% increase in earnings per diluted share of $0.55 as compared

   to the same period in the prior year. Additionally, “[t]he United States segment reported second

   quarter net sales of $342.3 million,” nearly half of the Company’s net sales.

          233.    Simon commented that: “Our strong sales growth was impacted in the quarter

   primarily by reductions in inventories at certain customers in the United States segment.”

          234.    “The Company earned net income of $56.9 million, a 28% increase, and adjusted

   net income of $59.2 million, a 7% increase, compared to the prior year period. Earnings per

   diluted share for the second quarter were $0.55, a 28% increase compared to the prior year

   period. On an adjusted basis earnings per diluted share for the second quarter were $0.57, a 6%

   increase compared to the prior year period.”

          235.    The Q2 FY 2016 8-K also reiterated the Company’s Fiscal Year 2016 guidance

   expectations of “[t]otal net sales range of $2.90 billion to $3.04 billion, an increase of

   approximately 7% to 12% as compared to fiscal year 2015, and [e]arnings per diluted share




                                                   - 68 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 76 of 141 PageID #: 1906



   range of $1.95 to $2.10, an increase of approximately 4% to 12% as compared to fiscal year

   2015.”

            236.   As the Company later reported in its annual report for Fiscal Year 2016 filed on

   June 22, 2017, Hain’s original statements regarding sales and overall health and trajectory were

   false. In fact, the revised statements for the second quarter of Fiscal Year 2016 reveal that, but

   for Hain’s reliance on undisclosed, unsustainable pull-in sales practices, the Company would

   have missed Wall Street consensus net sales estimates for the quarter.

                   2.     Second Quarter Fiscal Year 2016 Financial Results on Form 10-Q

            237.   The Q2 FY 2016 10-Q contained information concerning the Company’s current

   financial condition for the three and six months ended December 31, 2015, including the figures

   provided above in the Q2 FY 2016 8-K.

            K.     Third Quarter Fiscal Year 2016 Results – May 2016

            238.   On May 4, 2016, Hain filed with the SEC a Report on Form 8-K signed by Conte

   providing financial results for the third fiscal quarter ended March 31, 2016 (the “Q3 FY 2016 8-

   K”). Additionally, on May 10, 2016 Hain filed with the SEC a Report on Form 10-Q, signed and

   certified as accurate by Simon and Conte, containing Hain’s financial results for the third quarter

   ended March 31, 2016 (the “Q3 FY 2016 10-Q”).

                   1.     Form 8-K for the Third Quarter Fiscal Year 2016

            239.   The Q3 FY 2016 8-K contained information concerning the Company’s financial

   condition, once again boasting of record sales. Indicated as performance highlights, were “Net

   sales of $750.0 million, a 13% increase, or 15% on a constant currency basis, over prior year

   period net sales of $662.7 million.” Net income for the three months ended March 31, 2016,

   accordingly increased from $96.8 million in 2015 to $137.2 million in 2016. Additionally,

   earnings per diluted share increased 47% reaching $0.47 over the prior year period.


                                                  - 69 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 77 of 141 PageID #: 1907



          240.    The Q3 FY 2016 8-K also announced “earned net income of $49.0 million, a 47%

   increase, and adjusted net income of $50.6 million, a 9% increase, compared to the prior year

   period. Earnings per diluted share for the third quarter were $0.47, a 47% increase compared to

   the prior year period.”

          241.    The Company also increased financial projections for fiscal year 2016. In

   particular, the Company stated that total net sales would increase 9% to 10% over the prior year

   period indicating a predicted range of $2.946 billion to $2.966 billion and earnings per diluted

   share increase of 6% to 9% at a range of $2.00 to $2.04.

          242.    Simon ascribed these strong financial results to “[t]he diversification of our

   product portfolio with leading organic, natural and better-for-you brands around the world,

   combined with our team’s solid execution of our operational initiatives [which] fueled our

   financial performance.”

          243.    Simon also applauded the performance of the Company’s United States segment

   which reported net sales of $351.9 million for the third quarter, a growth of 2.4% over the prior

   year period, stating, “We are extremely pleased with our US results where we returned to

   growth in the third quarter and expect these trends to continue.”

          244.    Hain’s positive quarter due to reliance on undisclosed, unsustainable pull-in sales

   practices had its intended effect as analysts at Morningstar noted in a May 4, 2016 report that the

   “result aligns with our view that much of Hain’s recent challenges are transitory” and that

   “Hain’s [r]eturn to U.S. [g]rowth [s]upports [o]ur [l]ong-[t]erm [o]utlook.”

          245.    Also, in response to Hain’s announcement of the Company’s financial results,

   analysts at Maxim Group in a May 4, 2016 report noted “we would continue to be buyers of

   HAIN after the better-than-expected FY3Q16 (Mar) results.”




                                                 - 70 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 78 of 141 PageID #: 1908



          246.    Analysts at SunTrust Robinson Humphrey also reiterated a buy rating for Hain

   stock in a May 4, 2016 report noting that the financial results were “above our estimate . . . and

   the consensus estimate.” The SunTrust analysts added, “HAIN expects the growth to accelerate

   in the coming quarter, aided by favorable comparisons and new distribution wins, and the

   company now expects a return to their historical target of mid-single-digit growth for the US

   business in FY17.”

                  2.      Third Quarter Fiscal Year 2016 Financial Results on Form 10-Q

          247.    The Q3 FY 2016 10-Q contained information concerning the Company’s current

   financial condition for the three and nine months ended March 31, 2016, including the figures

   provided above in the Q3 FY 2016 8-K.

          248.    Hain, Simon, and Conte knew, or reckless disregarded, that the statements set

   forth in ¶¶164-247 were materially false and misleading when made and omitted material

   information because they attributed Hain’s financial results to organic factors, such as “strong

   brand contribution” (¶165), “expanded distribution” (¶174), “strong demand” and “momentum

   for organic and natural products” (¶¶181, 190), Hain’s “diverse portfolio” of brands (¶219), and

   “solid execution of [Hain’s] operational initiatives (¶242), but failed to disclose that Hain had

   actually generated its financial results in reliance on undisclosed, unsustainable pull-in sales

   practices (referred to internally as “loading”), such as offering discounts, cash incentives,

   extended payment terms, spoilage coverage, and the absolute right of return—tactics that are

   unsustainable because they depend on customers’ willingness to accept more product than

   necessary, which cannot be guaranteed. Defendants’ failure to disclose its reliance on these

   unsustainable sales practices—and Hain’s deficient internal control environment, which enabled

   Defendants to effectuate their scheme—materially misled investors about the true nature of

   Hain’s sales revenue, the Company’s ability to meet its projections and analysts’ estimates


                                                  - 71 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 79 of 141 PageID #: 1909



   through natural, organic business activity, and demand for Hain’s products. As a result, investors

   were unable to fairly assess the risk that Defendants’ scheme would negatively affect the

   Company’s future cash flows and financial results.

          249.    Hain’s undisclosed, unsustainable pull-in sales practices also artificially increased

   estimates of future sales, future net income and earnings estimates and misrepresented the

   underlying customer demand represented by these financial reports. Hain’s estimates of future

   sales, future net income and earnings estimates also omitted to disclose that Hain would need to

   overcome enormous product returns in the following quarter as a result of Hain’s sales practices

   during the reported fiscal quarter. Further, Simon and Conte did not expect the growth of U.S.

   sales to continue because distributors’ inventory levels had reached capacity and they could no

   longer accept more product than necessary—which is what Hain’s unsustainable sales practices

   depended on. These false statements and/or omissions were material because they altered the

   total mix of information available to Hain investors.

          250.    In addition, Hain, Simon, and Conte knew, or recklessly disregarded, that the

   statements set forth above were materially false and misleading when made and omitted that

   Hain was improperly turning inventory into sales by booking shipments to distributors as sales

   and revenue even though those distributors had no obligation to pay for the shipments and were

   free to return the inventory the next fiscal quarter. Correspondingly, all of the announced net

   sales relating to the corresponding fiscal quarter and fiscal year were artificially overstated by

   $167 million (and GAAP earnings per share were overstated by $0.13) during the Class Period as

   admitted by the Company in its June 22, 2017 restatement (as detailed in ¶¶146-56).




                                                  - 72 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 80 of 141 PageID #: 1910



   VIII. ADDITIONAL MATERIALLY FALSE AND MISLEADING STATEMENTS AND
         OMISSIONS

          A.      Analyst Conferences and Earnings Conference Calls

                  1.      2014 ICR Conference – January 14, 2014

          251.    In a speech given at the 2014 ICR Conference on January 14, 2014, Simon

   discussed how sales in the BluePrint brand had doubled because “We expanded distribution, and

   we will continue to expand the product line and new offerings into other categories.”

          252.    Simon knew, or recklessly disregarded, that the statement set forth in ¶251 was

   materially false and misleading when made and omitted material information because Simon

   attributed sales in the BluePrint brand to “expanded distribution,” but failed to disclose that Hain

   had actually generated its sales in reliance on undisclosed, unsustainable pull-in sales practices

   (referred to internally as “loading”), such as offering discounts, cash incentives, extended

   payment terms, spoilage coverage, and the absolute right of return—tactics that are unsustainable

   because they depend on customers’ willingness to accept more product than necessary, which

   cannot be guaranteed. Defendants’ failure to disclose its reliance on these unsustainable sales

   practices materially misled investors about the true nature of Hain’s sales revenue, the

   Company’s ability to meet its projections and analysts’ expectations through natural, organic

   business activity, and demand for Hain’s products.

                  2.      Earnings Conference Call for Second Quarter Fiscal Year 2014 –
                          February 4, 2014

          253.    On February 4, 2014, the Company hosted an earnings conference call, in which

   Defendants Simon, Carroll, and Smith participated, with various securities analysts to discuss

   Hain’s second quarter fiscal year 2014 results.

          254.    During the question and answer portion of the conference call, Carroll was asked

   “if consumption is 9% and you are saying core sales growth is mid- to high-single digit, are we


                                                  - 73 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 81 of 141 PageID #: 1911



   having some inventory issues [with] some of the larger customers that is causing the wheels to

   slow down?” Carroll, responded, “No, no, actually -- no, I think whatever slowdown we are

   seeing here is a function of the inventory build, the pipeline builds for some major distribution

   gains that we got in the beginning of the fiscal.”

          255.       Another analyst followed up on this response noting, “So just to paraphrase you,

   John, things going out the door, retailers are a little higher right now than what you are shipping

   to them, but you think that will square itself in the second half?” Carroll responded, “Yes, they

   will catch up.”

          256.       Carroll knew, or recklessly disregarded, that the statements set forth in ¶¶254-55

   were materially false and misleading when made and omitted material information because the

   inventory build and major distribution gains were the result of reliance on undisclosed,

   unsustainable pull-in sales practices (referred to internally as “loading”), such as offering

   discounts, cash incentives, extended payment terms, spoilage coverage, and the absolute right of

   return—all of which Defendants failed to disclose. Further, Simon and Smith were present

   during the conference call and did not correct Carroll’s statement. These false statements and/or

   omissions were material because they altered the total mix of information available to Hain

   investors.

          257.       On that same call, Simon stated: “Now, I'll focus on the key drivers that led to

   our strong sales performance. Our organic growth was up 5 single digits excluding currency.

   Similar to growth in prior quarters, key drivers were -- new distribution, deeper penetration in

   key accounts, new and existing products, strong consistent consumer demand, and new private

   authorizations across many classes of trade.”




                                                    - 74 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 82 of 141 PageID #: 1912



          258.    Simon knew, or recklessly disregarded, that the statement set forth in ¶257 was

   materially false and misleading when made and omitted material information because Simon

   attributed sales to “deeper penetration in key accounts” and “strong consistent consumer

   demand,” among other things, but failed to disclose that Hain had actually generated its sales in

   reliance on undisclosed, unsustainable pull-in sales practices (referred to internally as “loading”),

   such as offering discounts, cash incentives, extended payment terms, spoilage coverage, and the

   absolute right of return—tactics that are unsustainable because they depend on customers’

   willingness to accept more product than necessary, which cannot be guaranteed. Defendants’

   failure to disclose its reliance on these unsustainable sales practices materially misled investors

   about the true nature of Hain’s sales revenue, the Company’s ability to meet its projections and

   analysts’ expectations through natural, organic business activity, and demand for Hain’s

   products. Further, Carroll and Conte were present during the conference call and did not correct

   Simon’s statement. This false statement and/or omission was material because they altered the

   total mix of information available to Hain investors.

                  3.      Earnings Conference Call for Third Quarter Fiscal Year 2014 –
                          May 8, 2014

          259.    On May 8, 2014, the Company hosted an earnings conference call, in which

   Defendants Simon, Carroll, and Smith participated with various securities analysts to discuss

   Hain’s third quarter fiscal 2014 results.

          260.    During the call, Simon stated: “Now I will focus on some other key drivers that

   led our strong sales performance. Our organic growth was up high single digits, excluding

   currency. We continued to experience growth from our new distribution, deeper penetration in

   key accounts, and new existing products and strong, consistent consumer demand.”




                                                  - 75 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 83 of 141 PageID #: 1913



          261.    Simon knew, or recklessly disregarded, that the statement set forth in ¶260 was

   materially false and misleading when made and omitted material information because Simon

   attributed sales to “deeper penetration in key accounts” and “strong, consistent consumer

   demand,” among other things, but failed to disclose that Hain had actually generated its sales in

   reliance on undisclosed, unsustainable pull-in sales practices (referred to internally as “loading”),

   such as offering discounts, cash incentives, extended payment terms, spoilage coverage, and the

   absolute right of return—tactics that are unsustainable because they depend on customers’

   willingness to accept more product than necessary, which cannot be guaranteed. Defendants’

   failure to disclose its reliance on these unsustainable sales practices materially misled investors

   about the true nature of Hain’s sales revenue, the Company’s ability to meet its projections and

   analysts’ expectations through natural, organic business activity, and demand for Hain’s

   products. Further, Carroll and Conte were present during the conference call and did not correct

   Simon’s statement. This false statement and/or omission was material because it altered the total

   mix of information available to Hain investors.

                  4.      Earnings Conference Call for Fourth Quarter and Full Fiscal Year
                          2014 – August 20, 2014

          262.    On August 20, 2014, the Company hosted an earnings conference call, in which

   Defendants Simon, Carroll, and Smith participated, with various securities analysts to discuss

   Hain’s fourth quarter and full fiscal year 2014 results.

          263.    During the question and answer portion of the conference call, an analyst asked

   Carroll to “touch on UNFI inventory reduction.” Carroll responded, “UNFI has been

   implementing their IO system, which is obviously their inventory optimization system . . . and

   it has been reflected in our guidance.” Carroll added that UNFI’s inventory reduction was

   “between one to two weeks of inventory.” Simon said the UNFI’s inventory reduction was



                                                  - 76 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 84 of 141 PageID #: 1914



   “somewhere between $16 million to $20 million that came out in the second half of this year

   and that was built into our guidance and built into our guidance going into fiscal 2015.”

          264.    Carroll and Simon knew, or recklessly disregarded, that the statements set forth

   in ¶263 were materially false and misleading when made and omitted material information

   because UNFI’s inventory reduction was the result of reliance on undisclosed, unsustainable

   pull-in sales practices (referred to internally as “loading”), such as offering discounts, cash

   incentives, extended payment terms, spoilage coverage, and the absolute right of return—all of

   which Defendants failed to disclose. Further, Smith was present during the conference call and

   did not correct Carroll’s and Simon’s statements. These false statements and/or omissions were

   material because they altered the total mix of information available to Hain investors.

                  5.      Earnings Conference Call for First Quarter Fiscal Year 2015 –
                          November 6, 2014

          265.    On November 6, 2014, the Company hosted an earnings conference call, in which

   Defendants Simon, Carroll, and Conte participated, with various securities analysts to discuss

   Hain’s first quarter fiscal year 2015 results.

          266.    On the call, Simon stated: “Now, let me focus on key drivers that led to our strong

   sales performance, as I mentioned, organic growth was up in the high-single digits. . . .

   Importantly, we’re growing deeper in key accounts, based on strong, consistent consumer

   demand.”

          267.    Simon knew, or recklessly disregarded, that the statement set forth in ¶266 was

   materially false and misleading when made and omitted material information because Simon

   attributed sales to “strong, consistent consumer demand,” among other things, but failed to

   disclose that Hain had actually generated its sales in reliance on undisclosed, unsustainable pull-

   in sales practices (referred to internally as “loading”), such as offering discounts, cash incentives,



                                                    - 77 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 85 of 141 PageID #: 1915



   extended payment terms, spoilage coverage, and the absolute right of return—tactics that are

   unsustainable because they depend on customers’ willingness to accept more product than

   necessary, which cannot be guaranteed. Defendants’ failure to disclose its reliance on these

   unsustainable sales practices materially misled investors about the true nature of Hain’s sales

   revenue, the Company’s ability to meet its projections and analysts’ expectations through

   natural, organic business activity, and demand for Hain’s products. Further, Carroll and Conte

   were present during the conference call and did not correct Simon’s statement. This false

   statement and/or omission was material because it altered the total mix of information available

   to Hain investors.

                  6.      Earnings Conference Call for Second Quarter Fiscal Year 2015 –
                          February 4, 2015

          268.    On February 4, 2015, the Company hosted an earnings conference call, in which

   Defendants Simon, Carroll, and Conte participated with various securities analysts to discuss

   Hain’s second quarter fiscal year 2015 results.

          269.    During the call, Simon stated: “The demand for healthy better-for-you products

   help us generate record net sales.”

          270.    Simon knew, or recklessly disregarded, that the statement set forth in ¶269 was

   materially false and misleading when made and omitted material information because Simon

   attributed sales to strong demand but failed to disclose that Hain had actually generated its sales

   in reliance on undisclosed, unsustainable pull-in sales practices (referred to internally as

   “loading”), such as offering discounts, cash incentives, extended payment terms, spoilage

   coverage, and the absolute right of return—tactics that are unsustainable because they depend on

   customers’ willingness to accept more product than necessary, which cannot be guaranteed.

   Defendants’ failure to disclose its reliance on these unsustainable sales practices materially



                                                  - 78 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 86 of 141 PageID #: 1916



   misled investors about the true nature of Hain’s sales revenue, the Company’s ability to meet its

   projections and analysts’ expectations through natural, organic business activity, and demand for

   Hain’s products. Further, Carroll and Conte were present during the conference call and did not

   correct Simon’s statement. This false statement and/or omission was material because it altered

   the total mix of information available to Hain investors.

                  7.      Earnings Conference Call for Third Quarter Fiscal Year 2015 – May
                          6, 2015

          271.    On May 6, 2015, the Company hosted an earnings conference call, in which

   Defendants Simon, Carroll, and Conte participated with various securities analysts to discuss

   Hain’s third quarter fiscal year 2015 results.

          272.    On the call, Simon stated: “Global demand for healthy, better-for-you products

   help us deliver a record third-quarter net sales, up over 19%.”

          273.    Simon knew, or recklessly disregarded, that the statement set forth in ¶272 was

   materially false and misleading when made and omitted material information because Simon

   attributed sales to strong demand, but failed to disclose that Hain had actually generated its sales

   in reliance on undisclosed, unsustainable pull-in sales practices (referred to internally as

   “loading”), such as offering discounts, cash incentives, extended payment terms, spoilage

   coverage, and the absolute right of return—tactics that are unsustainable because they depend on

   customers’ willingness to accept more product than necessary, which cannot be guaranteed.

   Defendants’ failure to disclose its reliance on these unsustainable sales practices materially

   misled investors about the true nature of Hain’s sales revenue, the Company’s ability to meet its

   projections and analysts’ expectations through natural, organic business activity, and demand for

   Hain’s products. Further, Carroll and Conte were present during the conference call and did not




                                                    - 79 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 87 of 141 PageID #: 1917



   correct Simon’s statement. This false statement and/or omission was material because it altered

   the total mix of information available to Hain investors.

                  8.      Earnings Conference Call for Fourth Quarter and Full Year Fiscal
                          2015 – August 18, 2015

          274.    On August 18, 2015, the Company hosted an earnings conference call, in which

   Defendants Simon, Carroll, and Conte participated with various securities analysts to discuss

   Hain’s fourth quarter and full year 2015 results.

          275.    On the call, Simon stated: “Strong demand for our portfolio of leading organic

   and natural products helped fuel our growth across 15 or 20 core product categories, sales

   channels, and geographies.”

          276.    Simon knew, or recklessly disregarded, that the statement set forth in ¶275 was

   materially false and misleading when made and omitted material information because Simon

   attributed sales to strong demand, but failed to disclose that Hain had actually generated its sales

   in reliance on undisclosed, unsustainable pull-in sales practices (referred to internally as

   “loading”), such as offering discounts, cash incentives, extended payment terms, spoilage

   coverage, and the absolute right of return—tactics that are unsustainable because they depend on

   customers’ willingness to accept more product than necessary, which cannot be guaranteed.

   Defendants’ failure to disclose its reliance on these unsustainable sales practices materially

   misled investors about the true nature of Hain’s sales revenue, the Company’s ability to meet its

   projections and analysts’ expectations through natural, organic business activity, and demand for

   Hain’s products. Further, Carroll and Conte were present during the conference call and did not

   correct Simon’s statement. This false statement and/or omission was material because it altered

   the total mix of information available to Hain investors.




                                                  - 80 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 88 of 141 PageID #: 1918



                  9.      Earnings Conference Call for First Quarter Fiscal Year 2016 –
                          November 5, 2015

          277.    On November 5, 2015, the Company hosted an earnings conference call, in which

   Defendants Simon, Carroll, and Conte participated, with various securities analysts to discuss

   Hain’s first quarter fiscal year 2016 results.

          278.    During Carroll’s prepared remarks he attributed Hain Celestial US’s “Q1 net sales

   shortfall” to “lost sales and inventory from distributor and account shifts.”

          279.    Carroll knew, or recklessly disregarded, that the statement set forth in ¶278 was

   materially false and misleading when made and omitted material information because the lost

   sales and inventory from distributor and account shifts was the result of reliance on undisclosed,

   unsustainable pull-in sales practices (referred to internally as “loading”), such as offering

   discounts, cash incentives, extended payment terms, spoilage coverage, and the absolute right of

   return—all of which Defendants failed to disclose. As distributors’ inventory levels reached

   capacity, they could no longer be persuaded to accept more inventory than necessary, which is

   what Hain’s undisclosed, unsustainable sales practices depended on. Further, Simon and Conte

   were present during the conference call and did not correct Carroll’s statement. This false

   statement and/or omission was material because it altered the total mix of information available

   to Hain investors.

                  10.     2016 ICR Conference – January 12, 2016

          280.    On January 11, 2016, after the market closed, Hain cut its quarterly and annual

   guidance, stating that it anticipated full-year sales of $2.9-$3.04 billion and earnings per share in

   the range of $1.95-$2.10, below its previous-issued guidance of $2.97 billion to $3.11 billion in

   sales revenue and earnings per share of $2.11-$2.26.




                                                    - 81 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 89 of 141 PageID #: 1919



          281.    The next afternoon on January 12, 2016 at the 2016 ICR Conference, Carroll

   acknowledged the guidance cut was “in the area of inventory” but attributed Hain’s problems as

   “one-offs” and would alleviate the pressure on profits with a major cost reduction plan totaling

   about $100 million.

          282.    Carroll knew, or recklessly disregarded, that the statement set forth in ¶281 was

   materially false and misleading when made and omitted material information because the

   inventory one-offs were the result of reliance on undisclosed, unsustainable pull-in sales

   practices (referred to internally as “loading”), such as offering discounts, cash incentives,

   extended payment terms, spoilage coverage, and the absolute right of return—all of which

   Defendants failed to disclose. As distributors’ inventory levels reached capacity, they could no

   longer be persuaded into accepting more inventory than necessary, which is what Hain’s

   undisclosed, unsustainable sales practices depended on. Further, Simon and Conte were present

   during the conference call and did not correct Carroll’s statement. This false statement and/or

   omission was material because it altered the total mix of information available to Hain investors.

                  11.     Simon Responds to Resignation of Hain’s Chief Accounting Officer –
                          January 22, 2016

          283.    On January 22, 2016, J.P. Morgan published a report entitled “Hain Celestial

   Group, Inc. (HAIN US) Comments from CEO on CAO” discussing Hain’s recent revelation that

   Hain’s Chief Accounting Officer, Ross Weiner, resigned from his position. The report quoted

   Simon as stating there is “nothing wrong with Hain's accounting at all” and the Chief

   Accounting Officer is merely leaving to pursue another opportunity where he may ultimately

   have the chance to be CFO.

          284.    Simon knew, or recklessly disregarded, that the statement set forth in ¶283 was

   materially false and misleading when made and omitted material information because Hain’s



                                                  - 82 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 90 of 141 PageID #: 1920



   accounting and financial statements failed to reveal that the Company was improperly turning

   inventory into sales by booking shipments to distributors as sales and revenue even though those

   distributors had no obligation to pay for the shipments and were free to return the inventory the

   next fiscal quarter. As a result of the improper accounting, Hain’s financial results would have

   to be restated as detailed in ¶¶146-56. This false statement and/or omission was material

   because it altered the total mix of information available to Hain investors.

                  12.     Earnings Conference Call for Second Quarter Fiscal Year 2016 –
                          February 1, 2016

          285.    On February 1, 2016, the Company hosted an earnings conference call, in which

   Defendants Simon, Carroll, and Conte participated, with various securities analysts to discuss

   Hain’s second quarter fiscal year 2016 results.

          286.    During the question and answer portion of the conference call an analyst asked

   Simon about “inventory de-stock” in the most recent quarter. Simon responded, “from a sales

   decline right now, it was not because we have too many SKUs and we’ve got all these dying

   SKUs out there; the biggest part of it was inventory reduction.”

          287.    Simon knew, or recklessly disregarded, that the statement set forth in ¶286 was

   materially false and misleading when made and omitted material information because the

   inventory reduction was the result of reliance on undisclosed, unsustainable pull-in sales

   practices (referred to internally as “loading”), such as offering discounts, cash incentives,

   extended payment terms, spoilage coverage, and the absolute right of return—all of which

   Defendants failed to disclose. As distributors’ inventory levels reached capacity, they could no

   longer be persuaded to accept more inventory than necessary, which is what Hain’s undisclosed,

   unsustainable sales practices depended on. Further, Carol and Conte were present during the




                                                  - 83 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 91 of 141 PageID #: 1921



   conference call and did not correct Simon’s statement. This false statement and/or omission was

   material because it altered the total mix of information available to Hain investors.

                  13.     Consumer Analyst Group of New York Conference –
                          February 17, 2016

          288.    On February 17, 2016, in a speech given at the Consumer Analyst Group of New

   York Conference, Conte stated “As John [Carroll] has previously discussed on our earnings call,

   the US segment declined due to Walmart’s clean floor policy, losing Sensible Portion displays,

   discontinuing unprofitable club baby and nut butter SKUs; loss of sales and inventory from a

   distributor and account shifts; and loss of private-label sales, primarily in nut butters.”

          289.    Conte knew, or recklessly disregarded, that the statement set forth in ¶288 was

   materially false and misleading when made and omitted material information because the “loss

   of sales and inventory from distributor and account shifts” was the result of reliance on

   undisclosed, unsustainable pull-in sales practices (referred to internally as “loading”), such as

   offering discounts, cash incentives, extended payment terms, spoilage coverage, and the absolute

   right of return—all of which Defendants failed to disclose. As distributors’ inventory levels

   reached capacity, they could no longer be persuaded to accept more inventory than necessary,

   which is what Hain’s undisclosed, unsustainable sales practices depended on. This false

   statement and/or omission was material because it altered the total mix of information available

   to Hain investors.

                  14.     Earnings Conference Call for Third Quarter Fiscal Year 2016 –
                          May 4, 2016

          290.    On May 4, 2016, the Company hosted an earnings conference call, in which

   Simon, Carroll, Meiers, and Conte participated, with various securities analysts to discuss Hain’s

   third quarter fiscal year 2016 results.




                                                  - 84 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 92 of 141 PageID #: 1922



          291.    During the question and answer portion of the conference call, Simon and Carroll

   were asked about the U.S. segment “What gives you confidence to be able to get back up to that

   mid- single-digit rate next fiscal year?” Carroll responded, in part:

                  We’re starting to see more distribution wins, particularly against
                  our top 500 to 800 SKUs. We’re resolving some of the issues that
                  we had with retailers, for example, with the clean floor policy or
                  with distributors as we had accounts shift. . . . So we’re pretty
                  optimistic that we can drive the sort of growth that we are
                  targeting here.

          292.    Carroll knew, or recklessly disregarded, that the statement set forth in ¶291 was

   materially false and misleading when made and omitted material information because the

   distributor accounts shift was the result of reliance on undisclosed, unsustainable pull-in sales

   practices (referred to internally as “loading”), such as offering discounts, cash incentives,

   extended payment terms, spoilage coverage, and the absolute right of return—all of which

   Defendants failed to disclose. As distributors’ inventory levels reached capacity, they could no

   longer be persuaded to accept more inventory than necessary, which is what Hain’s undisclosed,

   unsustainable sales practices depended on. Further, this purported excuse for the Company’s

   sales decline was the same Carroll used in the prior fiscal quarter. Further, Simon and Conte

   were present during the conference call and did not correct Carroll’s statement. These false

   statements and/or omissions were material because they altered the total mix of information

   available to Hain investors.

          B.      Materially False and Misleading Statement Repeated Throughout the Class
                  Period

          293.    During the Class Period, Hain, Smith, and Conte issued a series of statements that

   were repeated in the Company’s various filings with the SEC. These statements and the times

   when they were issued to the investing public are detailed below.




                                                  - 85 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 93 of 141 PageID #: 1923



                  1.     Hain’s Critical Accounting Policies

          294.    Throughout the Class Period, Hain, Simon, Smith, and Conte stated that Hain’s

   accounting policies with respect to revenue recognition, sales, promotional incentives, and

   inventory were critical to accurately portray the financial condition of the Company and that

   Hain complied with GAAP:

                  Critical Accounting Estimates

                  Our financial statements are prepared in accordance with
                  accounting principles generally accepted in the United States.
                  The accounting principles we use require us to make estimates and
                  assumptions that affect the reported amounts of assets and
                  liabilities at the date of the financial statements and amounts of
                  income and expenses during the reporting periods presented. We
                  believe in the quality and reasonableness of our critical accounting
                  policies; however, materially different amounts may be reported
                  under different conditions or using assumptions different from
                  those that we have applied. The accounting policies that have
                  been identified as critical to our business operations and
                  understanding the results of our operations pertain to revenue
                  recognition, sales and promotional incentives, valuation of
                  accounts and chargebacks receivable, inventory, property, plant
                  and equipment, accounting for acquisitions, stock based
                  compensation, goodwill and intangible assets and valuation
                  allowances for deferred tax assets.

          295.    Hain, Simon, and Smith signed the filings in which this statement appeared in

   connection with Hain’s Q1 FY 2014 10-Q; Q2 FY 2014 10-Q; Q3 FY 2014 10-Q; Q1 FY 2015

   10-Q; Q2 FY 2015 10-Q; and Q3 FY 2015 10-Q. Hain, Simon, and Conte signed the filings in

   which this statement appeared in connection with Hain’s Q1 FY 2016 10-Q; Q2 FY 2016 10-Q;

   and Q3 FY 2016 10-Q.

          296.    Hain, Simon, Smith, and Conte knew, or recklessly disregarded, that the

   statements set forth in ¶294 were materially false and misleading when made and omitted

   material information because the Company’s financial statements were not prepared in

   accordance with accounting principles generally accepted in the United States because the


                                                  - 86 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 94 of 141 PageID #: 1924



   Company was improperly turning inventory into sales by booking shipments to distributors as

   sales and revenue even though those distributors had no obligation to pay for the shipments and

   were free to return the inventory the next fiscal quarter. Moreover, Defendants failed to disclose

   Hain’s reliance on undisclosed, unsustainable pull-in sales practices (referred to internally as

   “loading”), such as offering discounts, cash incentives, extended payment terms, spoilage

   coverage, and the absolute right of return, to generate sales. Further, the Company had no regard

   for treating generally accepted accounting policies regarding revenue recognition, sales,

   promotional incentives and inventory as critical to Hain’s business operations.

                  2.      Hain’s Revenue Recognition Practices

          297.    Throughout the Class Period, Hain disclosed the Company’s purported practices

   for revenue recognition as follows:

                  Sales are recognized when the earnings process is complete, which
                  occurs when products are shipped in accordance with terms of
                  agreements, title and risk of loss transfer to customers, collection
                  is probable and pricing is fixed or determinable. Sales are
                  reported net of sales and promotion incentives, which include
                  trade discounts and promotions and certain coupon costs.
                  Shipping and handling costs billed to customers are included in
                  reported sales. Allowances for cash discounts are recorded in the
                  period in which the related sale is recognized.

          298.    Hain, Simon, and Smith signed the filings in which this statement appeared in

   connection with Hain’s FY 2014 10-K and the FY 2015 10-K.

          299.    Hain, Simon, and Smith knew, or recklessly disregarded, that the statements set

   forth in ¶297 were materially false and misleading when made and omitted material information

   because, contrary to what Defendants disclosed regarding the Company’s revenue recognition

   practices, the Company was improperly turning inventory into sales by booking shipments to

   distributors as sales and revenue even though those distributors had no obligation to pay for the

   shipments and were free to return the inventory the next fiscal quarter. Thus, no title or risk of


                                                  - 87 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 95 of 141 PageID #: 1925



   loss transferred to the distributors. Moreover, Defendants failed to disclose Hain’s reliance on

   undisclosed, unsustainable pull-in sales practices (referred to internally as “loading”), such as

   offering discounts, cash incentives, extended payment terms, spoilage coverage, and the absolute

   right of return, to generate sales. These false statements and/or omissions were material because

   they altered the total mix of information available to Hain investors.

                  3.      Hain’s Sales and Promotion Incentives

          300.    Throughout the Class Period, Hain made statements regarding the Company’s

   purported practices for sales and promotion incentives: “Sales incentives and promotions include

   price discounts, slotting fees and coupons and are used to support sales of the Company’s

   products. These incentives are deducted from our gross sales to determine reported net sales.”

          301.    Hain, Simon, and Smith signed the filings in which this statement appeared in

   connection with Hain’s FY 2014 10-K and the FY 2015 10-K.

          302.    Hain, Simon, and Smith knew, or recklessly disregarded, that the statements set

   forth in ¶300 were materially false and misleading when made and omitted material information

   because the Company did not deduct promotion incentives from gross sales to determine

   reported net sales. Instead, the Company improperly turned inventory into sales by booking

   shipments to distributors as sales and revenue even though those distributors had no obligation to

   pay for the shipments and were free to return the inventory the next fiscal quarter. Moreover,

   Defendants failed to disclose Hain’s reliance on undisclosed, unsustainable pull-in sales practices

   (referred to internally as “loading”), such as offering discounts, cash incentives, extended

   payment terms, spoilage coverage, and the absolute right of return, to generate sales.

                  4.      Hain’s Trade Promotions

          303.    Throughout the Class Period, Hain made statements regarding the Company’s

   purported practices regarding trade promotions: “Accruals for trade promotions are recorded


                                                  - 88 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 96 of 141 PageID #: 1926



   primarily at the time a product is sold to the customer based on expected levels of

   performance. Settlement of these liabilities typically occurs in subsequent periods primarily

   through an authorization process for deductions taken by a customer from amounts otherwise

   due to the Company.”

          304.    Hain, Simon, and Smith signed the filings in which this statement appeared in

   connection with Hain’s FY 2014 10-K and the FY 2015 10-K.

          305.    Hain, Simon, and Smith knew, or recklessly disregarded, that the statements set

   forth in ¶303 were materially false and misleading when made and omitted material information

   because the Company improperly turned inventory into sales by booking shipments to

   distributors as sales and revenue even though those distributors had no obligation to pay for the

   shipments and were free to return the inventory the next fiscal quarter. Thus, there was no

   expected level of performance for these improper sales. Moreover, Defendants failed to disclose

   Hain’s reliance on undisclosed, unsustainable pull-in sales practices (referred to internally as

   “loading”), such as offering discounts, cash incentives, extended payment terms, spoilage

   coverage, and the absolute right of return, to generate sales. These false statements and/or

   omissions were material because they altered the total mix of information available to Hain

   investors.

                  5.      Sarbanes-Oxley Certifications

          306.    SOX requires a public company to evaluate and report on the effectiveness of its

   internal controls over financial reporting annually and that the principal officers certify their

   responsibilities for financial reports in each quarterly and annual filing.

          307.    Simon, Smith, and Conte completed certifications pursuant to Section 302 of

   SOX certifying that:




                                                   - 89 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 97 of 141 PageID #: 1927



               1.    I have reviewed this quarterly report on Form 10-Q of The
                     Hain Celestial Group, Inc.;

               2.    Based on my knowledge, this report does not contain any
                     untrue statement of a material fact or omit to state a
                     material fact necessary to make the statements made, in
                     light of the circumstances under which such statements
                     were made, not misleading with respect to the period
                     covered by this report;

               3.    Based on my knowledge, the financial statements, and
                     other financial information included in this report, fairly
                     present in all material respects the financial condition,
                     results of operations and cash flows of the registrant as of,
                     and for, the periods presented in this report;

               4.    The registrant’s other certifying officer and I are
                     responsible for establishing and maintaining disclosure
                     controls and procedures (as defined in Exchange Act Rules
                     13a-15(e) and 15d-15(e)) and internal control over financial
                     reporting (as defined in Exchange Act Rules 13a-15(f) and
                     15d-15(f)) for the registrant and have:

                     (a)    Designed such disclosure controls and procedures,
                            or caused such disclosure controls and procedures
                            to be designed under our supervision, to ensure that
                            material information relating to the registrant,
                            including its consolidated subsidiaries, is made
                            known to us by others within those entities,
                            particularly during the period in which this report is
                            being prepared;

                     (b)    Designed such internal control over financial
                            reporting, or caused such internal control over
                            financial reporting to be designed under our
                            supervision, to provide reasonable assurance
                            regarding the reliability of financial reporting and
                            the preparation of financial statements for external
                            purposes in accordance with generally accepted
                            accounting principles;

                     (c)    Evaluated the effectiveness of the registrant's
                            disclosure controls and procedures and presented in
                            this report our conclusions about the effectiveness
                            of the disclosure controls and procedures, as of the
                            end of the period covered by this report based on
                            such evaluation; and


                                             - 90 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 98 of 141 PageID #: 1928



                        (d)     Disclosed in this report any change in the
                                registrant's internal control over financial reporting
                                that occurred during the registrant's most recent
                                fiscal quarter (the registrant's fourth fiscal quarter in
                                the case of an annual report) that has materially
                                affected, or is reasonably likely to materially affect,
                                the registrant’s internal control over financial
                                reporting; and

                 5.     The registrant’s other certifying officer and I have
                        disclosed, based on our most recent evaluation of internal
                        control over financial reporting, to the registrant's auditors
                        and the audit committee of the registrant's board of
                        directors (or persons performing the equivalent functions):

                        (a)     All significant deficiencies and material weaknesses
                                in the design or operation of internal control over
                                financial reporting which are reasonably likely to
                                adversely affect the registrant’s ability to record,
                                process, summarize and report financial
                                information; and

                        (b)     Any fraud, whether or not material, that involves
                                management or other employees who have a
                                significant role in the registrant’s internal control
                                over financial reporting.

          308.   Pursuant to Section 906 of SOX, Simon, Smith, and Conte further certified that:

                 The Report fully complies with the requirements of Section 13(a)
                 or 15(d) of the Securities Exchange Act of 1934; and The
                 information contained in the Report fairly presents, in all material
                 respects, the financial condition and results of operations of the
                 Company.

          309.   Simon and Smith issued these certifications in connection with the Q1 FY 2014

   10-Q; Q2 FY 2014 10-Q; Q3 FY 2014 10-Q; FY 2014 10-K; Q1 FY 2015 10-Q; Q2 FY 2015

   10-Q; Q3 FY 2015 10-Q; and FY 2015 10-K. Simon and Conte issued these certifications in

   connection with the Q1 FY 2016 10-Q; Q2 FY 2016 10-Q; and Q3 FY 2016 10-Q.

          310.   Simon, Smith, and Conte knew, or recklessly disregarded, that the statements set

   forth in ¶¶307-08 were materially false and misleading when made and omitted material



                                                 - 91 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 99 of 141 PageID #: 1929



   information because the financial statements did not fairly present the financial condition of the

   Company and the Company did not have adequate internal controls in place for the purpose of

   accounting. Instead, the Company improperly turned inventory into sales by booking shipments

   to distributors as sales and revenue even though those distributors had no obligation to pay for

   the shipments and were free to return the inventory the next fiscal quarter.

          311.      Moreover, as Hain admitted in the SEC Order, Hain violated Section 13(b)(2)(B)

   of the Exchange Act and failed to maintain effective internal controls, as demonstrated by the

   undisclosed, unsustainable pull-in sales practices detailed in the SEC Order and herein. Indeed,

   the SEC Order found (and Hain accepted) that “Hain lacked sufficient policies and procedures to

   provide reasonable assurances that [end-of-quarter] sales were accounted for properly. Hain’s

   sales personnel were not appropriately trained or knowledgeable about the accounting

   implications of their sales practices. Further, there were insufficient policies and procedures to

   monitor incentives made in sales transactions, which could have potential revenue recognition

   implications.”

          312.      These false statements and/or omissions were material because they altered the

   total mix of information available to Hain investors.

                    6.     Statements Regarding Internal Controls

          313.      In each filing with the SEC, Simon, Smith, and Conte made statements regarding

   the effectiveness of Hain’s internal controls over financial reporting, stating that the Company’s

   internal controls were effective.

          314.      The statements were made on November 12, 2013 (Q1 FY 2014 10-Q); February

   10, 2014 (Q2 FY 2014 10-Q); May 12, 2014 (Q3 FY 2014 10-Q); November 7, 2014 (Q1 FY

   2015 10-Q); February 9, 2015 (Q2 FY 2015 10-Q); May 11, 2015 (Q3 FY 2015 10-Q); and May

   10, 2016 (Q3 FY 2016 10-Q):


                                                  - 92 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 100 of 141 PageID #:
                                     1930


               Item 4.    Controls and Procedures
               Evaluation of Disclosure Controls and Procedures

               Our Chief Executive Officer and Chief Financial Officer have
               reviewed our disclosure controls and procedures as of the end of
               the period covered by this report. Based upon this review, these
               officers concluded that, as of the end of the period covered by this
               report, our disclosure controls and procedures are effective to
               ensure that information required to be disclosed by the Company in
               the reports it files or submits under the Exchange Act is (1)
               recorded, processed, summarized and reported, within the time
               periods specified in the SEC’s rules and forms and (2) accumulated
               and communicated to our management, including our Chief
               Executive Officer and Chief Financial Officer, as appropriate to
               allow timely decisions regarding required disclosure.

        315.   On November 9, 2015 (Q1 FY 2016 10-Q) and February 9, 2016 (Q2 FY 2016

 10-Q), Simon and Conte represented:

               Item 4.    Controls and Procedures
               Evaluation of Disclosure Controls and Procedures

               Our Chief Executive Officer and Chief Financial Officer have
               reviewed our disclosure controls and procedures as of the end of
               the period covered by this report. Based upon this review, these
               officers concluded that, as of the end of the period covered by this
               report, our disclosure controls and procedures are effective to
               ensure that information required to be disclosed by the Company in
               the reports it files or submits under the Exchange Act is (1)
               recorded, processed, summarized and reported, within the time
               periods specified in the SEC’s rules and forms and (2) accumulated
               and communicated to our management, including our Chief
               Executive Officer and Chief Financial Officer, as appropriate to
               allow timely decisions regarding required disclosure.

               Changes in Internal Control over Financial Reporting

               During the first quarter of fiscal 2016, the Company implemented
               the Hyperion Financial Management system for consolidation and
               financial reporting resulting in changes to our processes and
               related internal controls over financial reporting. We expect this
               new reporting tool will enhance our internal control over financial
               reporting. Pre-implementation testing and post-implementation
               reviews were conducted by management to ensure that controls
               surrounding the system implementation process, the reporting tool,
               and the closing process were effective to prevent material financial


                                              - 93 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 101 of 141 PageID #:
                                     1931


              statement errors. Other than changes related to this new reporting
              tool, no other changes in our internal control over financial
              reporting occurred during the period covered by this quarterly
              report that have materially affected, or are reasonably likely to
              materially affect, our internal control over financial reporting.

       316.   On August 27, 2014 (FY 2014 10-K) and August 21, 2015 (FY 2015 10-K),

 Simon and Smith represented:

              Item 9A.     Controls and Procedures
              Evaluation of Disclosure Controls and Procedures

              As required by Rule 13a-15(b) of the Exchange Act, our
              management has carried out an evaluation, under the supervision
              of and with the participation of our Chief Executive Officer and
              Chief Financial Officer, of the effectiveness of our disclosure
              controls and procedures, as defined in Rule 13a-15(e) of the
              Exchange Act, as of the end of the period covered by this report.
              Based on the foregoing, our Chief Executive Officer and Chief
              Financial Officer concluded that our disclosure controls and
              procedures were effective as of the end of the period covered by
              this report.

              Management’s Report on Internal Control over Financial
              Reporting

              Management, including our Chief Executive Officer and our Chief
              Financial Officer, is responsible for establishing and maintaining
              adequate internal control over financial reporting. The Company’s
              internal control system was designed to provide reasonable
              assurance to the Company’s management and Board of Directors
              regarding the preparation and fair presentation of the published
              financial statements in accordance with generally accepted
              accounting principles.

                                             ***

              Management assessed the effectiveness of our internal control over
              financial reporting as of June 30, 2015. Management’s assessment
              was based on criteria established in Internal Control-Integrated
              Framework issued by the Committee of Sponsoring Organizations
              of the Treadway Commission (2013 framework) (the COSO
              criteria).




                                             - 94 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 102 of 141 PageID #:
                                     1932


                Based on this assessment, the Company’s management concluded
                that as of June 30, 2015, our internal control over financial
                reporting is effective.

                The Company’s internal control over financial reporting as of June
                30, 2015 has been audited by Ernst & Young LLP, the independent
                registered public accounting firm who also audited the Company’s
                consolidated financial statements. Ernst & Young’s attestation
                report on management’s assessment of the Company’s internal
                control over financial reporting follows.

        317.    As stated above, Simon, Smith, and Conte completed the required certifications

 stating that Hain had established and maintained both disclosure controls and procedures as well

 as internal controls over financial reporting.

        318.    Despite the wording in the certifications, Hain’s disclosure controls and

 procedures as well as its internal controls over financial reporting were not effective. Moreover,

 despite publicly acknowledging its responsibility to maintain adequate disclosure controls and

 procedures as well as internal controls over financial reporting and certifying that the controls

 were effective, in reality Hain’s controls were deficient, rendering its financial statements false

 and misleading.

        319.    Defendants’ statements in ¶¶314-16 were materially false and misleading when

 made and omitted material information because, as Hain admitted in the SEC Order, Hain

 violated Section 13(b)(2)(B) of the Exchange Act and failed to maintain effective internal

 controls, as demonstrated by the undisclosed, unsustainable pull-in sales practices detailed in the

 SEC Order and herein. Indeed, the SEC Order found (and Hain accepted) that “Hain lacked

 sufficient policies and procedures to provide reasonable assurances that [end-of-quarter] sales

 were accounted for properly. Hain’s sales personnel were not appropriately trained or

 knowledgeable about the accounting implications of their sales practices. Further, there were




                                                  - 95 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 103 of 141 PageID #:
                                     1933


 insufficient policies and procedures to monitor incentives made in sales transactions, which

 could have potential revenue recognition implications.”

 IX.    THE TRUTH EMERGES

        A.      Hain’s January 21, 2016 Announcement – First Partial Disclosure

        320.    On January 21, 2016, after the market closed, Hain disclosed, in a Report on Form

 8-K, that Ross Weiner resigned from his position of Vice President – Finance, Chief Accounting

 Officer.

        321.    Following this disclosure, the price of Hain shares declined $2.64 per share, or

 over 7%, from a close of $36.10 per share on January 21, 2016 to close at $33.46 per share on

 January 25, 2016.

        322.    Analysts at J.P. Morgan noted that Weiner’s resignation was “weighing on the

 shares” as concerns regarding the Company’s accounting grew. Analysts at Wells Fargo stated

 that “the news adds to the broader adjustments around the Hain story.”

        B.      Hain’s August 15, 2016 Announcement – Second Partial Disclosure

        323.    On August 15, 2016, after the market closed, Hain announced that the filing of its

 Annual Report for Fiscal 2016 would be delayed as it had identified concessions that were

 granted to certain U.S. distributors and was investigating whether revenue associated with those

 concessions was properly and timely accounted for. The Company filed with the SEC a Form 8-

 K, signed by Conte, which stated:

                The Hain Celestial Group, Inc. Announces Delay in the Release
                of its Fourth Quarter and Fiscal Year 2016 Financial Results
                Lake Success, NY, August 15, 2016 - The Hain Celestial Group,
                Inc. (NASDAQ: HAIN), a leading organic and natural products
                company with operations in North America, Europe and India
                providing consumers with A Healthier Way of Life™, announced
                today that it will delay the release of its fourth quarter and fiscal
                year 2016 financial results. During the fourth quarter, the
                Company identified concessions that were granted to certain


                                               - 96 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 104 of 141 PageID #:
                                     1934


                distributors in the United States. The Company is currently
                evaluating whether the revenue associated with those concessions
                was accounted for in the correct period and is also currently
                evaluating its internal control over financial reporting. The Audit
                Committee of the Company’s Board of Directors is conducting an
                independent review of these matters and has retained independent
                counsel to assist in that review.

                Previously, the Company has recognized revenue pertaining to the
                sale of its products to certain distributors at the time the products
                are shipped to such distributors. The Company is evaluating
                whether the revenue associated with the concessions granted to
                certain distributors should instead have been recognized at the time
                the products sell through its distributors to the end customers. The
                Company expects that any potential changes in the timing of the
                recognition of revenue with respect to these transactions should
                not impact the total amount of revenue ultimately recognized by
                the Company with respect to such distributors and does not
                reflect on the validity of the underlying transactions with respect
                to such distributors.

                The Company will experience a delay in the timely filing of its
                Annual Report on Form 10-K for its fiscal year ended June 30,
                2016 (the “Form 10-K”) and expects to file a notification of late
                filing on Form 12b-25 with the Securities and Exchange
                Commission to obtain an automatic 15-day extension of the filing
                deadline for the Form 10-K. There can be no assurance that the
                Company will complete the preparation and filing of the Form 10-
                K within the extension period.

                The Company will not be in a position to release financial results
                until the completion of the independent review of the Audit
                Committee and of the audit process relating to the 2016 fiscal year.
                The Company is working diligently on this matter and will, as soon
                as practicable, make a further announcement regarding the updated
                timing of the release of financial results and a conference call on
                its financial results. Separately, the Company does not expect to
                achieve its previously announced guidance for fiscal year 2016.

        324.    In reaction to these disclosures, the price of Hain common stock declined $14.05

 per share, or over 26%, from a close of $53.40 per share on August 15, 2016, to close at $39.35

 per share on August 16, 2016. However, this disclosure was materially misleading in that Hain

 and Conte knew, or recklessly disregarded, that the statements set forth in ¶323 were materially



                                               - 97 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 105 of 141 PageID #:
                                     1935


 false and misleading when made and omitted material information because Hain and Conte

 failed to disclose that the Company’s practice was to improperly turn inventory into sales by

 booking shipments to distributors as sales and revenue even though those distributors had no

 obligation to pay for the shipments and were free to return the inventory the next fiscal quarter.

 Hain and Conte knew, or recklessly disregarded, that the total amount of revenue ultimately

 recognized by the Company would be impacted as a result of the improper accounting.

 Moreover, Defendants failed to disclose Hain’s reliance on undisclosed, unsustainable pull-in

 sales practices (referred to internally as “loading”), such as offering discounts, cash incentives,

 extended payment terms, spoilage coverage, and the absolute right of return, to generate sales.

 These false statements and/or omissions were material because they altered the total mix of

 information available to Hain investors.

        325.    The next day, August 16, 2016, analysts at J.P. Morgan spoke with Simon and

 reiterated the “key takeaways” from what Simon said:

                We took it as a given after reading the press release that Hain
                would have to restate prior revenue and/or earnings; however, we
                no longer are sure this is the case. Clearly, there remains a
                reasonably high probability that historicals will need to change, but
                Mr. Simon emphasized that the company is still only “reviewing”
                the issue and that no conclusions have been drawn yet. It is
                possible, in other words, that nothing needs to be restated.

                The company seems confident – though it is too early to be sure –
                that this accounting issue will prove to be isolated. One of the lines
                of the press release that spooked us was that Hain is “also currently
                evaluating its internal control over financial reporting.” This
                suggests that other problems potentially could be discovered.
                Though Mr. Simon emphasized that the review is still going on, he
                seemed hopeful – almost confident, to our ears – that this particular
                issue would be isolated and not indicative of additional problems.
                We will see; for now, we remain guarded on the subject.




                                                - 98 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 106 of 141 PageID #:
                                     1936


        C.      Hain’s November 16, 2016 Audit Committee Review Announcement

        326.    On November 16, 2016, Hain Celestial issued a press release entitled “Hain

 Celestial Announces Completion of Independent Audit Committee Review.” This press release

 contained the supposed results of the Audit Committee’s investigation into the Company’s

 financial statements. In particular, the press release claimed, “[t]he [Audit Committee] review,

 which was extensive, found no evidence of intentional wrongdoing in connection with the

 Company’s financial statements.”

        327.    Of the results of the Audit Committee investigation, Simon stated:

                Hain Celestial is committed to transparency of our financial
                reporting, and we are taking concrete measures to remediate as
                well as strengthen our internal controls. We are extremely pleased
                that the Company can now move forward with its reporting process
                as we put these challenges behind us.

        328.    However, these disclosures were materially misleading in that Simon knew, or

 recklessly disregarded, that the statements set forth in ¶¶326-27 were materially false and

 misleading when made and omitted material information because, as Hain admitted in the SEC

 Order, Hain violated Section 13(b)(2)(B) of the Exchange Act and failed to maintain effective

 internal controls, as demonstrated by the undisclosed, unsustainable pull-in sales practices

 detailed in the SEC Order and herein. Indeed, the SEC Order found (and Hain accepted) that

 “Hain lacked sufficient policies and procedures to provide reasonable assurances that [end-of-

 quarter] sales were accounted for properly. Hain’s sales personnel were not appropriately trained

 or knowledgeable about the accounting implications of their sales practices. Further, there were

 insufficient policies and procedures to monitor incentives made in sales transactions, which

 could have potential revenue recognition implications.” These false statements and/or omissions

 were material because they altered the total mix of information available to Hain investors.




                                               - 99 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 107 of 141 PageID #:
                                     1937


        D.      The Truth is Further Revealed on February 10, 2017 – Final Corrective
                Disclosure

        329.    On February 10, 2017, after the market closed, Hain filed a Notification of Late

 Filing on Form 12b-25 that revealed the wide ranging scope of the Company’s wrongdoing.

 While the Company had initially focused on the recognition of revenue associated with

 concessions granted to certain distributors during the fourth quarter of Fiscal Year 2016, Hain

 now revealed in a regulatory filing that the Company had expanded the scope of its internal

 accounting review “to perform an analysis of previously-issued financial information in order to

 identify and assess any potential errors.” Further, Hain announced that the SEC had launched a

 formal investigation into the Company: “The SEC has issued a formal order of investigation and,

 pursuant to such order, the SEC issued a subpoena to the Company seeking relevant documents.”

        330.    In reaction to these disclosures, the price of Hain’s stock fell $3.43 per share, or

 more than 8%, from a close of $38.53 per share on February 10, 2017, to close at $35.10 per

 share on February 13, 2017, the next trading day, on unusually heavy trading volume.

        331.    On this news, analysts at The Buckingham Research Group lowered their price

 target for Hain stating, “we are lowering our estimates to reflect our ‘best guess’ that HAIN is

 likely to undergo an earnings revision or a meaningful earnings rebase as a result of this

 process.”

 X.     DEFENDANTS’ VIOLATIONS OF GAAP

        332.    As detailed herein, Hain improperly recognized revenue in violation of GAAP,

 which in turn artificially inflated Hain’s publicly reported financial condition. Consequently,

 Hain’s publicly issued financial statements during the Class Period reported materially

 overstated net sales, which in turn inflated Hain’s net income, and earnings per share.

 Specifically, Hain’s concessions set forth in its multi-year revised financial statements evidence



                                               - 100 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 108 of 141 PageID #:
                                     1938


 that the previously filed Class Period financial results were materially false, misleading, and

 could no longer be relied upon and violated GAAP and SEC guidance throughout the Class

 Period.

           333.   Defendants represented to investors during the Class Period that Hain’s financial

 statements were prepared in accordance with GAAP—representations highly material to the total

 mix of information available for investors’ evaluation of whether or not to purchase Hain

 Securities.

           334.   In fact, the Company’s financial statements violated GAAP by improperly

 recording revenue when the distributors had the right to return Hain’s inventory. According to

 Accounting Standards Codification (“ASC”) 605-15-25, Revenue recognition when right of

 return exists, if a customer has a right of return, Hain was not permitted to recognize revenue on

 its sales to distributors until the right of return expired. Thus, when Hain recognized the entire

 revenue on its sales immediately after the inventory left the warehouse, Hain’s SEC filings

 violated GAAP when that revenue was reported. Hain also violated GAAP by failing to estimate

 the amounts of future returns it expected in the following fiscal quarter and accruing such

 estimates in the period the products were sold.

           335.   The Company’s financial statements further violated GAAP by recognizing

 revenue prior to the transfer of title and risk of loss to the distributors. Pursuant to ASC 605-10-

 S99, Revenue Recognition – Overall – SEC Materials, Hain was not permitted to recognize

 revenue until delivery has occurred. Delivery is not considered to have occurred unless the

 customer has taken title and assumed the risks and reward of ownership of the products. Here,

 Hain ignored this criteria and recognized revenue at the time of shipment, when in fact, Hain still

 owned that inventory. As detailed herein, Hain merely parked its inventory with the distributors




                                                - 101 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 109 of 141 PageID #:
                                     1939


 until the following fiscal quarter. Hain maintained substantially all of the risks of ownership—

 even after shipment. Thus, Hain was not permitted to recognize revenue for the pushed

 inventory. Indeed, Hain was later forced to restate this practice of premature revenue

 recognition. Therefore, the Company violated GAAP when it reported revenue in the current

 fiscal period for the pushed inventory.

        336.    Hain’s financial statements also failed to properly recognize costs associated with

 sales promotions and incentives offered to customers. ASC 605-50-25-3, Revenue Recognition –

 Customer Payments and Incentives – Recognition, addresses incentives that will not result in a

 loss on the sale of the product, and states that if offered voluntarily by a vendor and without

 charge to customers as a result of a single exchange transaction, a vendor shall recognize the cost

 of such a sales incentive at the later of the following: (i) the date at which the related revenue is

 recognized by the vendor, or (ii) the date at which the sales incentive is offered. Hain admitted

 to violating ASC 605-50-25-3 when the Company restated its annual report for Fiscal Year 2016

 on June 22, 2017 and corrected “errors related to the appropriate timing of customer payments

 and incentives associated with trade promotions.” Further, the Company concealed the impact of

 these promotions and incentives by failing to offset these costs from reported revenue. In this

 way, the Company’s financial statements also violated ASC 650-50-45, Revenue Recognition –

 Customer Payments and Incentives – Other Presentation Matters.

        337.    Consequently, Defendants’ statements during the Class Period that Hain’s

 financial statements were prepared in accordance with GAAP were also materially false and

 misleading. By failing to file financial statements with the SEC which conformed to the

 requirements of GAAP, such statements were presumptively misleading and inaccurate pursuant

 to Regulation S-X, 17 CFR § 210.1.




                                                - 102 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 110 of 141 PageID #:
                                     1940


 XI.    ADDITIONAL EVIDENCE OF SCIENTER

        338.    As alleged herein, Defendants knew, or recklessly disregarded, that the public

 documents and statements they issued and disseminated throughout the Class Period were

 materially false and misleading and they knowingly and substantially participated or acquiesced

 in the issuance or dissemination of such statements. Indeed, Defendants, by virtue of their

 receipt and knowledge of information reflecting the true facts regarding Hain’s reliance on

 undisclosed, unsustainable pull-in sales practices to generate revenue and improper accounting

 practices, their control over, and/or receipt and/or modification of Hain’s materially incomplete,

 false and misleading misstatements and/or their access to inside information concerning Hain

 and its reliance on unsustainable sales practices to generate revenue and improper accounting

 practices, knowingly or recklessly participated in the fraudulent course of conduct alleged herein.

 Indeed, the fraudulent scheme described in this Complaint could not have been perpetuated over

 such a substantial period of time without the knowledge and complicity, or at a minimum

 reckless disregard, of the personnel at the highest level of the Company, including the Individual

 Defendants.

        A.      The Senior Management Terminations Contribute to a Strong Inference of
                Scienter

        339.    During the Class Period, and in the months after Hain first announced it was

 improperly recognizing revenue based on concessions and other incentives offered to

 distributors, Hain replaced most of the senior executives involved and created entirely new

 positions. The temporal proximity between Hain’s restatement and these departures and new

 hires strongly support an inference of scienter on the part of Defendants.

        340.    On September 3, 2013, Smith joined Hain as the Company’s new CFO. On

 September 8, 2015, after only two years as Hain’s CFO, the Company announced that Smith was



                                               - 103 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 111 of 141 PageID #:
                                     1941


 departing the Company to “pursue [] other opportunities” and would be replaced by Conte.

 Simon described the reason for Smith’s departure was to “pursue [] other opportunities,”

 however, as written on Smith’s LinkedIn page as of December 2016, Smith was still “seeking

 new opportunities.”

            341.   Also in September 2015, the Company fired Senior Vice President of

 Manufacturing, Powhida, who worked under Meiers and Senior Vice President of

 Finance/Business Planning, Rose Ng, who worked under Carroll.

            342.   On January 21, 2016, only four months after Smith’s resignation, Hain revealed in

 a Form 8-K that “Ross Weiner resigned from his position of Vice President – Finance, Chief

 Accounting Officer.”

            343.   Despite the major shakeups and movements among the executives responsible for

 reporting Hain’s financial earnings, Simon sought to allay analysts’ concerns regarding Hain’s

 accounting by stating on January 22, 2016, that there is “nothing wrong with Hain’s accounting

 at all.”

            344.   On December 7, 2016, Hain announced that Gary Tickle would become Chief

 Operating Officer for Hain Celestial U.S. and Meiers would move to Hain’s Pure Protein

 Corporation in addition to being Chief Operations Officer for Hain’s Project Terra. CW 1 stated

 that he has heard that this new position was a demotion for Meiers, but Hain wanted the market

 to think it was a promotion. Hain also appointed a new Chief Supply Chain Officer, a new Chief

 Customer Officer, and a new Vice President of Marketing.

            345.   On March 6, 2017, Hain announced that the Company was removing Carroll from

 his role with U.S. sales as he would no longer serve as the CEO for Hain North America and

 changed Carroll’s position to Executive Vice President, Global Brands, Categories and New




                                                - 104 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 112 of 141 PageID #:
                                     1942


 Business Ventures of Hain Celestial. Hain appointed Gary W. Tickle to take over Carroll’s prior

 position as CEO for Hain North America.

        346.     On June 22, 2017, Hain announced that Conte would be “resigning” from his

 CFO position effective immediately.

        347.     The same day, the Company announced an expanded “team with new hires

 including a new controller for the U.S. segment, a global revenue Controller, a Head of Internal

 Audit, and a Chief Compliance Officer.”

        348.     Following the Class Period, in 2018, Hain terminated Marla Hyndman, its Senior

 Vice President and Controller.

        349.     Following the Class Period, in June 2018, Hain announced that Simon was

 leaving Hain.

        350.     The employee turnover at Hain’s executive level indicates that certain individuals

 at the Company (e.g., the Board of Directors) had determined that Defendants were aware of the

 deficiencies in their accounting staff and intentional and/or reckless conduct with respect to its

 financial reporting, and that the deficiencies and conduct were significant and severe enough to

 warrant the replacement of the Company’s CFO and the CEO of Hain North America.

        B.       Hain’s Core U.S. Segment Was Extremely Important to the Company’s
                 Success

        351.     As the Company’s highest executives, the Individual Defendants were deeply

 involved in Hain’s U.S. sales, accounting, and revenue recognition and had access to all material

 information regarding the Company’s core operations, including the U.S. sales of Hain’s

 products. As such, they had knowledge of all material facts regarding Hain’s core U.S. business

 – or at the very least had full and unfettered access to this same information. The Individual

 Defendants therefore knew or were reckless in disregarding the fact that the adverse facts



                                               - 105 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 113 of 141 PageID #:
                                     1943


 specified herein that the amount of U.S. sales, net income, and earned income per share were

 being falsely reported to (in order to mislead) the investing public.

        352.    As noted in a May 3, 2016 report by analysts at RBC Capital Markets, “[i]nternal

 sales trends of Hain Celestial’s US division (51% of revenue and 75% of profit) have historically

 been the key driver of its valuation.” Further, during the Class Period, between 56-60% of the

 Company’s consolidated net sales were generated within the United States. Given the crucial

 importance of U.S. sales to Hain’s operations and financial success, the sales figures and the

 improper methods employed to achieve those sales were among Hain’s most important internal

 metrics, a subject of intense market scrutiny and concern, and a topic on which Defendants made

 numerous public statements throughout the Class Period. As such, the Individual Defendants

 were plainly aware of the means by which the Company’s core products were sold – namely, in

 reliance on undisclosed, unsustainable pull-in sales practices to persuade customers to accept

 more product than necessary. Indeed, as CEO of Hain, North America, Carroll was specifically

 responsible for monitoring and understanding Hain’s relationship with its distributors in the

 United States and therefore knew or was reckless as to the fact that Hain had relied on

 undisclosed, unsustainable sales practices to generate sales. As CFOs, Defendants Smith and

 Conte were specifically responsible for monitoring and understanding how Hain generated

 revenues from its core U.S. products and therefore knew or were reckless as to the fact that Hain

 engaged in these unsustainable sales practices.

        C.      Suspicious Stock Sales by Carroll and Simon During the Class Period

        353.    During the Class Period, Carroll and Simon reaped the rewards of their fraud

 while Hain’s stock price was artificially inflated. To evaluate Carroll and Simon’s selling

 activity, Plaintiffs used the publicly-available trading data that Carroll and Simon were required

 to report to the SEC on Form 4. Plaintiffs analyzed the trading by Carroll and Simon during the


                                               - 106 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 114 of 141 PageID #:
                                     1944


 Class Period and then compared that to an equal length period immediately preceding the Class

 Period. The period from July 30, 2010 – November 4, 2013 is defined at the “Control Period.”

 The Form 4s filed during the Class Period and Control Period are hereby incorporated by

 reference.

        354.     Plaintiffs calculated the total sales by each individual together with the cash

 proceeds from such sales, during the Control and Class Periods. Those totals were then

 compared.

        355.     The number of shares sold and the net proceeds from sales during the Class

 Period by Carroll and Simon were extraordinarily large compared to the Control Period.

                             Control Period                          Class Period
                      Number of                            Number of
         Person                      Net Proceeds                           Net Proceeds
                      Shares Sold                          Shares Sold
         Carroll            100,000         $3,816,328           308,916              $24,388,112
         Simon              915,000       $42,052,050            983,798              $80,227,263


 A comprehensive list of each sale of Hain stock by Simon and Carroll is provided in Exhibit A

 attached herein.

        356.     Carroll’s Class Period stock sales were not only large in absolute terms, but also

 inconsistent with Carroll’s own prior selling activity during the Control Period.

        357.     Carroll increased his stock sales from 100,000 shares during the Control Period to

 308,916 shares during the Class Period – a startling increase of more than 300%.

        358.     The contrast between Carroll’s sales during the Control Period and Class Period is

 even more striking when measured in dollars and as a percentage of his holdings. Carroll sold

 308,916 shares of Hain stock during the Class Period for proceeds of $24,388,112.23. This

 represented a more than 600% increase from the $3,816,328 million of shares Carroll sold during



                                                - 107 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 115 of 141 PageID #:
                                     1945


 the Control Period. In addition, during the Class Period, 203,608 shares of Carroll’s stock were

 withheld by the Company for Carroll’s benefit (either in connection with payments associated

 with Carroll’s option exercises or to pay for Carroll’s personal taxes). Through these

 transactions, Carroll disposed of approximately 74% of the total shares, including shares

 converted from options, he had available for sale during the Class Period. Percentage of total

 shares available for sale that were disposed during the Class Period was calculated by dividing

 (A) the sum of Class Period open market sales and Class Period shares used for payment of stock

 option exercise price by (B) the sum of pre-class period shares, Class Period open market

 purchases, Class Period stock awards, and Class Period shares acquired through stock option

 conversion.

        359.    Simon similarly reaped the rewards of the fraud as net proceeds from his stock

 sales. Simon sold 983,798 shares of Hain stock during the Class Period for proceeds of

 $80,227,263, representing an increase of almost 200% from $42,052,050 during the Control

 Period. In addition, during the Class Period, 973,779 shares of Simon’s stock were withheld by

 the Company for Simon’s benefit (either in connection with payments associated with Simon’s

 option exercises or to pay for Simon’s personal taxes), and Simon also disposed of 27,172 shares

 as gift dispositions. Through these transactions, Simon disposed of more than 66% of the total

 shares, including options, he had available for sale during the Class Period.

        D.      Hain’s Significant Remedial Measures Contribute to a Strong Inference of
                Scienter

        360.    Following Hain’s disclosure of financial reporting errors and breakdown in

 internal controls, Hain enacted several significant, wide-sweeping “remediation efforts.” Hain

 described these “remediation efforts” within its Fiscal Year 2016 Form 10-K, under the section




                                              - 108 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 116 of 141 PageID #:
                                     1946


 titled “Remediation of the Material Weaknesses in Internal Control Over Financial Reporting,”

 in pertinent part as follows:

                Organizational Enhancements - The Company has identified and
                begun to implement several organizational enhancements as
                follows: (i) the creation of a new position, Global Revenue
                Controller, which has been filled and will be responsible for all
                aspects of the Company's revenue recognition policies, procedures
                and the proper application of accounting to the Company’s sales
                arrangements; (ii) the identification and hiring of a new Controller
                for the Company’s United States segment, which has been filled,
                who is responsible for all accounting functions in the United States
                segment; (iii) the establishment of an internal audit function that
                reports directly to the Audit Committee; (iv) the bifurcation of the
                General Counsel and Chief Compliance Officer roles in order to
                have a more dedicated focus on establishing standards and
                implementing procedures to ensure that the compliance programs
                throughout the Company are effective and efficient in identifying,
                preventing, detecting and correcting noncompliance with
                applicable rules and regulations; and (v) the enhancement of the
                Company’s organizational structure over all finance functions and
                an increase of the Company’s accounting personnel with people
                that have the knowledge, experience, and training in U.S. GAAP to
                ensure that a formalized process for determining, documenting,
                communicating, implementing and monitoring controls over the
                period-end financial close and reporting processes is maintained.

                Revenue Practices - The Company has evaluated its revenue
                practices and has begun implementing improvements in those
                practices, including: (i) the development of more comprehensive
                revenue recognition policies and improved procedures to ensure
                that such policies are understood and consistently applied; (ii)
                better communication among all functions involved in the sales
                process (e.g., sales, business unit, legal, accounting, finance); (iii)
                increased standardization of contract documentation and revenue
                analyses for individual transactions; and (iv) the development of a
                more comprehensive review process and monitoring controls over
                contracts with customers, customer payments and incentives,
                including corporate review of related accruals and presentation of
                trade promotions and incentives.

                Training Practices - The Company has developed a comprehensive
                revenue recognition and contract review training program. This
                training is focused on senior-level management, customer-facing
                employees as well as finance, sales and marketing personnel.



                                                - 109 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 117 of 141 PageID #:
                                     1947


        361.    Hain further detailed its remedial efforts in its settlement with the SEC.

 Specifically, the SEC Order states:

                “Hain made a number of organizational changes, such as hiring
                staff in compliance positions and establishing an internal audit
                function.

                Hain also implemented changes to its revenue recognition
                practices, including (1) revisions to its revenue recognition policies
                and procedures; (2) standardization of its contract documentation
                and revenue analyses; (3) revisions to its review process and
                monitoring controls over contracts with customers, customer
                payments, and incentives; and (4) changes in its communication
                function related to contractual modifications, between those
                involved in the sales process and those in Corporate Finance. Hain
                also developed a revenue recognition and contract review training
                program.

        362.    The extent and breath of these actions reveal the severity of the accounting errors

 and material weaknesses within the Company’s financial reporting. That such actions were

 taken demonstrate the utter lack of oversight and control that needed correction. Given that Hain

 responded proportionately to Defendants’ intentional and/or reckless conduct, the Company’s

 remediation efforts strongly support an inference of scienter.

        E.      Simon and Carroll’s Enormous Bonuses Contribute to a Strong Inference of
                Scienter

        363.    Simon and Carroll were motivated to misrepresent Hain’s financial results

 because of the large cash bonuses and stock option grants that were closely tied to the

 Company’s financial performance, including Hain’s net sales. According to the Company’s

 proxy statement filed with the SEC on October 9, 2015, executive compensation was tied to the

 Company hitting target net sales, diluted earnings per share, and EBITDA adjusted. The target

 net sales measure was to achieve the middle range of the Company’s net sales guidance.

        364.    Due to the fraud detailed herein, the Company’s net sales, net income, diluted

 earnings per share, and EBITDA adjusted, among other things, were materially overstated during


                                               - 110 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 118 of 141 PageID #:
                                     1948


 the Class Period, allowing Simon and Carroll to receive undeserved and exorbitant

 compensation. Specifically, in Fiscal Year 2015, Simon’s annual salary was $1,850,000, his

 bonus tied to the above corporate financial objectives was $5,565,725, and $8,787,355 in stock

 awards, with his total compensation coming to $16,310,640. As further shown in the Company’s

 proxy statement, Simon met his bonus target for net sales by only 0.1%. Likewise, Carroll

 received an annual salary of $693,000, a bonus of $711,711, and $1,119,854 in stock awards,

 with his total compensation coming to $2,553,575.

        365.    Had Simon and Carroll reported Hain’s true financial results, they would not have

 received this level of compensation. Because Simon and Carroll’s compensation was tied to the

 Company’s financial performance, they were motivated to falsify key financial figures to obtain

 additional incentive compensation.

        F.      Hain’s Acquisitions Using Artificially Inflated Stock Contribute to a Strong
                Inference of Scienter

        366.    Defendants were further motivated to artificially inflate Hain’s share price

 because during the Class Period, Defendants were negotiating the purchase price to acquire

 additional natural and organic food companies using Hain shares. On January 13, 2014, Hain

 acquired Tilda Limited in exchange for, inter alia, 1,646,173 shares of Hain stock valued at

 $148,400,000. On April 28, 2014, Hain acquired Charter Baking Company in exchange for,

 inter alia, 133,744 shares of Hain stock valued at $11,168,000. On July 17, 2014, Hain acquired

 the remaining 51.3% of Hain Pure Protein Corporation that it did not already own in exchange

 for, inter alia, 231,428 shares of Hain stock valued at $19,690,000. On July 24, 2015, Hain

 acquired Formatio Beratungs und Beteiligungs GmbH and its subsidiaries in exchange for, inter

 alia, 240,207 shares of Hain stock valued at $16,308,000.




                                              - 111 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 119 of 141 PageID #:
                                     1949


        367.    By artificially inflating Hain’s share price, Defendants caused Hain to acquire the

 above companies using fewer shares than if Defendants had fully revealed the Company’s

 reliance on undisclosed, unsustainable pull-in sales practices to generate sales.

        G.      The Magnitude of the End Of Quarter Sales Detailed in the SEC Order
                Contribute to a Strong Inference of Scienter

        368.    The magnitude of the end-of-quarter sales during the Class Period to UNFI—

 Hain’s largest distributor—support a strong inference of scienter.

        369.    As detailed in the SEC Order, more than 15% of Hain’s quarterly sales were

 made in the final month of each quarter from UNFI—its largest distributor. Indeed, the SEC

 Order explains that “Hain’s quarterly inventory purchasing targets for Distributor 1 [i.e., UNFI]

 ranged up to $90 million,” and that “Distributor 1 purchased 52-64% of its inventory in or

 around the last month of the quarter”—that is, Distributor 1 (i.e., UNFI) purchased

 approximately between $46.8-57.6 million of inventory in the last month of a quarter. Because

 Hain’s overall net sales for its U.S. Business Segment were approximately $300 million per

 quarter, Hain was selling more than 15% of its total quarterly sales in the final month of the

 quarter to just one distributor.

        370.    The sheer magnitude of these end-of-quarter sales figures provide strong evidence

 that Defendants knew, or were reckless in disregarding, that Hain generated the majority of its

 sales from its largest distributor—and more than 15% of its total quarterly sales—in the final

 month of each quarter during the Class Period, and therefore relied on incentives to generate a

 significant percentage of its overall sales.

        371.    This is further confirmed by the fact that, according to former employees, Hain’s

 senior management, including the Individual Defendants, negotiated directly with UNFI in order

 to incentivize UNFI to take excess inventory.



                                                - 112 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 120 of 141 PageID #:
                                     1950


           372.   For example, CW 6 recalled that Carroll would request CW 6 to provide certain

 numbers, usually by mid-quarter, so Carroll would know of the sales shortfall before negotiating

 the concessions with UNFI. According to CW 6, Carroll then provided an incentive for UNFI to

 take the amount of Hain’s inventory necessary for Hain to meet its quarterly sales revenue

 numbers. CW 6 attended internal Hain sales calls where Carroll would inform the other

 attendees that he had negotiated the concessions with UNFI that would make up the sales deficit

 for that quarter, which was referred to as “OIs” or “off-invoice.”

           373.   Likewise, CW 7 explained that Simon negotiated directly with UNFI’s owner and

 could “always make them [UNFI] buy more if needed.” CW 7 added that Simon and Carroll

 acknowledged that they were “not supposed” to discuss its arrangements with UNFI in front of

 others.

           374.   Defendants therefore knew, or were reckless in disregarding, that Hain relied on

 sales incentives with its distributors—including its largest distributor—to generate sales, which

 were achieved predominately in the final month of each quarter during the Class Period.

 XII.      CLASS ACTION ALLEGATIONS

           375.   Lead Plaintiffs bring this action as a class action pursuant to Rule 23 of the

 Federal Rules of Civil Procedure on behalf of all persons and entities that purchased or otherwise

 acquired Hain Securities during the Class Period and that were damaged thereby (the “Class”).

 Excluded from the Class are: (i) Defendants; (ii) members of the immediate family of any

 Defendant who is an individual; (iii) any person who was an officer or director of Hain during

 the Class Period; (iv) any firm, trust, corporation, or other entity in which any Defendant has or

 had a controlling interest; (v) Hain’s employee retirement and benefit plan(s) and their

 participants or beneficiaries, to the extent they made purchases through such plan(s); and (vi) the




                                                 - 113 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 121 of 141 PageID #:
                                     1951


 legal representatives, affiliates, heirs, successors-in-interest, or assigns of any such excluded

 person.

           376.   The members of the Class are so numerous that joinder of all members is

 impracticable. The disposition of their claims in a class action will provide substantial benefits

 to the parties and the Court. Throughout the Class Period, Hain stock actively traded on the

 NASDAQ under the ticker symbol “HAIN.” According to the Company’s Report on Form 10-Q

 for the quarter ended March 31, 2017, as of June 16, 2017, Hain had 103,697,237 shares

 outstanding.

           377.   There is a well-defined community of interest in the questions of law and fact

 involved in this case. Questions of law and fact common to the members of the Class that

 predominate over questions that may affect individual Class members include:

                  (a)    whether the Exchange Act was violated by Defendants;

                  (b)    whether Defendants misrepresented material facts;

                  (c)    whether Defendants’ statements omitted material facts necessary in order

 to make the statements made, in light of the circumstances under which they were made, not

 misleading;

                  (d)    whether Defendants knew or recklessly disregarded that their statements

 were false and misleading, and/or omitted material facts;

                  (e)    whether the price of Hain Securities was artificially inflated; and

                  (f)    the extent of damage sustained by Class members and the appropriate

 measure of damages.

           378.   Lead Plaintiffs’ claims are typical of the claims of members of the Class because

 Lead Plaintiffs and the Class sustained damages from Defendants’ wrongful conduct.




                                                - 114 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 122 of 141 PageID #:
                                     1952


        379.    Lead Plaintiffs will adequately protect the interests of the Class and have retained

 counsel experienced in class action securities litigation. Lead Plaintiffs have no interests that

 conflict with those of the Class.

        380.    A class action is superior to other available methods for the fair and efficient

 adjudication of this controversy. Furthermore, as the damages suffered by individual Class

 members may be relatively small, the expense and burden of individual litigation make it

 impossible for members of the Class to individually redress the wrongs done to them. There will

 be no difficulty in the management of this action as a class action.

 XIII. LOSS CAUSATION/ECONOMIC LOSS

        381.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

 Lead Plaintiffs’ and class members’ economic loss. Lead Plaintiffs’ claims for securities fraud

 are asserted under the fraud on the market theory of reliance. The market price of Hain

 Securities, actively traded on the NASDAQ, were artificially inflated by the false and misleading

 statements and material omissions complained of herein, including misleading statements and

 omissions concerning consumer demand for Hain’s products, Hain’s accounting practices,

 recognition of revenue, inventory, and internal controls over financial reporting. Instead of

 truthfully disclosing during the Class Period that Hain was improperly turning inventory into

 sales by booking shipments to distributors as revenue even though those distributors had no

 obligation to pay for the shipments and were free to return the inventory, Hain did not have the

 underlying customer demand to meet the Company’s projected targets, and that Hain lacked

 internal controls on financial reporting, Defendants falsely reassured investors concerning the

 Company’s business and internal controls. Further, once the Company disclosed its fraudulent

 accounting practices and investors learned Hain was improperly recognizing revenue through




                                               - 115 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 123 of 141 PageID #:
                                     1953


 concessions with distributors, the Company continued to misrepresent the nature of this practice

 and its impact on the Company’s business.

        382.     These false and misleading statements had the intended effect and caused Hain

 Securities to trade at artificially inflated levels throughout the Class Period.

        383.     The Class Period inflation in Hain Securities was removed when the Company’s

 lack of sales concealed by Defendants’ false and misleading statements and omissions, or the

 financial, regulatory, and operational impacts thereof, were revealed to the market. The

 information was disseminated through several partial disclosures that slowly revealed the nature

 and extent of Hain’s deliberate disregard for proper accounting, manipulation of inventory, and

 internal controls. These disclosures, more particularly described below, removed artificial

 inflation from Hain Securities and caused economic injury to Lead Plaintiffs and other members

 of the Class.

        384.     The corrective impact of the individual disclosures alleged herein was, however,

 tempered by Defendants’ continued false and misleading statements about the Company’s

 reliance on undisclosed, unsustainable pull-in sales practices to generate sales, accounting, and

 regulatory compliance. These continued misrepresentations maintained the price of Hain

 Securities at a level that was inflated by fraud, inducing members of the Class to continue

 purchasing Hain Securities even after the Company disclosed it had improperly provided

 concessions to distributors and leading to further price declines that caused additional injury to

 the Class upon the disclosure of additional information about the true condition of Hain’s

 operations.

        385.     The disclosures that corrected the market price to eliminate the inflation

 maintained by Defendants’ fraud are detailed below.




                                                - 116 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 124 of 141 PageID #:
                                     1954


        A.      January 21, 2016 – First Partial Disclosure

        386.    On January 21, 2016, after the market closed, Hain revealed in a Form 8-K that

 “Ross Weiner resigned from his position of Vice President – Finance, Chief Accounting

 Officer.” CW 6 recalled that Weiner – like Smith before him – left Hain because he did not like

 what he was seeing regarding off-invoice concessions offered to distributors.

        387.    Analysts at J.P. Morgan noted that Weiner’s resignation was “weighing on the

 shares” as concerns regarding the Company’s accounting grew. Analysts at Wells Fargo stated

 that “the news adds to the broader adjustments around the Hain story.” Meanwhile, Simon

 continued to mislead investors by telling the J.P. Morgan analysts on January 22, 2016 that there

 is “nothing wrong with Hain’s accounting at all.”

        388.    Following this disclosure, the price of Hain shares declined $2.64 per share, or

 over 7%, from a close of $36.10 per share on January 21, 2016 to close at $33.46 per share on

 January 25, 2016.

        B.      August 15, 2016 – Second Partial Disclosure

        389.    On August 15, 2016, after the market closed, Defendants revealed that the

 Company would miss its filing deadline in a press release which stated:

                The Hain Celestial Group, Inc. Announces Delay in the Release
                of its Fourth Quarter and Fiscal Year 2016 Financial Results

                Lake Success, NY, August 15, 2016 - The Hain Celestial Group,
                Inc. (NASDAQ: HAIN), a leading organic and natural products
                company with operations in North America, Europe and India
                providing consumers with A Healthier Way of Life™, announced
                today that it will delay the release of its fourth quarter and fiscal
                year 2016 financial results. During the fourth quarter, the
                Company identified concessions that were granted to certain
                distributors in the United States. The Company is currently
                evaluating whether the revenue associated with those concessions
                was accounted for in the correct period and is also currently
                evaluating its internal control over financial reporting. The Audit
                Committee of the Company’s Board of Directors is conducting an


                                               - 117 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 125 of 141 PageID #:
                                     1955


                independent review of these matters and has retained independent
                counsel to assist in that review.

                Previously, the Company has recognized revenue pertaining to the
                sale of its products to certain distributors at the time the products
                are shipped to such distributors. The Company is evaluating
                whether the revenue associated with the concessions granted to
                certain distributors should instead have been recognized at the time
                the products sell through its distributors to the end customers. The
                Company expects that any potential changes in the timing of the
                recognition of revenue with respect to these transactions should not
                impact the total amount of revenue ultimately recognized by the
                Company with respect to such distributors and does not reflect on
                the validity of the underlying transactions with respect to such
                distributors.

                The Company will experience a delay in the timely filing of its
                Annual Report on Form 10-K for its fiscal year ended June 30,
                2016 (the “Form 10-K”) and expects to file a notification of late
                filing on Form 12b-25 with the Securities and Exchange
                Commission to obtain an automatic 15-day extension of the filing
                deadline for the Form 10-K. There can be no assurance that the
                Company will complete the preparation and filing of the Form 10-
                K within the extension period.

                The Company will not be in a position to release financial results
                until the completion of the independent review of the Audit
                Committee and of the audit process relating to the 2016 fiscal year.
                The Company is working diligently on this matter and will, as soon
                as practicable, make a further announcement regarding the updated
                timing of the release of financial results and a conference call on
                its financial results. Separately, the Company does not expect to
                achieve its previously announced guidance for fiscal year 2016.

        390.    In response, analysts at Atlantic Securities, Bank of America Merrill Lynch, UBS,

 Oppenheimer, Barclays, BMO Capital Markets, Piper Jaffray, Jeffries, Maxim Group, Wedbush,

 and J.P. Morgan lowered their price targets for Hain stock. The analysts at Piper Jaffray

 acknowledged the “internal financial control risk make[s] the stock difficult to own” while

 noting “the departure of the CFO and resignation of the chief accounting officer in a short period

 of time left us concerned on the state of finance management.” The J.P. Morgan analysts further

 questioned the Company’s “vague” disclosure asking “what the revenue recognition issue


                                              - 118 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 126 of 141 PageID #:
                                     1956


 actually entails” and “what happens if . . . Hain’s evaluation of its financial reporting controls

 turns up additional problems.”

        391.    In reaction to these disclosures, the price of Hain common stock declined $14.05

 per share, or over 26%, from a close of $53.40 per share on August 15, 2016, to close at $39.35

 per share on August 16, 2016.

        392.    As The New York Times remarked in an article on August 19, 2016, titled

 “Bloated Pay Came Before Hain’s Celestial’s Error,” Hain’s announcement was “[n]ot the most

 transparent disclosure in history, that’s for sure.”

        393.    Because of Defendants’ vague statements and their continued misrepresentations

 and omissions, the price of Hain Securities remained artificially inflated. Indeed, analysts at

 Morningstar left their price target for Hain stock unchanged, noting that “[i]f the accounting

 discrepancies are pervasive, we may downgrade our Standard stewardship rating, particularly if

 the results of the investigation indicate that management has not sufficiently invested in essential

 internal controls.” Analysts at Jeffries maintained a “buy” rating but asked “[i]s there another

 shoe to drop” such as “if it is revealed that the SEC is involved.”

        C.      February 10, 2017 – Final Corrective Disclosure

        394.    On February 10, 2017, after the market closed, the scope of wrongdoing

 significantly expanded. While the Company initially focused on the timing of the recognition of

 the revenue associated with concessions granted to certain distributors, Hain now revealed in a

 regulatory filing that the Company had expanded the scope of its internal accounting review “to

 perform an analysis of previously-issued financial information in order to identify and assess any

 potential errors.” Further, Hain announced that the SEC had launched a formal investigation:

 “The SEC has issued a formal order of investigation and, pursuant to such order, the SEC issued

 a subpoena to the Company seeking relevant documents.”


                                                 - 119 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 127 of 141 PageID #:
                                     1957


          395.   On this news, analysts at The Buckingham Research Group lowered their price

 target for Hain stock, stating: “we are lowering our estimates to reflect our ‘best guess’ that Hain

 is likely to undergo an earnings revision or a meaningful earnings rebase as a result of this

 process.”

          396.   In reaction to these disclosures, the prices of Hain common stock declined $3.43

 per share, or over 8%, from a close of $38.53 per share on February 10, 2017, to close at $35.10

 per share on February 13, 2017, the next trading day.

 XIV. PRESUMPTION OF RELIANCE

          397.   Lead Plaintiffs will rely upon the presumption of reliance established by the

 fraud-on-the-market doctrine in that, among other things:

                 (a)    Defendants made public misrepresentations or failed to disclose material

 facts during the Class Period;

                 (b)    The omissions and misrepresentations were material;

                 (c)    The Company’s common stock traded in an efficient market;

                 (d)    The misrepresentations alleged would tend to induce a reasonable investor

 to misjudge the value of the Company’s common stock; and

                 (e)    Lead Plaintiffs and other members of the Class purchased or acquired

 Hain Securities between the time Defendants misrepresented or failed to disclose material facts

 and the time the true facts were disclosed, without knowledge of the misrepresented or omitted

 facts.

          398.   At all relevant times, the market for Hain Securities was efficient for the

 following reasons, among others:

                 (a)    As a regulated issuer, Hain filed periodic public reports with the SEC;




                                                - 120 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 128 of 141 PageID #:
                                     1958


                (b)     Hain regularly communicated with public investors via established market

 communication mechanisms, including through regular disseminations of press releases on the

 major news wire services and through other wide-ranging public disclosures, such as

 communications with the financial press, securities analysts, and other similar reporting services;

                (c)     Hain was followed by numerous securities analysts employed by major

 brokerage firm(s) including, but not limited to: (1) JPMorgan Chase & Co.; (2) Jefferies LLC;

 (3) Barclays Capital; (4) Wells Fargo Securities; (5) BB&T Capital Markets; (6) Wright

 Investors’ Service; (7) SunTrust Robinson Humphrey Capital Markets; (8) BMO Capital

 Markets; (9) Piper Jaffray; (10) Janney Montgomery Scott; (11) S&P Capital IQ; (12)

 Buckingham Research Group; (13) Canaccord Genuity; (14) RBC Capital Markets; (14) Sadif

 Investment Analytics; (15) UBS Research; (16) Maxim Group LLC; (17) Oppenheimer & Co.;

 (18) Wedbush Securities; (19) Morningstar Inc.; (20) Atlantic Securities; and (21) Bank of

 America Merrill Lynch, who wrote reports that were distributed to the sales force and certain

 customers of their respective brokerage firm(s) and that were publicly available and entered the

 public marketplace.

                (d)     Hain Securities were actively traded on an efficient market, the NASDAQ,

 where the Company’s common stock trades under the ticker symbol “HAIN.”

        399.    As a result of the foregoing, the market for Hain Securities promptly digested

 current information regarding Hain from all publicly available sources and reflected such

 information in Hain Securities. Under these circumstances, all purchasers and acquirers of Hain

 Securities during the Class Period suffered similar injury through their purchases or acquisitions

 of Hain Securities at artificially inflated prices, and the presumption of reliance applies.




                                                - 121 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 129 of 141 PageID #:
                                     1959


         400.    Further, to the extent that Defendants concealed or improperly failed to disclose

 material facts with regard to the Company and its operations, Lead Plaintiffs are entitled to a

 presumption of reliance in accordance with Affiliated Ute Citizens of Utah v. United States, 406

 U.S. 128 (1972).

 XV.     INAPPLICABILITY OF STATUTORY SAFE HARBOR

         401.    The statutory safe harbor provided for forward-looking statements under certain

 circumstances does not apply to the allegedly false statements and omissions pled in this

 complaint. The statements alleged to be false and misleading herein all relate to then-existing

 facts and circumstances. To the extent certain of the statements alleged to be false and

 misleading may be characterized as forward-looking, they were not adequately identified as

 “forward-looking” statements when made, and were not accompanied by meaningful cautionary

 statements identifying important factors that could cause actual results to differ materially from

 those in the purportedly forward-looking statements. Alternatively, to the extent that the

 statutory safe harbor is intended to apply to any forward-looking statements pled herein, Hain

 and the Individual Defendants are liable for those false and misleading forward-looking

 statements because at the time each of those forward-looking statements was made, the particular

 speaker knew that the particular forward-looking statement was false and misleading, and/or the

 forward-looking statement was authorized and/or approved by an executive officer of Hain who

 knew that those statements were false and misleading when made.

 XVI. CLAIMS FOR RELIEF

                                           COUNT I
                    For Violations of Section 10(b) of the Exchange Act and
                 Rule 10b-5(b) Promulgated Thereunder Against All Defendants

         402.    Lead Plaintiffs repeat, incorporate, and reallege every allegations set forth above

 as if fully set herein.


                                                - 122 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 130 of 141 PageID #:
                                     1960


        403.    This Count is asserted against the Defendants and is based upon Section 10(b) of

 the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5(b) promulgated thereunder by the SEC.

        404.    During the Class Period, the Defendants disseminated or approved the false

 statements specified herein, among others, which they knew, or recklessly disregarded, were

 misleading in that they contained misrepresentations and failed to disclose material facts

 necessary in order to make the statements made, in light of the circumstances under which they

 were made, not misleading.

        405.    Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5(b) in that

 they made untrue statements of material facts or omitted to state material facts necessary in order

 to make the statements made, in light of the circumstances under which they were made, not

 misleading, which: (i) deceived the investing public, including Lead Plaintiffs and other Class

 members, as alleged herein; (ii) artificially inflated and maintained the market price of Hain

 Securities; and (iii) caused Lead Plaintiffs and other members of the Class to purchase or

 otherwise acquire Hain Securities at artificially inflated prices. In furtherance of this unlawful

 course of conduct, Defendants, each one of them, took the actions set forth herein.

        406.    Pursuant to the above course of conduct, and by the use of means or

 instrumentalities of interstate commerce and/or of the mails, the Defendants made statements in

 quarterly and annual reports, SEC filings, press releases, and other statements and documents

 described above, including statements made to securities analysts and the media that were

 designed to influence the market for Hain Securities. Such reports, filings, releases, and

 statements were materially false and misleading in that they failed to disclose material adverse

 information and misrepresented the truth about Hain’s finances and business prospects.

 Specifically, the Defendants misleadingly assured investors throughout the Class Period that




                                               - 123 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 131 of 141 PageID #:
                                     1961


 Hain had achieved its sales figures as a result of organic factors, such as strong demand, and

 failed to disclose that the Company had instead been relying on unsustainable sales tactics to

 meet Hain’s financial projections and Wall Street estimates.

         407.    As described above, the Defendants acted with scienter throughout the Class

 Period, in that they either had actual knowledge of the misrepresentations and omissions of

 material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

 ascertain and to disclose the true facts, even though such facts were available to them.

         408.    The Defendants are liable both directly and indirectly for the wrongs complained

 of herein. Because of their positions of control and authority, the Individual Defendants were

 able to and did, directly or indirectly, control the content of the statements of Hain. As officers

 and/or directors of a publicly-held company, the Individual Defendants had a duty to disseminate

 timely, accurate, and truthful information with respect to Hain’s businesses, operations, future

 financial condition, and future prospects.

         409.    As a result of the dissemination of the aforementioned false and misleading

 reports, releases, and public statements, the market price of Hain’s Securities was artificially

 inflated throughout the Class Period. In ignorance of the adverse facts concerning Hain’s

 business and financial condition which were concealed by Defendants, Lead Plaintiffs and the

 other members of the Class purchased Hain Securities at artificially inflated prices and relied

 upon the price of the securities, the integrity of the market for the securities, and/or upon

 statements disseminated by the Defendants, and were damaged thereby.

         410.    During the Class Period, Hain Securities were traded on an active and efficient

 market. Lead Plaintiffs and the other members of the Class, relying on the materially false and

 misleading statements described herein, which the Defendants made, issued or caused to be




                                                 - 124 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 132 of 141 PageID #:
                                     1962


 disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

 of Hain Securities at prices artificially inflated by Defendants’ wrongful conduct.

         411.    Had Lead Plaintiffs and the other members of the Class known the truth, they

 would not have purchased or otherwise acquired said securities, or would not have purchased or

 otherwise acquired them at the inflated prices that were paid. At the time of the purchases and/or

 acquisitions by Lead Plaintiffs and the Class, the true value of Hain Securities was substantially

 lower than the prices paid by Lead Plaintiffs and the other members of the Class. The market

 price of Hain Securities declined sharply upon public disclosure of the facts alleged herein to the

 injury of Lead Plaintiffs and Class members.

         412.    By reason of the conduct alleged herein, the Defendants knowingly or recklessly,

 directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5(b)

 promulgated thereunder.

         413.    As a direct and proximate result of the wrongful conduct of the Defendants, Lead

 Plaintiffs and the other members of the Class suffered damages in connection with their

 respective purchases and sales of the Company’s securities during the Class Period.

                                           COUNT II
                    For Violations of Section 10(b) of the Exchange Act and
             Rule 10b-5(a) and (c) Promulgated Thereunder Against All Defendants

         414.    Lead Plaintiffs repeat, incorporate, and reallege every allegations set forth above

 as if fully set herein.

         415.    This Count is brought solely and exclusively under the provisions of Rule 10b-

 5(a) and (c). Accordingly, Lead Plaintiffs need not allege in this Count nor prove in this case that

 any of the Defendants made any misrepresentations or omissions of material fact for which they

 may also be liable under Rule 10b-5(b) and/or any other provisions of law.




                                                - 125 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 133 of 141 PageID #:
                                     1963


         416.    During the Class Period, Defendants carried out a common plan, scheme, and

 unlawful course of conduct that was intended to, and did: (i) deceive the investing public,

 including Lead Plaintiffs and the Class; (ii) artificially inflate the market price of Hain Securities;

 and (iii) cause Plaintiff to purchase Hain’s Securities at artificially inflated prices.

         417.    In furtherance of this unlawful plan, scheme and course of conduct, Defendants

 employed devices, schemes and artifices to defraud, and knowingly and/or recklessly engaged in

 acts, transactions, practices, and courses of business that operated as a fraud and deceit upon

  Lead Plaintiffs and the Class in connection with their purchases of Hain Securities, in violation

 of Section 10(b) of the Exchange Act and Rule 10b-5(a) and (c) promulgated thereunder.

         418.    Defendants’ fraudulent devices, schemes, artifices and deceptive acts, practices,

  and course of business included the employment of unsustainable business practices, including

 offering discounts and concessions to customers, to pull in sales at the end of Hain’s fiscal

 quarters in order to meet Hain’s projections and Wall Street estimates, while simultaneously

 disseminating information to the market that attributed Hain sales to sustainable organic factors,

 such as strong demand.

         419.    Lead Plaintiffs and the Class reasonably relied upon the integrity of the market in

 which Hain Securities traded.

         420.    During the Class Period, Plaintiff and the Class were unaware of Defendants’

 fraudulent scheme and unlawful course of conduct. Had Plaintiff and the Class known of

 Defendants’ unlawful scheme and unlawful course of conduct, they would not have purchased

 Hain Securities, or if they had, would not have done so at the artificially inflated prices paid for

 such securities.




                                                 - 126 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 134 of 141 PageID #:
                                     1964


         421.    As a direct and proximate result of Defendants’ scheme to defraud and such

 unlawful course of conduct, Lead Plaintiffs and the Class suffered damages in connection with

 their purchases of Hain Securities during the Class Period.

         422.    By reason of the foregoing, Defendants violated Section 10(b) of the Exchange

 Act and Rule 10b-5(a) and (c) promulgated thereunder, and are liable to Lead Plaintiffs and the

 Class for damages suffered in connection with their purchases of Hain Securities during the

 Class Period.

                                             COUNT III
                         For Violations of Section 20(a) of the Exchange Act
                        Against Defendants Simon, Carroll, Smith, and Conte

         423.    Lead Plaintiffs repeat, incorporate, and reallege every allegation set forth above as

 if fully set herein.

         424.    During the Class Period, the Individual Defendants participated in the operation

 and management of Hain, and conducted and participated, directly and indirectly, in the conduct

 of Hain’s business affairs. Because of their senior positions, they knew the adverse non-public

 information about Hain’s business prospects, including that Hain’s sales were generated in

 reliance on unsustainable pull-in sales practices that were not disclosed, rather than on the

 organic factors Defendants disclosed to investors.

         425.    As officers and/or directors of a publicly owned company, the Individual

 Defendants had a duty to disseminate accurate and truthful information with respect to Hain’s

 financial condition and results of operations, and to correct promptly any public statements

 issued by Hain which had become materially false or misleading.

         426.    Because of their positions of control and authority as senior officers of Hain, the

 Individual Defendants were able to, and did, control the contents of the various reports, press

 releases, public filings, and other statements which Hain made and disseminated in the


                                                - 127 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 135 of 141 PageID #:
                                     1965


 marketplace during the Class Period concerning Hain’s results of operations. In their capacities

 as senior officers of Hain, the Individual Defendants had direct involvement in the day-to-day

 operations of the Company and reviewing and approving the Company’s public statements.

 Throughout the Class Period, the Individual Defendants exercised their power and authority to

 cause Hain to engage in the wrongful acts complained of herein. The Individual Defendants

 therefore, were “controlling persons” of Hain within the meaning of Section 20(a) of the

 Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

 artificially inflated the market price of Hain’s Securities.

        427.    Each of the Individual Defendants, therefore, acted as a controlling person of

 Hain. By reason of their senior management positions and/or being directors of Hain, each of the

 Individual Defendants had the power to direct the actions of, and exercised the same to cause,

 Hain to engage in the unlawful acts and conduct complained of herein. Each of the Individual

 Defendants exercised control over the general operations of Hain and possessed the power to

 control the specific activities which comprise the primary violations about which Lead Plaintiffs

 and the other members of the Class complain.

        428.    By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by Hain.

                                      PRAYER FOR RELIEF

        WHEREFORE, Lead Plaintiffs pray for judgment as follows:

        A.      Declaring this action to be a proper class action pursuant to Rule 23 of the Federal

 Rules of Civil Procedure;

        B.      Awarding compensatory damages in favor of Lead Plaintiffs and other members

 of the Class against all Defendants, jointly and severally, for all damages sustained as a result of




                                                - 128 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 136 of 141 PageID #:
                                     1966


 Defendants’ wrongdoing, in an amount to be proven at trial, including pre-judgment and post-

 judgment interest thereon;

        C.     Awarding Lead Plaintiffs reasonable costs, and expenses incurred in this action,

 including counsel fees and expert fees; and

        D.     Awarding such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMAND
                               APPLICABLE TO ALL CLAIMS

        Plaintiffs hereby demand a trial by jury.

 DATED: May 6, 2019                            Respectfully submitted,

                                               /s/    Jonathan Gardner
                                               Jonathan Gardner
                                               Christine M. Fox
                                               LABATON SUCHAROW LLP
                                               140 Broadway
                                               New York, NY 10005
                                               Tel: (212) 907-0700
                                               Fax: (212) 818-0477
                                               Email: jgardner@labaton.com
                                                      cfox@labaton.com

                                               Counsel for Rosewood Funeral Home and
                                               Co-Lead Counsel for the Class




                                               - 129 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 137 of 141 PageID #:
                                     1967


                                     GLANCY PRONGAY & MURRAY LLP
                                     Gregory B. Linkh
                                     122 East 42nd Street
                                     Suite 2920
                                     New York, NY 10168
                                     Tel: (212) 682-5340
                                     Fax: (212) 884-0988
                                     Email: glinkh@glancylaw.com

                                     Robert Prongay
                                     1925 Century Park East
                                     Suite 2100
                                     Los Angeles, CA 90067
                                     Tel.: (310) 201-9150
                                     Fax: (310) 201-9160
                                     Email: rprongay@glancylaw.com

                                     Counsel for Salamon Gimpel and
                                     Co-Lead Counsel for the Class




                                     - 130 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 138 of 141 PageID #:
                                     1968


                                        EXHIBIT A

                      CLASS PERIOD TRADING BY DEFENDANTS

                                     (11/5/13 – 2/10/17)

                       Number of           Price Per
          Name                                             Proceeds         Date
                       Shares Sold          Share
  Carroll (John B.)         15,000               $95.23     $1,428,450.00   22-Aug-14
  Carroll (John B.)         10,000               $95.30      $953,000.00    25-Aug-14
  Carroll (John B.)          2,624               $98.05      $257,283.20    27-Aug-14
  Carroll (John B.)          1,376               $98.00      $134,848.00    28-Aug-14
  Carroll (John B.)         11,441              $112.83     $1,290,888.03    4-Dec-14
  Carroll (John B.)         15,000              $114.91     $1,723,650.00    5-Dec-14
  Carroll (John B.)         15,000              $115.79     $1,736,850.00    8-Dec-14
  Carroll (John B.)         38,475              $113.48     $4,366,143.00   10-Dec-14
  Carroll (John B.)        100,000               $62.17     $6,217,000.00   25-Feb-15
  Carroll (John B.)        100,000               $62.80     $6,280,000.00    5-Mar-15
  Total                    308,916                         $24,388,112.23

                       Number of           Price Per
          Name                                             Proceeds         Date
                       Shares Sold          Share
  Simon (Irwin D.)         117,516               $84.02     $9,873,694.32    8-Nov-13
  Simon (Irwin D.)           7,484               $84.72      $634,044.48     8-Nov-13
  Simon (Irwin D.)          45,000               $84.07     $3,783,150.00   11-Nov-13
  Simon (Irwin D.)          50,000               $83.21     $4,160,500.00   12-Nov-13
  Simon (Irwin D.)          30,000               $84.77     $2,543,100.00   13-Nov-13
  Simon (Irwin D.)          25,000               $83.00     $2,075,000.00   20-Nov-13
  Simon (Irwin D.)          25,000               $83.17     $2,079,250.00   21-Nov-13
  Simon (Irwin D.)          25,000               $88.22     $2,205,500.00   24-Feb-14
  Simon (Irwin D.)          25,000               $91.23     $2,280,750.00    4-Mar-14
  Simon (Irwin D.)             430               $93.19       $40,071.70    14-May-14
  Simon (Irwin D.)          10,184               $98.19      $999,966.96    15-Oct-14
  Simon (Irwin D.)          10,184               $98.19      $999,966.96    15-Oct-14
  Simon (Irwin D.)          20,000              $107.89     $2,157,800.00   18-Nov-14
  Simon (Irwin D.)          95,000              $107.82    $10,242,900.00   18-Nov-14
  Simon (Irwin D.)         100,000              $107.27    $10,727,000.00   19-Nov-14


                                          - 131 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 139 of 141 PageID #:
                                     1969



                     Number of       Price Per
          Name                                      Proceeds         Date
                     Shares Sold      Share
  Simon (Irwin D.)        30,000          $106.75    $3,202,500.00   20-Nov-14
  Simon (Irwin D.)         5,850          $110.26     $645,021.00    15-Dec-14
  Simon (Irwin D.)         5,850          $110.26     $645,021.00    15-Dec-14
  Simon (Irwin D.)        70,000           $58.37    $4,085,900.00    9-Feb-15
  Simon (Irwin D.)        30,000           $57.71    $1,731,300.00   10-Feb-15
  Simon (Irwin D.)       150,000           $58.74    $8,811,000.00   12-Feb-15
  Simon (Irwin D.)       100,000           $59.24    $5,924,000.00   13-Feb-15
  Simon (Irwin D.)         3,150           $60.29     $189,913.50    30-Apr-15
  Simon (Irwin D.)         3,150           $60.29     $189,913.50    30-Apr-15
  Total                  983,798                    $80,227,263.42




                                     - 132 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 140 of 141 PageID #:
                                     1970


                     CONTROL PERIOD TRADING BY DEFENDANTS

                                      (7/30/10 – 11/4/13)

                          Number of           Price Per
          Name                                                 Proceeds          Date
                          Shares Sold          Share
  Carroll (John B)              15,000               $29.69       $445,350.00     9-Feb-11
  Carroll (John B)              20,000               $30.21       $604,200.00    10-Feb-11
  Carroll (John B)              15,000               $30.20       $453,000.00    11-Feb-11
  Carroll (John B)              10,000               $40.02       $400,200.00    14-Feb-12
  Carroll (John B)               1,100               $40.07        $44,077.00    15-Feb-12
  Carroll (John B)              13,900               $40.09       $557,251.00    16-Feb-12
  Carroll (John B)              25,000               $52.49     $1,312,250.00    10-May-12
  Total                        100,000                          $3,816,328.00

                        Number of          Price Per
          Name                                                Proceeds           Date
                        Shares Sold         Share
  Simon (Irwin D)              60,000                $34.94      $2,096,400.00   10-May-11
  Simon (Irwin D)              60,000                $34.31      $2,058,600.00   11-May-11
  Simon (Irwin D)              65,000                $34.33      $2,231,450.00   12-May-11
  Simon (Irwin D)              40,000                $33.99      $1,359,600.00   13-May-11
  Simon (Irwin D)               4,000                $33.56       $134,240.00    16-May-11
  Simon (Irwin D)              16,000                $33.21       $531,360.00    17-May-11
  Simon (Irwin D)              40,000                $33.63      $1,345,200.00   18-May-11
  Simon (Irwin D)              15,000                $33.75       $506,250.00    19-May-11
  Simon (Irwin D)               5,000                $31.71       $158,550.00    29-Aug-11
  Simon (Irwin D)               5,000                $31.97       $159,850.00    30-Aug-11
  Simon (Irwin D)              60,000                $36.83      $2,209,800.00    1-Dec-11
  Simon (Irwin D)              40,000                $36.77      $1,470,800.00    2-Dec-11
  Simon (Irwin D)              30,000                $40.26      $1,207,800.00   21-Feb-12
  Simon (Irwin D)              30,000                $40.10      $1,203,000.00   22-Feb-12
  Simon (Irwin D)              65,000                $40.71      $2,646,150.00   23-Feb-12
  Simon (Irwin D)              15,000                $52.26       $783,900.00     9-May-12
  Simon (Irwin D)              60,000                $52.11      $3,126,600.00   10-May-12


                                           - 133 -
Case 2:16-cv-04581-ADS-SIL Document 110 Filed 05/06/19 Page 141 of 141 PageID #:
                                     1971



                     Number of       Price Per
          Name                                          Proceeds           Date
                     Shares Sold      Share
  Simon (Irwin D)            5,000             $60.38       $301,900.00     5-Dec-12
  Simon (Irwin D)           60,000             $59.90      $3,594,000.00   15-Feb-13
  Simon (Irwin D)           10,000             $59.48       $594,800.00    19-Feb-13
  Simon (Irwin D)           30,000             $58.43      $1,752,900.00   20-Feb-13
  Simon (Irwin D)          100,000             $63.19      $6,319,000.00   7-May-13
  Simon (Irwin D)           70,000             $62.74      $4,391,800.00   8-May-13
  Simon (Irwin D)           30,000             $62.27      $1,868,100.00   9-May-13
  Total                    915,000                       $42,052,050.00




                                     - 134 -
